Exhibit 10.3
FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO
SECURITY AGREEMENT AND PLEDGE AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY
AGREEMENT AND PLEDGE AGREEMENT (this “Amendment”), dated as of June 29, 2009, is
by and among BELDEN INC. (formerly known as Belden CDT Inc.), a Delaware
corporation (the “Borrower”), those Material Domestic Subsidiaries of the
Borrower party hereto (each a “Guarantor” and collectively, the “Guarantors”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of
the Lenders (as hereinafter defined) under the Credit Agreement (as hereinafter
defined) (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 24, 2006 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);
     WHEREAS, the Credit Parties have requested the Lenders agree to amend
certain provisions of the Credit Agreement; and
     WHEREAS, the Required Lenders are willing to make such amendments to the
Credit Agreement, subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT DOCUMENTS
     1.1 Amendment to Credit Agreement. From and after the Amendment Effective
Date (as hereinafter defined), the Credit Agreement is amended in its entirety
to read in the form of such Credit Agreement attached hereto as Exhibit A to
this Amendment.
     1.2 Amendment to Pledge Agreement. From and after the Amendment Effective
Date, the Pledge Agreement is hereby amended by adding the words “, to the
extent feasible without incurring adverse tax consequences,” in (a) Section 2(a)
after the words “‘Pledged Capital Stock’),” but before the words “including, but
not limited to” and (b) at the end of Section 2(b)(ii).

 



--------------------------------------------------------------------------------



 



     1.3 Amendment to Security Agreement. From and after the Amendment Effective
Date, the Security Agreement is hereby amended by (a) adding the words “(but
only to the extent that such Instruments may be pledged without incurring
adverse tax consequences)” to the end of Section 2(a)(xii) and (b) amending and
restating clause (xiv) in its entirety to read as follows: “all Investment
Property, but only to the extent that such Investment Property may be pledged
without incurring adverse tax consequences and limited to 65% of each class of
the issued and outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) owned by such Obligor of each direct Foreign
Subsidiary of such Obligor;”.
     1.4 Amendment to Schedules. From and after the Amendment Effective Date,
Schedule 2.1(b)(i) and Schedule 9.6(c) of the Credit Agreement and Schedule 2(a)
of the Pledge Agreement are amended and restated in their entirety to read in
the form of such Schedules attached hereto as Exhibit B to this Amendment.
     1.5 Additional Schedule. From and after the Amendment Effective Date,
Schedule 3.19(c) is hereby added to the Schedules to the Credit Agreement to
read in the form of such Schedule attached hereto as Exhibit C to this
Amendment.
ARTICLE II
CONSENT
     2.1 Consent. Notwithstanding the provisions of the Credit Agreement to the
contrary, the Required Lenders hereby consent, on a one-time basis, to (a) the
conversion by Belden Technologies, Inc. from a corporation into a limited
liability company and (b) Belden Technologies, Inc. changing its name to Belden
Technologies, LLC; provided that the Credit Parties deliver copies of the
corporate documents evidencing such conversion and name change in form and
substance satisfactory to the Administrative Agent.
     2.2 Effectiveness of Consent. This consent shall be effective only to the
extent specifically set forth herein and shall not (a) be construed as a waiver
of any breach or default other than as specifically waived herein nor as a
waiver of any breach or default of which the Lenders have not been informed by
the Borrower, (b) affect the right of the Lenders to demand compliance by the
Borrower with all terms and conditions of the Credit Agreement, except as
specifically modified, consented to or waived by this Amendment, (c) be deemed a
waiver of any transaction or future action on the part of the Borrower requiring
the Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement, or (d) except as consented to hereby, be deemed or construed to be a
waiver or release of, or a limitation upon, the Administrative Agent’s or the
Lenders’ exercise of any rights or remedies under the Credit Agreement or any
other Credit Document, whether arising as a consequence of any Event of Default
which may now exist or otherwise, all such rights and remedies hereby being
expressly reserved.

2



--------------------------------------------------------------------------------



 



ARTICLE III
REVOLVING COMMITTED AMOUNT
     Pursuant to Section 2.7(a) of the Credit Agreement, the Borrower hereby
elects to permanently reduce the Revolving Committed Amount to TWO-HUNDRED FIFTY
MILLION DOLLARS ($250,000,000). The Credit Parties and the Required Lenders
hereby agree that, after giving effect to this Amendment on the Amendment
Effective Date (a) the Revolving Committed Amount shall be reduced to
$250,000,000 and (b) the Revolving Commitments of each Revolving Lender shall be
reduced pro rata to accommodate such reduction of the Revolving Committed Amount
in accordance with Section 2.12(a) of the Credit Agreement. With respect to the
voluntary commitment reduction made pursuant to this Article II, the Required
Lenders hereby waive the voluntary commitment reduction notice required by
Section 2.7(a).
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
     4.1 Closing Conditions. This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent) on or
prior to July 31, 2009:
     (a) Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.
     (b) Executed Consents. The Administrative Agent shall have received
executed consents, in substantially the form of Exhibit D attached hereto, from
the Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf. The delivery by the Administrative Agent of its
signature page to this Amendment shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained and that the Amendment
Effective Date has occurred.
     (c) Consent and Approvals. All consents and approvals of the boards of
directors, shareholders, governmental authorities and other applicable material
third parties necessary in connection with this Amendment shall have been
obtained.
     (d) Corporate and Capital Structure, etc. The Administrative Agent shall be
satisfied with the corporate and capital structure and management of the
Borrower and its Subsidiaries after giving effect to this Amendment, with all
legal, tax, accounting, business and other matters relating to this Amendment or
to the Borrower and its Subsidiaries after giving effect to this Amendment, and
with the aggregate amount of fees and expenses payable in connection with the
consummation of this Amendment and the aggregate outstanding amount of
Indebtedness of the Borrower and its Subsidiaries, and any liens in connection
therewith or otherwise, after giving effect to this Amendment.

3



--------------------------------------------------------------------------------



 



     (e) Material Adverse Change. Since December 31, 2008, no material adverse
change shall have occurred in the business, operations, property, assets or
financial condition of the Borrower and its subsidiaries taken as a whole which
could reasonably be expected to have a Material Adverse Effect.
     (f) No Litigation. There shall not exist any pending litigation or
investigation affecting or relating to any Credit Party or any of its
Subsidiaries that in the reasonable judgment of the Administrative Agent and
Required Lenders could reasonably be expected to have a Material Adverse Effect,
that has not been settled, dismissed, vacated, discharged or terminated prior to
the Amendment Effective Date.
     (g) Officer’s Certificate. The Administrative Agent shall have received a
certificate from the Borrower that (i) each of the Borrower and the Guarantors
is solvent and (ii) the Borrower is in compliance with all financial covenants
set forth in Section 5.9 of the Credit Agreement on a pro forma basis after
giving effect to this Amendment.
     (h) Legal Opinion. The Administrative Agent shall have received an opinion
or opinions of counsel for the Credit Parties, dated the Amendment Effective
Date and addressed to the Administrative Agent and the Lenders (which shall
include, without limitation, opinions with respect to the valid existence of
each Credit Party and opinions as to the non-contravention of the Credit
Parties’ organizational documents and the Subordinated Note Documents and the
documents for all other publicly held or privately placed Indebtedness incurred
in accordance with Section 6.1(p)).
     (i) Organizational Documents. The Administrative Agent shall have received:
     (i) Articles of Incorporation. A copy of the articles of incorporation of
each Credit Party certified by a secretary or assistant secretary of such Credit
Party (pursuant to a secretary’s certificate) as of the Amendment Effective Date
to be true and correct and in force and effect as of such date or certification
that there have been no changes to the articles of incorporation delivered to
the Administrative Agent as of the Second Amendment Effective Date.
     (ii) Bylaws. A copy of the bylaws of each Credit Party certified by a
secretary or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate) as of the Amendment Effective Date to be true and correct and in
force and effect as of such date or certification that there have been no
changes to the bylaws delivered to the Administrative Agent as of the Second
Amendment Effective Date.
     (iii) Resolutions. A copy of resolutions of the board of directors of each
Credit Party approving and adopting this Amendment, the transactions
contemplated herein and authorizing execution and delivery thereof, certified by
a secretary or assistant secretary of such Credit Party (pursuant to a
secretary’s certificate) as of the Amendment Effective Date to be true and
correct and in force and effect as of such date.

4



--------------------------------------------------------------------------------



 



     (iv) Good Standing. A copy of certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of its incorporation
and a certification by a secretary or assistant secretary of such Credit Party
that such Credit Party is in good standing in each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to so qualify
and be in good standing could not reasonably be expected to have a Material
Adverse Effect.
     (v) Incumbency. An incumbency certificate of each Credit Party certified by
a secretary or assistant secretary (pursuant to a secretary’s certificate) to be
true and correct as of the Amendment Effective Date.
     (j) Intercompany Notes. The Administrative Agent shall have received all
intercompany notes in the possession of any of the Credit Parties and required
to be pledged as Collateral pursuant to Section 5.12, together with
(i) applicable allonges or assignments as may be necessary or appropriate to
perfect the Administrative Agent’s and the Lenders’ security interest in such
Collateral and (ii) such other documentation reasonably requested by the
Administrative Agent to evidence the pledge of such Collateral.
     (k) Payment of Fees. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby (including, without
limitation, all fees payable pursuant to that certain Engagement Letter, dated
as of June 18, 2009, by and among Wachovia Bank, National Association, Wachovia
Capital Markets, LLC and the Borrower) and Moore & Van Allen PLLC shall have
received from the Borrower payment of all reasonable invoiced outstanding fees
and expenses previously incurred and all reasonable invoiced fees and expenses
incurred in connection with this Amendment.
     (l) Subordinated Indebtedness. (i) The Administrative Agent shall have
received evidence that the Credit Parties shall have issued at least
$200,000,000 of Subordinated Indebtedness permitted to be incurred pursuant to
Section 6.1(k) of the Credit Agreement (the “Subordinated Indebtedness
Issuance”) and (ii) the Borrower shall have paid down the outstanding Loans, in
accordance with Section 2.8(b)(v) of the Credit Agreement, in an aggregate
amount equal to the Net Cash Proceeds received by the Credit Parties from the
Subordinated Indebtedness Issuance.
     (m) Total Leverage Ratio. The Credit Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that, after giving effect to
the Subordinated Indebtedness Issuance and the application of the proceeds
thereof, on a Pro Forma Basis, the Total Leverage Ratio, recalculated for the
most recently ended quarter for which information is available, shall be less
than 3.25 to 1.0.
     (n) Default. No Default or Event of Default shall have occurred or be
continuing both before and after giving effect to the Subordinated Indebtedness
Issuance.

5



--------------------------------------------------------------------------------



 



     (o) 2009 Senior Subordinated Note Documents. The Administrative Agent shall
have received a copy, certified by an officer of the Borrower as true and
complete, of each of the 2009 Senior Subordinated Note Indenture and the 2009
Senior Subordinated Notes, as originally executed and delivered, together with
all exhibits and schedules thereto.
     (p) Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
ARTICLE V
MISCELLANEOUS
     5.1 Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.
     5.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects as of the date hereof (except for those which expressly
relate to an earlier date).
     (e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the

6



--------------------------------------------------------------------------------



 



Lenders, which security interests and Liens are perfected in accordance with the
terms of the Security Documents and prior to all Liens other than Permitted
Liens.
     (g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.
     5.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.
     5.4 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.
     5.5 Further Assurances. The Credit Parties agree to promptly take such
reasonable action, upon the request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.
     5.6 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
     5.7 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.
     5.8 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     5.9 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.
     5.10 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



BELDEN INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AGREEMENT AND
PLEDGE AGREEMENT
     IN WITNESS WHEREOF the Credit Parties and the Administrative Agent (on
behalf of the Required Lenders) have caused this Amendment to be duly executed
on the date first above written.

          BORROWER:   BELDEN INC. (formerly known as Belden CDT Inc.),
a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer
 
        GUARANTORS:   BELDEN WIRE & CABLE COMPANY,
a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer
 
            BELDEN CDT NETWORKING, INC.,
a Washington corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer
 
            NORDX/CDT CORP.,
a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer





--------------------------------------------------------------------------------



 



BELDEN INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AGREEMENT AND
PLEDGE AGREEMENT

              THERMAX/CDT, INC.,
a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer
 
            BELDEN HOLDINGS, INC.,
a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer
 
            BELDEN TECHNOLOGIES, LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer
 
            BELDEN 1993 INC. (formerly known as Belden Inc.),
a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer
 
            CDT INTERNATIONAL HOLDINGS INC.,
a Delaware corporation
 
       
 
  By:   /s/ Stephen H. Johnson
 
       
 
  Name:   Stephen H. Johnson
 
  Title:   Treasurer





--------------------------------------------------------------------------------



 



BELDEN INC.
FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY AGREEMENT AND
PLEDGE AGREEMENT

          ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent on behalf of the
Required Lenders
 
       
 
  By:   /s/ C. Jeffrey Seaton
 
            Name: C. Jeffrey Seaton     Title: Managing Director





--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED CREDIT AGREEMENT
[see attached]





--------------------------------------------------------------------------------



 



EXHIBIT
B
AMENDED SCHEDULES

 



--------------------------------------------------------------------------------



 



Schedule 2.1(b)(i)
To the Credit Agreement
[FORM OF]
NOTICE OF BORROWING

     
TO:
  Wachovia Bank, National Association, as Administrative Agent
 
   
RE:
  Credit Agreement, dated as of January 24, 2006, by and among Belden Inc., a
Delaware corporation (the “Borrower”), the Material Domestic Subsidiaries of the
Borrower from time to time party thereto (collectively the “Guarantors”), the
lenders from time to time party thereto (the “Lenders”) and Wachovia Bank,
National Association, as administrative agent for the Lenders (the
“Administrative Agent”), (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)
 
   
DATE:
  [Date]

     Pursuant to Section [2.1(b)(i)] [2.4(b)(i)] of the Credit Agreement, the
Borrower hereby requests the following (the “Proposed Borrowing”):
I. Revolving Loans be made as follows:

                                                              Interest          
            Interest     Period                       Rate     (one, two, three
or six               Currency     (Alternate Base Rate/     months   Date  
Amount     (Dollars or Euros)     LIBOR Rate)     — for LIBOR Rate only)  
 
                               

         
 
  NOTE:   REVOLVING LOAN BORROWINGS WHICH ARE ALTERNATE BASE RATE BORROWINGS
MUST BE IN MINIMUM AGGREGATE AMOUNTS OF $1,000,000 AND IN INTEGRAL MULTIPLES OF
$1,000,000 IN EXCESS THEREOF (OR THE REMAINING AMOUNT OF THE COMMITTED REVOLVING
AMOUNT, IF LESS). REVOLVING LOAN BORROWINGS WHICH ARE LIBOR RATE BORROWINGS MUST
BE IN MINIMUM AGGREGATE AMOUNTS OF $5,000,000 AND IN INTEGRAL MULTIPLES OF
$1,000,000 IN EXCESS THEREOF (OR THE REMAINING AMOUNT OF THE COMMITTED REVOLVING
AMOUNT, IF LESS).

II. Swingline Loans to be made on [date] as follows:
     Swingline Loans requested:
          (1)       Total Amount of Swingline Loans       $                    

         
 
  NOTE:   SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $500,000 AND
IN INTEGRAL AMOUNTS OF $100,000 IN EXCESS THEREOF.

 



--------------------------------------------------------------------------------



 



     Terms defined in the Credit Agreement shall have the same meanings when
used herein.
     The undersigned hereby certifies that the following statements are true on
the date hereof and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties made by the Credit Parties in the
Credit Agreement, in the Security Documents or which are contained in any
certificate furnished at any time under or in connection therewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date (except for those which expressly
relate to an earlier date);
     (B) no Default or Event of Default shall have occurred and be continuing on
such date or after giving effect to the Extension of Credit to be made on such
date unless such Default or Event of Default shall have been waived in
accordance with the Credit Agreement;
     (C) immediately after giving effect to the making of any such Extension of
Credit (and the application of the proceeds thereof), (i) the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the Revolving
Committed Amount then in effect, (ii) the LOC Obligations shall not exceed the
LOC Committed Amount and (iii) the Swingline Loans shall not exceed the
Swingline Committed Amount;
     (D) all conditions set forth in such Sections 2.1 or 2.4 of the Credit
Agreement, as applicable, have been satisfied; and
     (E) as demonstrated on Exhibit A attached hereto, after giving effect to
such Extension of Credit on a Pro Forma Basis, the Credit Parties are in
compliance with Section 4.2(g) of the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



            Very truly yours,

BELDEN INC.,
a Delaware corporation
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit A
to Notice of Borrowing
Total Leverage Ratio Calculations
[TO BE COMPLETED BY BORROWER]

 



--------------------------------------------------------------------------------



 



Schedule 9.6(c)
To the Credit Agreement
[FORM OF]
COMMITMENT TRANSFER SUPPLEMENT
     Reference is made to the Credit Agreement, dated as of January 24, 2006 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Belden Inc., a Delaware corporation (the “Borrower”), the Material
Domestic Subsidiaries of the Borrower from time to time party thereto
(collectively the “Guarantors”), the lenders from time to time party thereto
(the “Lenders”) and Wachovia Bank, National Association, as administrative agent
for the Lenders (the “Administrative Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
provided in the Credit Agreement.
                                                                  (the
“Transferor Lender” ) and
                                                             (the “Purchasing
Lender”) agree as follows:
     1. For an agreed consideration, the Transferor Lender hereby irrevocably
sells and assigns to the Purchasing Lender, and the Purchasing Lender hereby
irrevocably purchases and assumes from the Transferor Lender, as of the Transfer
Funding Date (as defined below), (a) all of the Transferor Lender’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as set forth on Schedule 1, and all
instruments delivered pursuant thereto to the extent related to the principal
amount and Commitment Percentage set forth on Schedule 1 attached hereto of all
of such outstanding rights and obligations of the Transferor Lender under the
respective facilities set forth on Schedule 1 (including any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Transferor Lender (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Transferor Lender and, except as expressly provided in this
Commitment Transfer Supplement, without representation or warranty by the
Transferor Lender.
     2. The Transferor Lender (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Commitment Transfer Supplement and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Documents; and (c) in the case of
an assignment of the entire remaining amount of the Transferor Lender’s
Commitments, attaches any Note(s) held by it evidencing the Assigned Interest
and requests that the Administrative Agent exchange the attached Note(s) for a
new Note(s) payable to the Purchasing Lender.
     3. The Purchasing Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Commitment Transfer Supplement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date (as defined below), it shall be bound by the
provisions of the Credit Documents as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder and
(iii) it has received a copy of the Credit Agreement, together with copies of
the financial statements referred to in Section 3.1 thereof, the financial
statements delivered pursuant to Section 5.1 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender; (b) agrees that it will (i) independently and without reliance
upon the Transferor Lender, the Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Credit Documents or any other

 



--------------------------------------------------------------------------------



 



instrument or document furnished pursuant hereto or thereto and (ii) perform in
accordance with its terms all the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender including, if it is
organized under the laws of a jurisdiction outside the United States, its
obligations pursuant to Section 2.18 of the Credit Agreement; and (c) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto.
     4. The effective date of this Commitment Transfer Supplement shall be
_________, ___ (the “Effective Date”). Following the execution of this
Commitment Transfer Supplement, it will be delivered to the Administrative Agent
for acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Effective Date.
     5. The funding date for this Commitment Transfer Supplement shall be
_________, ___ (the “Transfer Funding Date”). On the Transfer Funding Date, any
registration and processing fee shall be due and payable to the Administrative
Agent pursuant to Section 9.6 of the Credit Agreement.
     6. Upon such acceptance, recording and payment of applicable registration
and processing fees, from and after the Transfer Funding Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Purchasing Lender whether such amounts have accrued prior to the Transfer
Funding Date or accrue subsequent to the Transfer Funding Date. The Transferor
Lender and the Purchasing Lender shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Transfer Funding
Date or, with respect to the making of this assignment, directly between
themselves.
     7. From and after the Transfer Funding Date, (a) the Purchasing Lender
shall be a party to the Credit Agreement and, to the extent provided in this
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and shall be bound by the
provisions thereof and (b) the Transferor Lender shall, to the extent provided
in this Commitment Transfer Supplement, relinquish its rights and be released
from its obligations under the Credit Agreement.
     8. This Commitment Transfer Supplement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York without
regard to conflict of laws principles thereof (other than Sections 5-1401 and
5-1402 of The New York General Obligations Law).
     IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO COMMITMENT TRANSFER SUPPLEMENT
Effective Date:                     , ___
Name of Transferor Lender:                     
Name of Purchasing Lender:                     
Transfer Funding Date of Assignment:                     
Credit Facility CUSIP Number: 07745EAB0
Assigned Interest:

                                  Commitment Type                     Assigned
(Extended                     Revolving           Principal Amount of        
Commitment or   Principal Amount of   Non-Extending         Non-Extending  
Extended Revolving   Revolving   Commitment     Revolving   Commitment  
Commitment   Percentage     Commitment)   Assigned   Assigned   Assigned1  
CUSIP Number
 
  $                 %       07745EAB0  

                      [NAME OF PURCHASING LENDER]       [NAME OR TRANSFEROR
LENDER]    
 
                   
By
          By        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    Accepted (if required):       Consented to (if required):  
 
 
                    WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, Swingline Lender and
Issuing Lender       BELDEN INC.,
a Delaware corporation,
as the Borrower    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

 

1   Calculate the Commitment Percentage that is assigned to at least 9 decimal
places and show as a percentage of the aggregate commitments of all Lenders.





--------------------------------------------------------------------------------



 



Schedule 2(a)
To the Pledge Agreement
PLEDGED CAPITAL STOCK
PLEDGED CAPITAL STOCK

                      Name of   Number of   Certificate   Percentage Pledgor  
Subsidiary   Shares   Number   Ownership
Belden Inc.
  Belden 1993 Inc.   100   1   100
 
  Belden CDT Networking, Inc.   1,000   R1   100
 
  Red Hawk/CDT, Inc.   100   2   100
 
  Trapeze Networks, Inc.   1,000   CS-1   100    
Belden 1993 Inc.
  Belden Wire & Cable Company   9,000   4   100
 
  Belden Insurance Company   100,000   1   100
 
  Belden Communications Holding, Inc.   100   1   100
 
  Hirschmann Automation and Control Inc.   1,000       100    
Belden Wire & Cable Company
  Belden Holdings, Inc.   100   1   61
 
  Belden Technologies LLC   10,000   1   100
 
  Belden CDT International Inc.   100   1   100
 
  Belden Asia (Thailand) Co. Ltd.           100
 
  Belden Australia Pty Ltd.           100

 



--------------------------------------------------------------------------------



 



                      Name of   Number of   Certificate   Percentage Pledgor  
Subsidiary   Shares   Number   Ownership
 
  Belden Wire & Cable Trading (Shanghai) Co. Ltd.   2,700,002       100
 
  Belden Brasil Commercial Ltda.   200       100
 
  Belden Electronics Argentina S.A.   12,000       100
 
  Belden Electronics S.A. de C.V.   49       98
 
  Belden de Sonora de C.V.   49       98
 
  Belden Technologies S.r.l.           99    
Belden CDT International Inc.
  Belden Singapore Private Limited   1       100
 
  Belden de Sonora de C.V.   1       2
Belden CDT Networking, Inc.
  CDT International Holdings Inc.   100   2   100    
CDT International Holdings Inc
  XMark/CDT, Inc.   100   16   100
 
  Dearborn/CDT Corp.   100   2   100
 
  Thermax/CDT, Inc.   100       100
 
  A.W. Industries Inc.   13,500       100
 
  Nordx/CDT Corp.   100   1   100
 
  Nordx/CDT IP Corp.   100       100
 
  Tennecast/CDT Inc.   100       100
 
  Belden Asia (Hong Kong) Limited   100,000       100

 



--------------------------------------------------------------------------------



 



                      Name of   Number of   Certificate   Percentage Pledgor  
Subsidiary   Shares   Number   Ownership
 
  Belden Holdings, Inc.   64       39
 
  Belden Global CV   uncertificated       12.87
 
      interest in a        
 
      limited partnership            
Belden Holdings, Inc.
  Belden Global CV   uncertificated       87.13
 
      interest in a        
 
      limited partnership            
Trapeze Networks, Inc.
  Trapeze Networks Ltd.           100
 
  Trapeze Networks K.K.           100
 
  Trapeze Networks B.V.           100

With respect to the following entities which are listed above:
A.W. Industries
Belden Asia (Hong Kong) Limited
Belden Asia (Thailand) Co. Ltd.
Belden Australia Pty. Ltd.
Belden Brasil Commercial Ltda.
Belden Electronics Argentina S.A.
Belden Electronics S.A. de C.V.
Belden de Sonora de C.V.
Belden Singapore Private Limited
Belden Technologies S.r.l.
Belden Wire & Cable Trading (Shanghai) Co. Ltd.
Hirschmann Automation and Control Inc.
Nordx/CDT Corp.
Nordx/CDT IP Corp.
Tennecast/CDT Inc.
Trapeze Networks Ltd.
Trapeze Networks K.K.
Trapeze Networks B.V.
(collectively the “Excluded Entities”), notwithstanding anything stated in the
Credit Agreement, the Pledge Agreement, the Security Agreement or the other
Credit Documents to the contrary, due to the fact that the certificates
representing the Capital Stock of the Excluded Entities are not readily
available (or such Capital Stock is uncertificated) and the Excluded Entities
that issued such Capital Stock are dormant, being dissolved or of immaterial
value, the Credit Parties shall not be obligated to deliver to the
Administrative Agent or any Lender any certificates

 



--------------------------------------------------------------------------------



 



representing the Capital Stock or other equity interests of the Excluded
Entities, and the Capital Stock and other equity interests of the Excluded
Entities shall be considered excluded from the Perfection Collateral.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ADDITIONAL SCHEDULE
Schedule 3.19(c)
INTERCOMPANY NOTES
Loan Facility Agreement dated as of March 22, 2007 between Belden Holdings, Inc.
and Belden Global C.V., with an outstanding principal balance as of the Fourth
Amendment Effective Date of $249,363,022.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
LENDER CONSENT
See Attached.

 



--------------------------------------------------------------------------------



 



LENDER CONSENT
     This Lender Consent is given pursuant to the Credit Agreement, dated as of
January 24, 2006 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among BELDEN INC. (formerly known as Belden CDT
Inc.), a Delaware corporation (the “Borrower”), those Material Domestic
Subsidiaries of the Borrower party thereto (each a “Guarantor” and collectively,
the “Guarantors”), the lenders and other financial institutions from time to
time party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless otherwise defined herein.
     The undersigned hereby approves the Fourth Amendment to Credit Agreement
and Amendment to Security Agreement and Pledge Agreement (the “Amendment”), to
be dated on or about June 29, 2009, by and among the Borrower, the Guarantors
party thereto and the Administrative Agent and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Amended Credit Agreement. Delivery of this
Lender Consent by telecopy shall be effective as an original.
     A duly authorized officer of the undersigned has executed this Lender
Consent as of ______ ___, 2009.
o Pursuant to Section 2.2 of the Amended Credit Agreement,
                                         (Lender Name) elects to extend
$                                         of its Revolving Commitment which
shall constitute Extended Revolving Commitments under the Amended Credit
Agreement.

             
 
    ,      
 
 
 
as a Lender        

             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Consented to:2
BELDEN INC. (formerly known as Belden CDT Inc.), a Delaware corporation

         
By:
       
Name:
 
 
   
Title:
       

 

2   Borrower’s consent is only required to the extent such Lender has elected to
extend its Revolving Commitment.

 



--------------------------------------------------------------------------------



 



[EXHIBIT A]
Published CUSIP Number: 07745EAB0
(WACHOVIA LOGO) [y77994y7799401.gif]
 
$250,000,000
CREDIT AGREEMENT
among
BELDEN INC. (formerly Belden CDT Inc.),
as Borrower,
and
THE MATERIAL DOMESTIC SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTIES HERETO,
as Guarantors,
THE LENDERS PARTIES HERETO,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A.,
NATIONAL CITY BANK and
FIFTH THIRD BANK,
as Co-Documentation Agents
Dated as of January 24, 2006
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger and Book Runner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND OTHER PROVISIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Other Definitional Provisions
    32  
Section 1.3 Accounting Terms
    32  
Section 1.4 Resolution of Drafting Ambiguities
    33  
Section 1.5 Time References
    33  
Section 1.6 Exchange Rates; Currency Equivalents
    33  
 
       
ARTICLE II THE LOANS; AMOUNT AND TERMS
    34  
Section 2.1 Revolving Loans
    34  
Section 2.2 Extension of Revolving Commitments
    36  
Section 2.3 Letter of Credit Subfacility
    37  
Section 2.4 Swingline Loan Subfacility
    41  
Section 2.5 Incremental Facility
    42  
Section 2.6 Fees
    44  
Section 2.7 Commitment Reductions
    45  
Section 2.8 Prepayments
    46  
Section 2.9 Default Rate and Payment Dates
    48  
Section 2.10 Conversion Options
    48  
Section 2.11 Computation of Interest and Fees; Usury
    49  
Section 2.12 Pro Rata Treatment and Payments
    50  
Section 2.13 Non-Receipt of Funds by the Administrative Agent
    52  
Section 2.14 Inability to Determine Interest Rate
    53  
Section 2.15 Illegality
    53  
Section 2.16 Requirements of Law
    54  
Section 2.17 Indemnity
    56  
Section 2.18 Taxes
    56  
Section 2.19 Indemnification; Nature of Issuing Lender’s Duties
    58  
Section 2.20 Replacement of Lenders
    59  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    60  
Section 3.1 Financial Condition
    60  
Section 3.2 No Change
    61  
Section 3.3 Corporate Existence; Compliance with Law
    61  
Section 3.4 Corporate Power; Authorization; Enforceable Obligations
    61  
Section 3.5 No Legal Bar; No Default
    62  
Section 3.6 No Material Litigation
    62  
Section 3.7 Investment Company Act; PUHCA, Etc.
    62  
Section 3.8 Margin Regulations
    62  
Section 3.9 ERISA
    63  
Section 3.10 Environmental Matters
    63  
Section 3.11 Use of Proceeds
    64  
Section 3.12 Subsidiaries
    64  
Section 3.13 Ownership
    65  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.14 Indebtedness
    65  
Section 3.15 Taxes
    65  
Section 3.16 Intellectual Property Rights
    65  
Section 3.17 Solvency
    66  
Section 3.18 Investments
    66  
Section 3.19 Collateral Representations
    66  
Section 3.20 No Burdensome Restrictions
    66  
Section 3.21 Brokers’ Fees
    67  
Section 3.22 Labor Matters
    67  
Section 3.23 Accuracy and Completeness of Information
    67  
Section 3.24 Material Contracts
    67  
Section 3.25 Insurance
    68  
Section 3.26 Security Documents
    68  
Section 3.27 Classification of Senior Indebtedness
    68  
Section 3.28 Anti-Terrorism Laws
    68  
Section 3.29 Compliance with OFAC Rules and Regulations
    68  
Section 3.30 Directors; Capitalization
    69  
Section 3.31 Compliance with FCPA
    69  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    69  
Section 4.1 Conditions to Closing Date
    69  
Section 4.2 Conditions to All Extensions of Credit
    74  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    75  
Section 5.1 Financial Statements
    75  
Section 5.2 Certificates; Other Information
    77  
Section 5.3 Payment of Taxes
    78  
Section 5.4 Conduct of Business and Maintenance of Existence
    78  
Section 5.5 Maintenance of Property; Insurance
    79  
Section 5.6 Inspection of Property; Books and Records; Discussions
    79  
Section 5.7 Notices
    80  
Section 5.8 Environmental Laws
    81  
Section 5.9 Financial Covenants
    82  
Section 5.10 Additional Guarantors
    83  
Section 5.11 Compliance with Law
    83  
Section 5.12 Pledged Assets
    83  
Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights
    84  
Section 5.14 Further Assurances
    85  
 
       
ARTICLE VI NEGATIVE COVENANTS
    86  
Section 6.1 Indebtedness
    86  
Section 6.2 Liens
    88  
Section 6.3 Nature of Business
    88  
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
    89  
Section 6.5 Advances, Investments and Loans
    91  
Section 6.6 Transactions with Affiliates
    91  
Section 6.7 Ownership of Subsidiaries; Restrictions
    91  
Section 6.8 Corporate Changes; Material Contracts
    91  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.9 Limitation on Restricted Actions
    91  
Section 6.10 Restricted Payments
    92  
Section 6.11 Amendment of Subordinated Debt
    93  
Section 6.12 No Further Negative Pledges
    93  
Section 6.13 Consolidated Capital Expenditures
    93  
Section 6.14 Operating Leases
    94  
 
       
ARTICLE VII EVENTS OF DEFAULT
    94  
Section 7.1 Events of Default
    94  
Section 7.2 Acceleration; Remedies
    97  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    98  
Section 8.1 Appointment
    98  
Section 8.2 Delegation of Duties
    98  
Section 8.3 Exculpatory Provisions
    98  
Section 8.4 Reliance by Administrative Agent
    99  
Section 8.5 Notice of Default
    99  
Section 8.6 Non-Reliance on Administrative Agent and Other Lenders
    100  
Section 8.7 Indemnification
    100  
Section 8.8 Administrative Agent in Its Individual Capacity
    101  
Section 8.9 Successor Administrative Agent
    101  
Section 8.10 Nature of Duties
    101  
Section 8.11 Releases
    101  
Section 8.12 Syndication Agent and Documentation Agent
    102  
 
       
ARTICLE IX MISCELLANEOUS
    102  
Section 9.1 Amendments, Waivers and Release of Collateral
    102  
Section 9.2 Notices
    104  
Section 9.3 No Waiver; Cumulative Remedies
    106  
Section 9.4 Survival of Representations and Warranties
    106  
Section 9.5 Payment of Expenses and Taxes
    106  
Section 9.6 Successors and Assigns; Participations; Purchasing Lenders
    107  
Section 9.7 Adjustments; Set-off
    111  
Section 9.8 Table of Contents and Section Headings
    112  
Section 9.9 Counterparts
    112  
Section 9.10 Effectiveness
    112  
Section 9.11 Severability
    112  
Section 9.12 Integration
    112  
Section 9.13 Governing Law
    113  
Section 9.14 Consent to Jurisdiction and Service of Process
    113  
Section 9.15 Confidentiality
    113  
Section 9.16 Acknowledgments
    114  
Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages
    115  
Section 9.18 Patriot Act Notice
    115  
Section 9.19 Judgment Currency
    115  
Section 9.20 No Agency or Fiduciary Responsibility
    116  
 
       
ARTICLE X GUARANTY
    116  
Section 10.1 The Guaranty
    116  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 10.2 Bankruptcy
    117  
Section 10.3 Nature of Liability
    117  
Section 10.4 Independent Obligation
    118  
Section 10.5 Authorization
    118  
Section 10.6 Reliance
    118  
Section 10.7 Waiver
    118  
Section 10.8 Limitation on Enforcement
    120  
Section 10.9 Confirmation of Payment
    120  

iv



--------------------------------------------------------------------------------



 



      Schedules        
Schedule 1.1(a)
  Account Designation Letter
Schedule 1.1(b)
  Investments
Schedule 1.1(c)
  Liens
Schedule 1.1(d)
  Historical EBITDA Adjustments
Schedule 1.1(e)
  Maximum Post Closing EBITDA Adjustments
Schedule 1.1(f)
  Existing Letters of Credit
Schedule 2.1(b)(i)
  Form of Notice of Borrowing
Schedule 2.1(e)
  Form of Revolving Note
Schedule 2.4(d)
  Form of Swingline Note
Schedule 2.10
  Form of Notice of Conversion/Extension
Schedule 3.3
  Jurisdictions of Organization and Qualification
Schedule 3.12
  Subsidiaries
Schedule 3.16
  Intellectual Property
Schedule 3.19(a)
  Location of Real Property and Collateral
Schedule 3.19(b)
  Chief Executive Offices
Schedule 3.19(c)
  Intercompany Debt
Schedule 3.24
  Material Contracts
Schedule 3.25
  Insurance
Schedule 3.30
  Directors; Capitalization
Schedule 4.1(b)
  Form of Secretary’s Certificate
Schedule 4.1(h)
  Form of Solvency Certificate
Schedule 5.10
  Form of Joinder Agreement
Schedule 6.1(b)
  Indebtedness
Schedule 6.6
  Transactions with Affiliates
Schedule 9.6(c)
  Form of Commitment Transfer Supplement

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of January 24, 2006, among BELDEN INC. (formerly
Belden CDT Inc.), a Delaware corporation (the “Borrower”), each of the Material
Domestic Subsidiaries of the Borrower (identified as a “Guarantor” on the
signature pages hereto) and such future Material Domestic Subsidiaries of the
Borrower as may from time to time become a party hereto (collectively, the
“Guarantors” and each individually, a “Guarantor”), the several banks and other
financial institutions from time to time parties to this Credit Agreement
(collectively, the “Lenders” and individually, a “Lender”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent” or the “Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower in the amount of up to $250,000,000;
and
     WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS AND OTHER PROVISIONS
     Section 1.1 Defined Terms.
     As used in this Credit Agreement, terms defined in the preamble to this
Credit Agreement have the meanings therein indicated, and the following terms
have the following meanings:
     “2007 Senior Subordinated Note Indenture” shall mean that certain
Indenture, dated as of March 16, 2007 by and among the Borrower (which, at the
time of entering into such Indenture was known as Belden CDT Inc., a Delaware
corporation), and U.S. Bank National Association, as trustee, as supplemented,
amended or otherwise modified from time to time to the extent permitted
hereunder.
     “2009 Senior Subordinated Note Indenture” shall mean that certain
Indenture, dated as of June 29, 2009 by and among the Borrower, the guarantors
party thereto, and U.S. Bank National Association, as trustee, as supplemented,
amended or otherwise modified from time to time to the extent permitted
hereunder.
     “2007 Senior Subordinated Notes” shall mean the 7.0% Senior Subordinated
Notes due in 2017, in an original principal amount of $350,000,000, issued by
the Borrower, pursuant to the 2007 Senior Subordinated Note Indenture, as such
debentures may be supplemented, amended or otherwise modified from time to time
to the extent permitted hereunder.

 



--------------------------------------------------------------------------------



 



     “2009 Senior Subordinated Notes” shall mean the 9.25% Senior Subordinated
Notes due in 2019, in an original principal amount not to exceed $250,000,000,
issued by the Borrower, pursuant to the 2009 Senior Subordinated Note Indenture,
as such debentures may be supplemented, amended or otherwise modified from time
to time to the extent permitted hereunder.
     “ABR Default Rate” shall have the meaning set forth in Section 2.9.
     “Account Designation Letter” shall mean the Account Designation Letter
dated as of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).
     “Additional Credit Party” shall mean each Person that becomes a Guarantor
by execution of a Joinder Agreement in accordance with Section 5.10.
     “Additional Loan” shall have the meaning set forth in Section 2.5.
     “Administrative Agent” or “Agent” shall have the meaning set forth in the
first paragraph of this Credit Agreement and any successors in such capacity.
     “Administrative Details Form” shall mean, with respect to any Lender, a
document containing such Lender’s contact information for purposes of notices
provided under this Credit Agreement and account details for purposes of
payments made to such Lender under this Credit Agreement.
     “Affiliate” shall mean as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 15% or more of the securities having ordinary voting power
for the election of directors (or Persons performing similar functions) of such
Person or (b) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
     “Agreement” or “Credit Agreement” shall mean this Credit Agreement, as
amended, restated, amended and restated, modified or supplemented from time to
time in accordance with its terms.
     “Agreement Currency” shall have the meaning set forth in Section 9.19.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wachovia at its principal office in Charlotte, North
Carolina as its prime rate. Each

2



--------------------------------------------------------------------------------



 



change in the Prime Rate shall be effective as of the opening of business on the
day such change in the Prime Rate occurs. The parties hereto acknowledge that
the rate announced publicly by Wachovia as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error)
(A) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above or (B) that the Prime
Rate or LIBOR no longer accurately reflects an accurate determination of the
prevailing Prime Rate or LIBOR, the Administrative Agent may select a reasonably
comparable index or source to use as the basis for the Alternate Base Rate,
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in any of the foregoing will
become effective on the effective date of such change in the Federal Funds Rate,
the Prime Rate or LIBOR for an Interest Period of one (1) month. Notwithstanding
anything contained herein to the contrary, to the extent that Section 2.14 is
applicable in determining LIBOR pursuant to clause (c) hereof, the Alternate
Base Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.
     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.
     “Applicable Percentage” shall mean, for any day, the rate per annum set
forth below opposite the applicable level then in effect, it being understood
that the Applicable Percentage for (a) Revolving Loans that are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Margin & L/C Fee”,
(b) Revolving Loans that are Alternate Base Rate Loans shall be the percentage
set forth under the column “Base Rate Margin”, and (c) the Commitment Fee shall
be the percentage set forth under the column “Commitment Fee”.

                                  Total   LIBOR Margin         Level   Leverage
Ratio   & L/C Fee   Base Rate Margin   Commitment Fee I   ³ 3.00 to 1.0     2.75
%     1.75 %     0.50 % II   ³ 2.00 to 1.0 but < 3.00 to 1.0     2.50 %     1.50
%     0.375 % III   ³ 1.00 to 1.0 but < 2.00 to 1.0     2.25 %     1.25 %    
0.375 % IV   < 1.00 to 1.0     2.00 %     1.00 %     0.25 %

     The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Credit Parties the quarterly
financial information (in the case of the first three

3



--------------------------------------------------------------------------------



 



(3) fiscal quarters of each fiscal year of the Borrower), the annual financial
information (in the case of the fourth fiscal quarter of each fiscal year of the
Borrower) and the certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a),
5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such Applicable
Percentage shall be effective from such Interest Determination Date until the
next such Interest Determination Date. The Applicable Percentage shall be as set
forth above opposite Level III until the first Interest Determination Date after
the Closing Date. After the Closing Date, if the Credit Parties shall fail to
provide the financial information or certifications in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Percentage
shall, on the date five (5) Business Days after the date by which the Credit
Parties were so required to provide such financial information or certifications
to the Administrative Agent and the Lenders, be based on Level I until such time
as such information or certifications are provided, whereupon the Level shall be
determined by the then current Total Leverage Ratio. Notwithstanding the
foregoing, the Applicable Percentage shall be as set forth above opposite Level
I beginning on the Fourth Amendment Effective Date through (but not including)
the first Interest Determination Date after December 31, 2009. In the event that
any financial statement or certification delivered pursuant to Sections 5.1 or
5.2 is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, the Borrower shall
immediately (a) deliver to the Administrative Agent a corrected compliance
certificate for such Applicable Period, (b) determine the Applicable Percentage
for such Applicable Period based upon the corrected compliance certificate, and
(c) immediately pay to the Administrative Agent for the benefit of the Lenders
the accrued additional interest and other fees owing as a result of such
increased Applicable Percentage for such Applicable Period, which payment shall
be promptly distributed by the Administrative Agent to the Lenders entitled
thereto. It is acknowledged and agreed that nothing contained herein shall limit
the rights of the Administrative Agent and the Lenders under the Credit
Documents.
     “Approved Fund” shall mean, with respect to any Lender, any fund or trust
or entity that invests in commercial bank loans in the ordinary course of
business and is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender, (c) any other Lender or any Affiliate thereof or (d) the same investment
advisor as any Person described in clauses (a) – (c).
     “Arranger” shall mean Wachovia Capital Markets, LLC.
     “Asset Coverage Ratio” shall mean, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) the sum
of (i) 85% of accounts receivable on the balance sheet of the Credit Parties as
of such date of determination plus (ii) 65% of the inventory on the balance
sheet of the Credit Parties as of such date of determination plus (iii) 50% of
the net book value of property, plant and equipment on the balance sheet of the
Credit Parties as of such date of determination plus (iv) cash and Cash
Equivalents on the balance sheet of the Credit Parties as of such date of
determination to (b) the sum of (i) the lesser of (A) the Maximum Revolving
Availability as of such date of determination and (B) the Revolving Committed
Amount then in effect plus (ii) all Funded Debt (other than Subordinated Debt
and

4



--------------------------------------------------------------------------------



 



outstanding Extensions of Credit) of the Credit Parties on a consolidated basis
as of such date of determination.
     “Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary of
a Credit Party whether by sale, lease, transfer or otherwise. The term “Asset
Disposition” shall not include (i) the sale, lease, transfer or other
disposition of assets permitted by Section 6.4(a)(i) – (iv) hereof, and to the
extent that any repayment of the Revolving Loans from the Net Cash Proceeds
derived therefrom would result in adverse tax consequences to the Credit
Parties, Section 6.4(a)(v) hereof, (ii) any issuance by any Credit Party or its
Subsidiaries of shares of its Capital Stock or warrants, options or other
similar rights which are exercisable for or convertible into shares or interests
of its Capital Stock or (iii) a Recovery Event.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Bankruptcy Event” shall mean the occurrence of an Event of Default under
Section 7.1(f).
     “Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.
     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.
     “Business” shall have the meaning set forth in Section 3.10.
     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market and (b) with respect to any Loan denominated in a Foreign
Currency, the term “Business Day” shall exclude any day that is not a Target
Settlement Day.
     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
     “Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
     “Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership

5



--------------------------------------------------------------------------------



 



interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (ii) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including a Lender) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America, (e) obligations of any
State of the United States or any political subdivision thereof for the payment
of the principal and redemption price of and interest on which there shall have
been irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f) auction
preferred stock rated in the highest short-term credit rating category by S&P or
Moody’s and (g) shares of money market mutual or similar funds which invest
primarily in assets satisfying the requirements of clauses (a) through (f) of
this definition.
     “Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the then outstanding Voting Stock of the Borrower; (b) the replacement of a
majority of the Board of Directors of the Borrower over a one-year period from
the directors who constituted the Board of Directors at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
either were members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved or (c) the occurrence of a “Change of Control” under and as defined in
any of the Subordinated Note Documents.
     “Closing Date” shall mean the date of this Credit Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time may be covered by, the Security Documents and any
other property or assets of a

6



--------------------------------------------------------------------------------



 



Credit Party, whether tangible or intangible, that from time to time secure the
Credit Party Obligations.
     “Commitments” shall mean the Revolving Commitment, the LOC Commitment and
the Swingline Commitment, individually or collectively, as appropriate.
     “Commitment Fee” shall have the meaning set forth in Section 2.6(a).
     “Commitment Period” shall mean (a) with respect to Revolving Loans to the
extent made pursuant to Extended Revolving Commitments, the period from and
including the Closing Date to but excluding the Extended Maturity Date, (b) with
respect to Revolving Loans to the extent made pursuant to Non-Extending
Revolving Commitments, the period from and including the Closing Date to but
excluding the Existing Maturity Date, (c) with respect to Letters of Credit, the
period from and including the Closing Date to but excluding the date that is
thirty (30) days prior to the Extended Maturity Date and (d) with respect to
Swingline Loans, the period from and including the Closing Date to but excluding
the Extended Maturity Date.
     “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, substantially in the form of Schedule 9.6(c).
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and
that is treated as a single employer under Section 414 of the Code.
     “Consolidated Capital Expenditures” shall mean, for any period, all capital
expenditures (other than Permitted Acquisitions) of the Credit Parties and their
Subsidiaries on a combined basis for such period, as determined in accordance
with GAAP. The term “Consolidated Capital Expenditures” shall not include
capital expenditures in respect of the reinvestment of proceeds derived from
Asset Dispositions or Recovery Events received by the Credit Parties and their
Subsidiaries to the extent that such reinvestment is permitted under the Credit
Documents.
     “Consolidated Cash Interest Expense” shall mean, as of any date of
determination for the four fiscal quarter period ending on such date, all cash
interest expense (excluding amortization of debt discount and premium, but
including the cash interest component under Capital Leases and synthetic leases,
tax retention operating leases, off-balance sheet loans and similar off-balance
sheet financing products) for such period of the Credit Parties and their
Subsidiaries on a consolidated basis.
     “Consolidated EBITDA” shall mean, as of any date of determination for the
four fiscal quarter period ending on such date, the sum of (a) Consolidated Net
Income for such period, plus (b) the sum of the following to the extent deducted
in calculating Consolidated Net Income: (i) Consolidated Cash Interest Expense
for such period, (ii) tax expense (including, without limitation, any federal,
state, local and foreign income, value added, franchise, withholding and similar
taxes) of the Credit Parties and their Subsidiaries for such period, (iii)
depreciation, amortization, share-based compensation expense and other non-cash
charges (excluding non-cash charges that are expected to become cash charges in
a future period or that are reserves for

7



--------------------------------------------------------------------------------



 



future cash charges) for such period, (iv) one-time charges incurred in
connection with restructuring activities prior to the Third Amendment Effective
Date, as set forth on Schedule 1.1(d), and other one-time charges incurred in
connection with restructuring activities after the Third Amendment Effective
Date in an amount not to exceed the amounts set forth on Schedule 1.1(e) and
(v) additional one-time charges incurred prior to December 31, 2009 in
connection with certain global restructuring initiatives in an aggregate amount
not to exceed $20,000,000 plus (c) the increase, if any, in the amount of
Deferred Margin from the beginning of such period to the end of such period,
minus (d) the decrease, if any, in the amount of Deferred Margin from the
beginning of such period to the end of such period.
     “Consolidated Foreign and Domestic Assets” shall mean, as of any date of
determination, the value of all assets of the Credit Parties and their
Subsidiaries on a consolidated basis as of the last day of the most recently
completed fiscal quarter of the Borrower for which financial statements have
been delivered in accordance with the terms of Section 5.1, as determined in
accordance with GAAP.
     “Consolidated Net Income” shall mean, as of any date of determination for
the four fiscal quarter period ending on such date, the net income (excluding
extraordinary losses and gains and all non-cash income, rebates and other
benefits, but including interest income) of the Credit Parties and their
Subsidiaries on a consolidated basis for such period, as determined in
accordance with GAAP.
     “Consolidated Revenues” shall mean, for any period, revenues for such
period of the Credit Parties and their Domestic Subsidiaries on a consolidated
basis, as determined in accordance with GAAP.
     “Consolidated Total Assets” shall mean, for any period, the book value of
all assets of the Credit Parties and their Domestic Subsidiaries on a
consolidated basis, as determined in accordance with GAAP.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
contract, agreement, instrument or undertaking to which such Person is a party
or by which it or any of its property is bound.
     “Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Credit Party of any right under any
Copyright, including, without limitation, any thereof referred to in
Schedule 3.16 to this Credit Agreement, but excluding any license of a Copyright
to a Credit Party with respect to generally available products.
     “Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, or otherwise, including, without limitation,
any thereof referred to in Schedule 3.16 and all renewals thereof.

8



--------------------------------------------------------------------------------



 



     “Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, the Commitment Transfer Supplements,
the LOC Documents and the Security Documents and all other agreements,
documents, certificates and instruments delivered to the Administrative Agent or
any Lender by any Credit Party in connection therewith (other than any
agreement, document, certificate or instrument related to a Hedging Agreement).
     “Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, individually or collectively, as appropriate.
     “Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lender and the Swingline Lender) and the Administrative
Agent, whenever arising, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code), in each case arising under this Credit Agreement, the Notes or any of the
other Credit Documents, and (b) all liabilities and obligations, whenever
arising, owing from any Credit Party or any of their Subsidiaries to any Hedging
Agreement Provider arising under any Secured Hedging Agreement.
     “Debt Issuance” shall mean the issuance of any Indebtedness for borrowed
money by any Credit Party or any of its Subsidiaries (excluding, for purposes
hereof, any Indebtedness of any Credit Party and its Subsidiaries permitted to
be incurred pursuant to Section 6.1(a) – (o)).
     “Default” shall mean any event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan or fund a Participation Interest required pursuant
to the terms of this Credit Agreement and such failure is continuing, (b) has
failed to pay to the Administrative Agent or any Lender an amount owed by such
Lender pursuant to the terms of this Credit Agreement and such default remains
uncured, or (c) has been deemed insolvent or has become subject to a bankruptcy
or insolvency proceeding or to a receiver, trustee or similar official.
     “Deferred Margin” shall mean, as of any date of determination, an amount
equal to the sum of revenues deferred as of such date minus the cost of goods
sold deferred as of such date, in each case as a result of the application of
Statement of Position 97-2, “Software Revenue Recognition” and determined in
accordance with GAAP.
     “Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form reasonably acceptable to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Article 9 of the UCC) over the deposit account(s) described therein, as the same
may be amended, modified, extended, restated, replaced, or supplemented from
time to time.

9



--------------------------------------------------------------------------------



 



     “Designated Real Estate” shall mean real property owned by the Borrower
and/or one or more of its Subsidiaries that is no longer used in the
manufacturing process of the Borrower or its Subsidiaries.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Foreign Currency.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Details Form; and thereafter, such other office of such Lender as
such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.
     “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.
     “EMU” means the economic and monetary union as contemplated in the Treaty
on European Union (Official Journal C 191, July 29, 1992).
     “EMU Legislation” means legislative measures of the European Council
(including, without limitation, European Council regulations) for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.
     “Engagement Letter” shall mean the letter agreement dated October 20, 2005,
addressed to the Borrower from the Arranger, as amended, modified or otherwise
supplemented from time to time.
     “Environmental Laws” shall mean any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority, or
other Requirement of Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time be in effect during the term of
this Credit Agreement.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Euro” means the single currency of Participating Member States of the
European Union.

10



--------------------------------------------------------------------------------



 



     “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
     “Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, and any other condition, has been satisfied.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excluded Equipment” shall mean (a) any equipment subject to a Purchase
Money Lien as to which the purchase money creditor holding such Lien prohibits
other Liens thereon without its prior consent, unless and until either (i) such
creditor grants such consent or (ii) the Indebtedness secured by such Lien has
been fully paid and satisfied; (b) any equipment with respect to which the
rights of possession and use of any Credit Party are created pursuant to a lease
which does not create a security interest, unless and until such time (if any)
as such Credit Party acquires title to such equipment from the lessor or the
lessor abandons its rights and claims thereto; and (c) Vehicles.
     “Excluded Intercompany Instruments” shall have the meaning set forth in
Section 5.12(b).
     “Existing Letters of Credit” shall mean each of the letters of credit
described by date of issuance, amount, beneficiary and the date of expiry on
Schedule 1.1(f) hereto.
     “Existing Maturity Date” shall have the meaning set forth in the definition
of Maturity Date.
     “Existing Senior Subordinated Notes” shall mean the 2007 Senior
Subordinated Notes and the 2009 Senior Subordinated Notes.
     “Existing Senior Subordinated Note Indentures” shall mean that the 2007
Senior Subordinated Note Indenture and the 2009 Senior Subordinated Note
Indenture.
     “Extended Commitment Utilization Fee” shall have the meaning set forth in
Section 2.6(e).
     “Extended Maturity Date” shall have the meaning set forth in the definition
of Maturity Date.
     “Extended Revolving Commitments” shall mean Revolving Commitments that have
been extended pursuant to Section 2.2.

11



--------------------------------------------------------------------------------



 



     “Extension of Credit” shall mean, as to any Lender, the making of a Loan by
such Lender, or the issuance of or participation in the issuance of a Letter of
Credit by such Lender.
     “Extension Unused Fee” shall have the meaning set forth in Section 2.6(f).
     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
     “First Amendment Effective Date” shall mean February 16, 2007.
     “Fixed Charge Coverage Ratio” shall mean, as of any date of determination,
with respect to the Borrower and its Subsidiaries on a consolidated basis for
the four fiscal quarter period ending on such date, the ratio of (a) the sum of
Consolidated EBITDA for such period minus Consolidated Capital Expenditures for
such period, to (b) the sum of Consolidated Cash Interest Expense for such
period plus Scheduled Funded Debt Payments for such period plus any cash
dividends or distributions made by the Borrower during such period (excluding
any dividends or distributions made in accordance with clause (f) of
Section 6.10) plus an amount equal to, to the extent positive, taxes paid in
cash by the Credit Parties and their Subsidiaries during such period net of cash
tax refunds received by the Credit Parties and their Subsidiaries.
     “Foreign Currency” shall mean Euros.
     “Foreign Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in a Foreign
Currency as determined by the Administrative Agent, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Foreign Currency with Dollars.
     “Foreign Currency Sublimit” shall mean, the Foreign Currency Equivalent of
$50,000,000.
     “Foreign Subsidiary” shall mean any Subsidiary of the Borrower or one of
its Subsidiaries that is not a Domestic Subsidiary.
     “Fourth Amendment Effective Date” shall mean June 29, 2009.
     “Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) the principal portion of all obligations of such Person under
Capital Leases plus any accrued interest thereon, (f) the maximum face amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent

12



--------------------------------------------------------------------------------



 



unreimbursed), (g) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (h) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product, (i) all obligations of such Person under Hedging
Agreements, excluding any portion thereof which would be accounted for as
interest expense under GAAP, (j) all Indebtedness of others of the type
described in clauses (a) through (i) hereof secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (k) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person of the type described in clauses
(a) through (i) hereof, and (l) all Indebtedness of the type described in
clauses (a) through (i) hereof of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer for which
such Person is legally obligated or has a reasonable expectation of being liable
with respect thereto.
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9, to the provisions of Section 1.3.
     “Government Acts” shall have the meaning set forth in Section 2.19.
     “Governmental Approvals” shall mean all authorizations, consents,
approvals, permits, licenses and exemptions of, registrations and filings with,
and reports to, all Governmental Authorities.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantor” shall have the meaning set forth in the first paragraph of this
Credit Agreement.
     “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.
     “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any

13



--------------------------------------------------------------------------------



 



Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
     “Hedging Agreement Provider” shall mean any Person that enters into a
Secured Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(e) to the extent such Person is a Lender, an Affiliate
of a Lender or any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Secured Hedging Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement.
     “Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
     “Impacted Lender” means any Lender as to which (a) Issuing Lender has a
good faith belief that the Lender has defaulted in fulfilling its obligations
under one or more other syndicated credit facilities, (b) the Lender or the
entity that controls the Lender has been deemed insolvent or become subject to a
bankruptcy or other similar proceeding or (c) with respect to which the Federal
Deposit Insurance Corporation has been appointed receiver or conservator by a
federal or state chartering authority or otherwise pursuant to the FDI Act (12
U.S.C. § 11(c)).
     “Incremental Facility” shall have the meaning set forth in Section 2.5.
     “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person of the type described
in clauses (a) through (i) hereof, (g) the principal portion of all Capital
Lease Obligations of such Person plus accrued interest thereon, (h) all
obligations of such Person under Hedging Agreements, excluding any portion
thereof which would be accounted for as interest expense under GAAP, (i) the
maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all Indebtedness of
others of the type described in clauses (a) through (i) hereof secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from,

14



--------------------------------------------------------------------------------



 



property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (k) all preferred Capital Stock issued by
such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration, (l) the principal balance outstanding under
any synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product and (m) the Indebtedness of the type
described in clauses (a) through (i) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer.
     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.
     “Intellectual Property” shall mean the Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses of the Credit
Parties and their Subsidiaries (or, as the context may require, of the Credit
Parties only), all goodwill associated therewith and all rights to sue for
infringement thereof.
     “Interest Determination Date” shall have the meaning assigned thereto in
the definition of “Applicable Percentage”.
     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan
or Swingline Loan, the last Business Day of each March, June, September and
December and on the Existing Maturity Date and the Extended Maturity Date,
(b) as to any LIBOR Rate Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any LIBOR Rate Loan having an
Interest Period longer than three (3) months, (i) each three (3) month
anniversary following the first day of such Interest Period (which if not a
Business Day shall be extended to the next succeeding Business Day) and (ii) the
last day of such Interest Period and (d) as to any Loan which is the subject of
a mandatory prepayment required pursuant to Section 2.8(b), the date on which
such mandatory prepayment is due.
     “Interest Period” shall mean, with respect to any LIBOR Rate Loan,
     (a) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three or, subject to availability to all applicable Lenders, six months
thereafter, as selected by the Borrower in the Notice of Borrowing or Notice of
Conversion given with respect thereto; and
     (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or, subject to availability to all applicable Lenders, six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:
     (i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be

15



--------------------------------------------------------------------------------



 



extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
     (ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;
     (iii) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;
     (iv) (A) no Interest Period in respect of any Loan entered into prior to
the Existing Maturity Date shall extend beyond the Existing Maturity Date, and
(B) no Interest Period in respect of any Loan shall extend beyond the Extended
Maturity Date; and
     (v) no more than six (6) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.
     “Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of shares of
Capital Stock, other ownership interests or other securities of any Person or
bonds, notes, debentures or all or substantially all of the assets of any Person
or (b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.
     “Issuing Lender” shall mean, with respect to (i) Existing Letters of Credit
and (ii) Letters of Credit issued hereunder, Wachovia or any successor in such
capacity.
     “Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).
     “Joinder Agreement” shall mean a Joinder Agreement in substantially the
form of Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.
     “Lender” shall have the meaning set forth in the first paragraph of this
Credit Agreement and shall include the Issuing Lender and the Swingline Lender.

16



--------------------------------------------------------------------------------



 



     “Lender Commitment Letter” shall mean, with respect to any Lender, the
letter (or other correspondence) to such Lender from the Administrative Agent
notifying such Lender of its LOC Commitment and/or Revolving Commitment
Percentage.
     “Letter of Credit” shall mean (a) any letter of credit issued by the
Issuing Lender pursuant to the terms hereof and (b) any Existing Letter of
Credit, in each case as such letter of credit may be amended, modified,
extended, renewed or replaced from time to time.
     “Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.6(c).
     “Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).
     “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page)
and, in the case of Loans denominated in Euros, the British Bankers Association
Interest Settlement Rates for deposits in Euros, as the London interbank offered
rate for deposits in Dollars or Euros, as appropriate, at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, then “LIBOR” means the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in Same Day Funds by leading banks in the London interbank market
for a period equal to the Interest Period selected.
     “LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Details Form; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.
     “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

                  LIBOR Rate =   LIBOR            
 
1.00 - Eurodollar Reserve Percentage    

     “LIBOR Rate Loans” shall mean Loans the rate of interest applicable to
which is based on the LIBOR Rate.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment for
security, deposit arrangement in which a lien arises, encumbrance, lien
(statutory or other), charge or other security interest or any other security
agreement or preferential arrangement which has the practical effect of
constituting a security interest, as to property of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing).

17



--------------------------------------------------------------------------------



 



     “Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.
     “LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit on or after the Closing Date in an amount up to the LOC
Committed Amount and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in Letters of Credit
based on such Revolving Lender’s Revolving Commitment Percentage, as such amount
may be reduced from time to time in accordance with the provisions hereof.
     “LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).
     “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral security for such obligations.
     “LOC Obligations” shall mean, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed. For purposes of determining the LOC
Obligations for any Existing Letter of Credit denominated in Pounds Sterling,
the face amount of such Existing Letter of Credit and any drawings under such
Existing Letter of Credit shall be converted to Dollars based on the spot rate,
as determined by the Administrative Agent on any date of determination.
     “Mandatory LOC Borrowing” shall have the meaning set forth in
Section 2.3(e).
     “Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets or financial condition of the Credit
Parties and their Subsidiaries taken as a whole, (b) the ability of the Credit
Parties to perform their material obligations, when such obligations are
required to be performed, under this Credit Agreement, any of the Notes or any
other Credit Document or (c) the validity or enforceability of this Credit
Agreement, any of the Notes or any of the other Credit Documents or the rights
or remedies of the Administrative Agent or the Lenders hereunder or thereunder.
     “Material Contract” shall mean (a) any contract or other agreement, written
or oral, of the Credit Parties or any of their Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $50,000,000 per
annum and (b) any other contract, agreement, permit or license of the Credit
Parties or any of their Subsidiaries on which the business of the Borrower and
its Subsidiaries (taken as a whole) is substantially dependent.

18



--------------------------------------------------------------------------------



 



     “Material Domestic Subsidiary” shall mean, as of any date of determination,
any direct or indirect Domestic Subsidiary of the Borrower that (a) holds the
Capital Stock of a Credit Party, (b) individually generates more than five
percent (5%) of the Consolidated Revenues for the period of four (4) consecutive
fiscal quarters ending as of the end of the fiscal quarter immediately preceding
such date of determination on a Pro Forma Basis (in the case of a newly acquired
Subsidiary) or five percent (5%) of Consolidated Total Assets as of the end of
the fiscal quarter immediately preceding such date of determination on a Pro
Forma Basis (in the case of a newly acquired Subsidiary); provided that, in the
event the Consolidated Revenues or Consolidated Total Assets of all Domestic
Subsidiaries that do not constitute Material Domestic Subsidiaries exceeds
fifteen percent (15%) of the Consolidated Revenues or Consolidated Total Assets,
the Borrower (or the Administrative Agent, in the event the Borrower has failed
to do so within ten (10) days of request therefor by the Administrative Agent)
shall, to the extent necessary, designate sufficient Domestic Subsidiaries to be
deemed to be “Material Domestic Subsidiaries” to eliminate such excess, and such
designated Domestic Subsidiaries shall thereafter constitute Material Domestic
Subsidiaries or (c) shall guarantee any Subordinated Debt or shall become
directly liable for obligations under any Subordinated Debt.
     “Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.
     “Maturity Date” shall mean (a) with respect to all Non-Extending Revolving
Commitments, January 24, 2011 (the “Existing Maturity Date”) and (b) with
respect to all Extended Revolving Commitments, January 24, 2013 (the “Extended
Maturity Date”).
     “Maximum Revolving Availability” shall mean the aggregate amount of
Revolving Loans the Borrower shall be permitted to have outstanding under this
Agreement without causing a Default or Event of Default under Section 5.9(a)
calculated on a Pro Forma Basis.
     “Minimum Liquidity” shall mean, as of any date of determination, the sum of
cash of the Borrower held in accounts located in the United States plus the
unused amount of the Revolving Committed Amount.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Multiemployer Plan” shall mean a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Debt
Issuance or Recovery Event, net of (a) direct costs paid or payable as a result
thereof (including, without limitation, legal, accounting and investment banking
fees, and sales commissions) and (b) taxes paid or payable as a result thereof;
it being understood that “Net Cash Proceeds” shall include, without limitation,
any cash received upon the sale or other disposition of any non-cash
consideration received by any Credit Party or any Subsidiary in respect of any
Asset Disposition, Debt Issuance or Recovery Event.

19



--------------------------------------------------------------------------------



 



     “Non-Extending Revolving Commitments” shall mean all Revolving Commitments
other than Extended Revolving Commitments.
     “Note” or “Notes” shall mean the Revolving Notes and/or the Swingline
Notes, collectively, separately or individually, as appropriate.
     “Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Schedule 2.1(b)(i).
     “Notice of Conversion/Extension” shall mean the written notice of
conversion of a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate
Base Rate Loan to a LIBOR Rate Loan, or continuation of a LIBOR Rate Loan, in
each case substantially in the form of Schedule 2.10.
     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
     “Operating Lease” shall mean, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which that Person is the lessor.
     “Participant” shall have the meaning set forth in Section 9.6(b).
     “Participating Member State” means each country so described in any EMU
Legislation.
     “Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.
     “Patent Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to a Credit Party of any right to manufacture, use
or sell any invention covered by a Patent, including, without limitation, any
thereof referred to in Schedule 3.16 to the Credit Agreement.
     “Patents” shall mean (a) all letters patent of the United States or any
other country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.16 to this
Credit Agreement, and (b) all applications for letters patent of the United
States or any other country, now existing or hereafter arising, and all
provisionals, divisions, continuations and continuations-in-part and substitutes
thereof, including, without limitation, any thereof referred to in Schedule 3.16
to this Credit Agreement.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.

20



--------------------------------------------------------------------------------



 



     “Perfection Collateral” shall mean that portion of the Collateral as to
which perfection of the Lien thereon is contemplated pursuant to
Section 5.12(c)(i) and, upon the Administrative Agent’s notification to the
Borrower thereof, pursuant to Section 5.12(c)(ii).
     “Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the Voting Stock of a Person, (b) a Person by a merger,
amalgamation or consolidation or any other combination with such Person or
(c) any division, line of business or other business unit of a Person (such
Person or such division, line of business or other business unit of such Person
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 6.3, so long as
(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto, (ii) the Credit Parties shall demonstrate to the reasonable
satisfaction of the Administrative Agent that, after giving effect to the
acquisition on a Pro Forma Basis, (A) the Total Leverage Ratio as of the last
day of the most recently completed fiscal quarter or year end, as the case may
be, of the Borrower for which financial statements have been delivered pursuant
to Section 5.1 shall be (I) during the period from the Closing Date through and
including December 31, 2006, less than 3.50 to 1.0 and (II) on and after
January 1, 2007, less than 3.25 to 1.0, and (B) the Credit Parties are in
compliance with each of the other financial covenants set forth in Section 5.9,
(iii) if at the time of such acquisition the Release Conditions are not
satisfied and the Target is a United States Person, the Administrative Agent, on
behalf of the Lenders, shall have received (or shall receive in connection with
the closing of such acquisition) a first priority perfected security interest
(subject to Permitted Liens) in all personal property (including, without
limitation, Capital Stock, but excluding any type of property which is not
Collateral pursuant to the Security Documents entered into by the other Credit
Parties) acquired with respect to the Target in accordance with the terms of
Sections 5.10 and 5.12 and the Target, if a Person, shall have executed a
Joinder Agreement in accordance with the terms of Section 5.10, (iv) the
Administrative Agent shall have received from the Borrower (and each Lender
shall have received from the Administrative Agent, if requested) (A) a
description of the material terms of such acquisition, (B) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
within the fiscal year to date and (C) consolidated projected income statements
of the Borrower and its consolidated Subsidiaries (giving effect to such
acquisition) for at least the twelve (12) month period following the proposed
closing date for such acquisition, all in form and substance reasonably
satisfactory to the Administrative Agent, (v) the Target shall have, pro forma
on a stand alone basis, earnings before interest, taxes, depreciation and
amortization for the four fiscal quarter period prior to the acquisition date in
an amount greater than $0, and (vi) such acquisition shall not be a “hostile”
acquisition and shall have been approved by the Board of Directors and/or
shareholders of the applicable Credit Party and the Target.
     “Permitted Investments” shall mean:
     (a) cash and Cash Equivalents;
     (b) Investments existing as of the Closing Date and set forth on Schedule
1.1(b);

21



--------------------------------------------------------------------------------



 



     (c) receivables owing to the Credit Parties or any of their Subsidiaries
and advances to suppliers, in each case if created, acquired or made in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms;
     (d) Investments in any Credit Party;
     (e) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $1,000,000 at any time outstanding;
     (f) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (g) Investments, acquisitions or transactions permitted under Article VI,
including Sections 6.1, 6.2 and 6.4 (including any Investments owned by a Person
acquired in a Permitted Acquisition);
     (h) Hedging Agreements to the extent permitted hereunder;
     (i) Repurchases of Capital Stock of the Borrower from employees or former
employees to the extent permitted by Section 6.10(f);
     (j) Permitted Acquisitions;
     (k) Investments (in addition to (1) those Investments in Subsidiaries
existing as of the Second Amendment Effective Date and disclosed to the
Administrative Agent on Schedule 1.1(b), (2) Guaranty Obligations permitted by
Section 6.1(h) and (3) the transfer by the applicable Credit Parties of the
Capital Stock of Belden Electronics S.a.r.l., a company organized under the laws
of France, Belden (UK) Limited, a company organized under the laws of the United
Kingdom and Noslo Limited, a company organized under the laws of the United
Kingdom to one or more Subsidiaries of Belden Global CV, a company organized
under the laws of the Netherlands) (i) by Subsidiaries which are not Credit
Parties in Subsidiaries which are not Credit Parties; and (ii) by Credit Parties
in Subsidiaries which are not Credit Parties; provided, that (A) if, at the time
of making any Investment pursuant to this clause (k)(ii), the Total Leverage
Ratio is greater than or equal to 3.0 to 1.0 (to be tested on a pro forma basis
(as of the last day of the most recently completed fiscal quarter of the
Borrower for which financial statements have been delivered in accordance with
the terms of Section 5.1)), the aggregate outstanding amount of all such
Investments made pursuant to this clause (k)(ii), when combined (without
duplication) with the amount of any outstanding Indebtedness incurred pursuant
to clause (iv) of Section 6.1(d), shall not exceed 15% of Consolidated Foreign
and Domestic Assets determined as of the date of such Investment and (B) all
Investments made pursuant to clause (k)(ii) on and after the Fourth Amendment
Effective Date shall, to the extent permitted by applicable law and feasible
without incurring adverse tax consequences, be in the form of intercompany loans
which shall be evidenced

22



--------------------------------------------------------------------------------



 



by “floating balance” promissory notes not requiring notations having terms
reasonably satisfactory to the Administrative Agent, the sole originally
executed counterparts of which shall be pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, as security for
the Credit Party Obligations to the extent required by Section 5.12;
     (l) deposits made in the ordinary course of business required by government
agencies, public utilities or insurance companies;
     (m) Reserved; and
     (n) additional loans, advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that such loans, advances
and/or Investments made pursuant to this clause shall not exceed an aggregate
amount of $2,000,000 at any time outstanding.
          “Permitted Liens” shall mean:
     (a) Liens created by or otherwise existing under or in connection with this
Credit Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties;
     (b) Liens in favor of a Hedging Agreement Provider in connection with a
Secured Hedging Agreement; provided that such Liens shall secure the Credit
Party Obligations (other than obligations under such Secured Hedging Agreement)
and the obligations under such Secured Hedging Agreement on a pari passu basis;
     (c) Liens securing purchase money Indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under
Section 6.1(c); provided, that (i) any such Lien attaches to the property
securing such Indebtedness or Capital Lease Obligations concurrently with or
within ninety (90) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;
     (d) Liens for taxes, assessments, charges or other governmental levies not
yet due or as to which the period of grace (not to exceed sixty (60) days), if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of any Credit Party or its Subsidiaries, as the case
may be, in conformity with GAAP;
     (e) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s and supplier’s (including sellers of goods), landlords’,
repairmen’s or other Liens imposed by law or pursuant to customary reservations
of retention of title arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate proceedings;

23



--------------------------------------------------------------------------------



 



     (f) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;
     (g) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, contractual or warranty
requirements, surety and appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
     (h) easements (including reciprocal easement agreements and utility
agreements), rights of way, covenants, consents, reservations, encroachments,
variations, restrictions on the use of real property, minor defects or
irregularities in title, lessor’s liens, and other similar restricting charges
or encumbrances affecting real property or fixtures and improvements thereon
which do not materially interfere with the value or use of the property so
encumbered;
     (i) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(c)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);
     (j) Liens existing on the Closing Date and set forth on Schedule 1.1(c);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and the proceeds thereof and (ii) the principal amount
of the Indebtedness secured by such Lien shall not be extended, renewed,
refunded or refinanced;
     (k) Liens evidenced by precautionary UCC financing statements in respect of
Operating Leases permitted by this Agreement;
     (l) Liens arising out of judgments, decrees and attachments not resulting
in an Event of Default;
     (m) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;
     (n) any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;
     (o) Liens on (i) the property of a Person existing at the time such Person
becomes a Subsidiary of a Credit Party and (ii) property or assets existing at
the time such property or assets are acquired by any Credit Party or any of its
Subsidiaries, in each

24



--------------------------------------------------------------------------------



 



case in a transaction permitted hereunder and securing Indebtedness in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;
provided, however, that any such Lien may not extend to any other property other
than the property subject to such Lien on the date such Person becomes a
Subsidiary or such property or assets are acquired; provided, further, that any
such Lien was not created in anticipation of or in connection with the
transaction or series of transactions pursuant to which such Person became a
Subsidiary of a Credit Party or such property or assets were acquired;
     (p) any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
thereof permitted by this Agreement and in the ordinary course of its business
and covering only the assets so leased, licensed or subleased;
     (q) assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;
     (r) Liens created by a Foreign Subsidiary securing Indebtedness as allowed
under Section 6.1(m);
     (s) Liens in favor of the Issuing Lender and/or Swingline Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender or an
Impacted Lender to fund risk participations hereunder; and
     (t) other Liens securing obligations not to exceed $2,500,000 in an
aggregate principal amount outstanding at any time.
     “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.
     “Plan” shall mean, as of any date of determination, any employee benefit
plan which is covered by Title IV of ERISA and in respect of which any Credit
Party or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing
Date executed by the Credit Parties and each Person required to become a party
thereto pursuant to Section 5.10 in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
restated, amended and restated, supplemented or otherwise modified in accordance
with the terms hereof and thereof.
     “Pounds Sterling” shall mean British pounds sterling, the lawful currency
of the United Kingdom.
     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.

25



--------------------------------------------------------------------------------



 



     “Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent fiscal quarter or year end, as
the case may be, of the Borrower for which financial statements have been
delivered pursuant to Section 5.1 preceding the date of such transaction.
     “Properties” shall have the meaning set forth in Section 3.10(a).
     “Purchase Money Lien” shall mean any Lien (including a negative pledge
arrangement) granted by any Credit Party or its Subsidiaries from time to time
to vendors or financiers of equipment or property to secure the payment of the
purchase price thereof so long as (a) such Liens extend only to the specific
equipment or property so purchased, (b) secure only such deferred payment
obligation and related interest, fees and charges and other obligations under
the related contract and no other Indebtedness, and (c) are promptly released
upon the payment in full of such purchase price and related interest, fees and
charges by operation of law or otherwise.
     “Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).
     “Recovery Event” shall mean the receipt by any Credit Party or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.
     “Register” shall have the meaning set forth in Section 9.6(d).
     “Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.
     “Release Conditions” shall mean each of the following: (a) the Borrower
having obtained the Release Rating, (b) the Borrower’s senior unsecured debt
continuing to be rated by both S&P and Moody’s, and (c) after the Borrower
having obtained the Release Rating, the Borrower maintaining at all times a
senior unsecured credit rating higher than or equal to BB+ and Ba1 by both S&P
and Moody’s, respectively.
     “Release Rating” shall mean a senior unsecured credit rating of BBB-
(Stable) and Baa3 (Stable) or better by both S&P and Moody’s, respectively.
     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.
     “Required Lenders” shall mean, as of any date of determination, Lenders
holding at least a majority of (a) the outstanding Revolving Commitments or
(b) if the Revolving Commitments

26



--------------------------------------------------------------------------------



 



have been terminated, the outstanding Loans and Participation Interests;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders,
outstanding Loans and Participation Interests owing to such Defaulting Lender
and such Defaulting Lender’s Revolving Commitments.
     “Requirement of Law” shall mean, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and each law, treaty, rule or regulation issued by a
Governmental Authority, or binding determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
     “Responsible Officer” shall mean as to (a) the Borrower, the President, the
Chief Executive Officer, Chief Financial Officer or Treasurer thereof and
(b) any other Credit Party, any duly elected and authorized officer thereof.
     “Restricted Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Credit Party or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation and (e) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to any Subordinated Debt or any other publicly held or privately
placed Indebtedness incurred in accordance with Section 6.1(p).
     “Revaluation Date” shall mean each of the following: (a) each date a Loan
is made pursuant to Section 2.1; (b) each date a LIBOR Rate Loan is continued
pursuant to Section 2.10; (c) each date a Revolving Loan is made to reimburse a
Swingline Loan or drawing under a Letter of Credit or a Participation Interest
is required to be purchased in an outstanding Swingline Loan or outstanding LOC
Obligations pursuant to the terms of this Agreement; (d) the last Business Day
of each calendar month; (e) such additional dates as the Administrative Agent or
the Required Lenders shall reasonably specify; and (f) each date a LIBOR Rate
Loan is converted to, and/or denominated as, an Alternate Base Rate Loan
pursuant to Section 2.15.
     “Revolving Commitment” shall mean, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.
     “Revolving Commitment Percentage” shall mean, for each Revolving Lender,
the percentage identified as its Revolving Commitment Percentage in its Lender
Commitment Letter or in the Commitment Transfer Supplement pursuant to which
such Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in

27



--------------------------------------------------------------------------------



 



accordance with the provisions of Section 9.6(c). The sum of Revolving
Commitment Percentages of all Lenders shall equal one hundred percent (100%).
     “Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(a).
     “Revolving Lender” shall mean, as of any date of determination, a Lender
holding a Revolving Commitment on such date.
     “Revolving Loan” shall have the meaning set forth in Section 2.1.
     “Revolving Note” or “Revolving Notes” shall mean the promissory notes of
the Borrower provided pursuant to Section 2.1(e) in favor of any of the
Revolving Lenders requesting a promissory note evidencing the Revolving Loans
provided by any such Revolving Lender pursuant to Section 2.1(a), individually
or collectively, as appropriate, as such promissory notes may be amended,
modified, restated, supplemented, extended, renewed or replaced from time to
time.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
     “Same Day Funds” shall mean (a) with respect to disbursements and payments
in Dollars, funds available for disbursement or payment on the same Business Day
and (b) with respect to disbursements and payments in a Foreign Currency, same
day or other funds as may be determined by the Administrative Agent or the
Issuing Lender, as the case may be, to be customary in the place of disbursement
or payment for the settlement of international banking transactions in such
Foreign Currency.
     “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.
     “Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Scheduled Funded Debt Payments” shall mean, as of any date of
determination for the Credit Parties and their Subsidiaries, the sum of all
scheduled payments of principal on Funded Debt for the applicable period ending
on the date of determination (including the principal component of payments due
on Capital Leases during the applicable period ending on the date of
determination).
     “Second Amendment Effective Date” shall mean December 21, 2007.

28



--------------------------------------------------------------------------------



 



     “Secured Hedging Agreement” shall mean any Hedging Agreement between a
Credit Party and a Hedging Agreement Provider, as amended, restated, amended and
restated, modified, supplemented or extended from time to time.
     “Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.
     “Securities Account Control Agreement” shall mean an agreement, among a
Credit Party, a securities intermediary, and the Administrative Agent, which
agreement is in a form acceptable to the Administrative Agent and which provides
the Administrative Agent with “control” (as such term is used in Articles 8 and
9 of the UCC) over the securities account(s) described therein, as the same may
be as amended, modified, extended, restated, replaced, or supplemented from time
to time.
     “Security Agreement” shall mean the Security Agreement dated as of the
Closing Date executed by the Credit Parties and each Person required to become a
party thereto pursuant to Section 5.10 in favor of the Administrative Agent, for
the benefit of the Secured Parties, as amended, restated, amended and restated,
modified or supplemented from time to time in accordance with its terms.
     “Security Documents” shall mean the Security Agreement, the Pledge
Agreement, each Deposit Account Control Agreement, each Securities Account
Control Agreement and all other agreements, documents and instruments executed
by a Credit Party in connection with any of the foregoing documents or granting
to the Administrative Agent, Liens to secure the Credit Party Obligations
whether now or hereafter executed and/or filed, each as may be amended from time
to time in accordance with the terms hereof, executed and delivered in
connection with the granting, attachment and perfection of the Administrative
Agent’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements.
     “Single Employer Plan” shall mean any Plan that is not a Multiemployer
Plan.
     “Spot Rate” shall mean, for any currency, the rate determined by the
Administrative Agent, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
     “Subordinated Debt” shall mean any Indebtedness incurred by any Credit
Party which by its terms is specifically subordinated in right of payment to the
prior payment of the Credit Party Obligations and contains subordination,
maturity and other terms reasonably acceptable to the Required Lenders,
including, without limitation, the Existing Senior Subordinated Notes.
     “Subordinated Note Documents” shall mean, collectively, the Existing Senior
Subordinated Notes and the Existing Senior Subordinated Note Indentures.

29



--------------------------------------------------------------------------------



 



     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Revolving Lenders
to purchase participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.
     “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.4(a).
     “Swingline Lender” shall mean Wachovia and any successor in such capacity.
     “Swingline Loan” shall have the meaning set forth in Section 2.4(a).
     “Swingline Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
     “Target Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.
     “Taxes” shall have the meaning set forth in Section 2.18.
     “Termination Date” shall mean the date upon which all Credit Party
Obligations have been paid in full in cash (other than LOC Obligations specified
in clause (a) of the definition thereof and contingent indemnification and
reimbursement obligations with respect to which no claim is due and payable),
all Commitments have been terminated, and, with respect to LOC Obligations
specified in clause (a) of the definition thereof, all such LOC Obligations have
expired, terminated, been cash collateralized on terms reasonably acceptable to
the Issuing Lender and the Administrative Agent or been backed by standby
letters of credit reasonably acceptable to the Issuing Lender and the
Administrative Agent.
     “Third Amendment Effective Date” shall mean March 24, 2009.

30



--------------------------------------------------------------------------------



 



     “Total Debt” shall mean, at any date, and without duplication, the
aggregate principal amount of Funded Debt of the Credit Parties and their
Subsidiaries as determined on a consolidated basis in accordance with GAAP.
     “Total Leverage Ratio” shall mean, as of the end of each fiscal quarter of
the Borrower, for the Borrower and its Subsidiaries on a consolidated basis, for
the four consecutive fiscal quarters ending on such date, the ratio of (a) Total
Debt on such date to (b) Consolidated EBITDA for such period; provided that for
the calculation of the Total Leverage Ratio in Section 5.9(a) and 4.2(g)(i)
only, the numerator shall be reduced by an amount equal to the amount of cash
and Cash Equivalents of the Credit Parties that are subject to Deposit Account
Control Agreements and/or Securities Account Control Agreements to the extent
such cash and Cash Equivalents exceed $50,000,000; provided, that the maximum
amount of the reduction to the numerator on account of such cash and Cash
Equivalents shall be $50,000,000.
     “Trademark License” shall mean any agreement, whether written or oral,
providing for the grant by or to a Credit Party of any right to use any
Trademark, including, without limitation, any thereof referred to in
Schedule 3.16 to this Credit Agreement, but excluding any license of a Trademark
to a Credit Party with respect to a generally available product.
     “Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.16 to this Credit Agreement, and (b) all renewals thereof including,
without limitation, any thereof referred to in Schedule 3.16.
     “Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.
     “Transactions” shall mean the closing of this Agreement and the other
Credit Documents, and the other transactions contemplated hereby to occur in
connection with such closing (including, without limitation, the initial
borrowings under the Credit Documents and the payment of fees and expenses in
connection with all of the foregoing).
     “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.
     “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.
     “UCC” shall mean the Uniform Commercial Code from time to time in effect in
any applicable jurisdiction.

31



--------------------------------------------------------------------------------



 



     “Vehicles” shall mean all of the Credit Parties’ cars, trucks, trailers,
rolling stock, construction and earth moving equipment and other vehicles
covered by a certificate of title law of any state and all tires and other
appurtenances to any of the foregoing, all whether now existing or owned or
hereafter acquired or arising.
     “Voting Stock” shall mean, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.
     “Wachovia” shall mean Wachovia Bank, National Association, a national
banking association, together with its successors and/or assigns.
     “Works” shall mean all works which are subject to copyright protection
pursuant to Title 17 of the United States Code.
     Section 1.2 Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Credit
Agreement shall have the defined meanings when used in the Notes or other Credit
Documents or any certificate or other document made or delivered pursuant
hereto.
     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     Section 1.3 Accounting Terms.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower shall notify the Administrative Agent that it
wishes to amend any provision in Section 5.9 to eliminate the effect of any
change in GAAP on the operation of any such definition or provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any such definition or provision for such purpose), then the Borrower’s
compliance with such provisions shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such definition or provision is amended in a
manner satisfactory to the Borrower and the Required Lenders.

32



--------------------------------------------------------------------------------



 



     The Borrower shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application. The parties hereto acknowledge and agree
that, for purposes of all calculations of the Total Leverage Ratio, after
consummation of any Permitted Acquisition, (i) income statement items and other
balance sheet items (whether positive or negative) attributable to the Target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Borrower and the Administrative Agent, and (ii) Indebtedness
of a Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.
     Section 1.4 Resolution of Drafting Ambiguities.
     Each Credit Party acknowledges and agrees that it was represented by
counsel in connection with the execution and delivery of this Credit Agreement
and the other Credit Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.
     Section 1.5 Time References.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
     Section 1.6 Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalents of Extensions
of Credit and amounts outstanding hereunder denominated in a Foreign Currency.
Such Spot Rate shall become effective as of such Revaluation Date and shall be
the Spot Rate employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.
     (b) Wherever in this Agreement, in connection with any Extension of Credit,
any conversion, continuation or prepayment of a Loan or any renewal of a Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Extension of Credit or Loan is denominated in a
Foreign Currency, such amount shall be the relevant Foreign Currency Equivalent,
as determined by the Administrative Agent.
     (c) Wherever in this Agreement an amount is expressed in Dollars, it shall
be deemed to refer to the Dollar Equivalent or Foreign Currency Equivalent
thereof, as applicable.

33



--------------------------------------------------------------------------------



 



     (d) Determinations by the Administrative Agent pursuant to this Section
shall be conclusive absent demonstrable error.
     (e) Subject to the provisions of Section 9.19, each provision in this
Agreement relating to payments to be made by the Borrower on account of
principal, interest and fees which requires payment in Dollars, shall be deemed
to mean (i) in the case of Loans or other amounts denominated in Dollars,
payment in Dollars and (ii) in the case of Loans or other amounts denominated in
a Foreign Currency, payment in such Foreign Currency.
ARTICLE II
THE LOANS; AMOUNT AND TERMS
     Section 2.1 Revolving Loans.
     (a) Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally agrees to make
revolving credit loans in Dollars or a Foreign Currency (“Revolving Loans”) to
the Borrower from time to time for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus such Revolving Lender’s
Revolving Commitment Percentage of outstanding Swingline Loans plus such
Revolving Lender’s Revolving Commitment Percentage of outstanding LOC
Obligations shall not exceed such Revolving Lender’s Revolving Commitment,
(ii) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not exceed the Revolving Committed Amount
then in effect and (iii) the aggregate principal amount of outstanding Revolving
Loans denominated in a Foreign Currency shall not exceed the Foreign Currency
Sublimit. For purposes hereof, the aggregate principal amount available
hereunder for Revolving Loans shall be TWO HUNDRED FIFTY MILLION DOLLARS
($250,000,000) (as such aggregate maximum amount may be reduced from time to
time as provided in Section 2.7 or increased from time to time as provided in
Section 2.5 or modified as provided in Section 2.2, the “Revolving Committed
Amount”). Revolving Loans denominated in Dollars may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request and Revolving Loans denominated in a Foreign Currency may consist of
LIBOR Rate Loans, and in each case, may be repaid and reborrowed in accordance
with the provisions hereof; provided, however, the Revolving Loans made on the
Closing Date or any of the three (3) Business Days following the Closing Date
may only consist of Alternate Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter to the Administrative Agent at least three (3) Business
Days prior to the Closing Date. LIBOR Rate Loans shall be made by each Revolving
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.

34



--------------------------------------------------------------------------------



 



     (b) Revolving Loan Borrowings.
     (i) Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by delivering a Notice of Borrowing (or telephone notice promptly
confirmed in writing by delivery of a Notice of Borrowing, which delivery may be
by fax) to the Administrative Agent not later than 11:00 A.M. on the Business
Day of the requested borrowing in the case of Alternate Base Rate Loans, and on
the third Business Day prior to the date of the requested borrowing in the case
of LIBOR Rate Loans. Each such Notice of Borrowing shall be irrevocable and
shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, (D) whether the borrowing shall consist of Loans
denominated in Dollars or a Foreign Currency, (E) for borrowings denominated in
Dollars, whether the borrowing shall consist of an Alternate Base Rate Loan or a
LIBOR Rate Loan, and (F) if a LIBOR Rate Loan is requested, the Interest Period
therefor. If the Borrower shall fail to specify in any such Notice of Borrowing
(1) an applicable Interest Period in the case of a LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month,
(2) the Type of Revolving Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder or (3) the currency of such
borrowing, then such notice shall be deemed to be a request for Loans
denominated in Dollars. The Administrative Agent shall give notice to each
Revolving Lender promptly upon receipt of each Notice of Borrowing, the contents
thereof and each such Revolving Lender’s share thereof.
     (ii) Minimum Amounts. Each Revolving Loan which is an Alternate Base Rate
Loan shall be in a minimum aggregate amount of $1,000,000 and in integral
multiples of $1,000,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan which is a LIBOR Rate
Loan shall be in a minimum aggregate amount of $5,000,000 and in integral
multiples of $1,000,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).
     (iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, upon reasonable advance notice by 1:00 P.M. on the
date specified in the applicable Notice of Borrowing, in the currency in which
such Loan was borrowed and in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

35



--------------------------------------------------------------------------------



 



     (c) Repayment. Subject to the terms of this Credit Agreement, Revolving
Loans may be borrowed, repaid and reborrowed during the Commitment Period. The
principal amount of all Revolving Loans (i) to the extent made pursuant to
Non-Extending Revolving Commitments shall be due and payable in full on the
Existing Maturity Date, unless accelerated sooner pursuant to Section 7.2 and
(ii) to the extent made pursuant to Extended Revolving Commitments shall be due
and payable in full on the Extended Maturity Date, unless accelerated sooner
pursuant to Section 7.2.
     (d) Interest. Subject to the provisions of Section 2.9(b), Revolving Loans
shall bear interest as follows:
     (i) Alternate Base Rate Loans. Each Alternate Base Rate Loan shall bear
interest at a per annum rate equal to the sum of the Alternate Base Rate plus
the Applicable Percentage; and
     (ii) LIBOR Rate Loans. Each LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.
Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.
     (e) Revolving Notes; Covenant to Pay. Each Revolving Lender’s Revolving
Commitment shall be evidenced, upon such Revolving Lender’s request, by a duly
executed promissory note of the Borrower to such Revolving Lender in
substantially the form of Schedule 2.1(e). The Borrower covenants and agrees to
pay the Revolving Loans in accordance with the terms of this Credit Agreement
and the Revolving Note or Revolving Notes.
     Section 2.2 Extension of Revolving Commitments.
     (a) Conversion of Non-Extending Revolving Commitments By Lenders. Each
Lender may, at its option and with the consent of the Borrower, elect to convert
some or all of its Non-Extending Revolving Commitment to an Extended Revolving
Commitment; provided that:
     (i) Notice: The applicable Lender shall give written notice to the
Administrative Agent of (x) its election to convert its Non-Extending Revolving
Commitment not less than fifteen (15) days prior to the Existing Maturity Date
and (y) the aggregate principal amount of such Lender’s Non-Extending Revolving
Commitment to be converted to an Extended Revolving Commitment.
     (ii) Minimum Amounts:
     (A) In the case of conversion of the entire remaining amount of such
Lender’s Non-Extending Revolving Commitment and the Loans at the time owing to
it, no minimum amount need be converted; and
     (B) In any case not described in clause (A) above, the aggregate amount of
the Revolving Commitment (which for this purpose

36



--------------------------------------------------------------------------------



 



includes Loans outstanding thereunder) subject to each such conversion, shall
not be less than $5,000,000 (and in increments of $1,000,000 in excess thereof)
unless each of the Administrative Agent and the Borrower otherwise consents.
     (iii) Effectiveness. Each conversion made pursuant to Section 2.2(a) shall
be effective upon delivery of the notices required by Section 2.2(a)(i) and
receipt of written consent by the Borrower.
     (b) Conversion. Extended Revolving Commitments may not be converted to
Non-Extending Revolving Commitments.
     Section 2.3 Letter of Credit Subfacility.
     (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions of an administrative
nature which the Issuing Lender may reasonably require, during the Commitment
Period the Issuing Lender shall issue, and the Revolving Lenders shall
participate in, standby or trade Letters of Credit for the account of the
Borrower from time to time upon request in a form acceptable to the Issuing
Lender; provided, however, that (i) the aggregate amount of LOC Obligations
shall not at any time exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (the “LOC
Committed Amount”), (ii) the sum of the aggregate principal amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations shall not at any time exceed the Revolving Committed Amount then
in effect, (iii) all Letters of Credit (other than Existing Letters of Credit,
which may be denominated in Dollars or Pounds Sterling) shall be denominated in
Dollars and (iv) Letters of Credit shall be issued for any lawful corporate
purposes of the Borrower or any of its Subsidiaries and may be issued as standby
letters of credit, including in connection with workers’ compensation and other
insurance programs and trade letters of credit. Except as otherwise expressly
agreed upon by all the Revolving Lenders, no Letter of Credit shall have an
original expiry date more than twelve (12) months from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Borrower or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is thirty (30) days prior to
the Extended Maturity Date. Each Letter of Credit shall comply with the related
LOC Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $100,000. Wachovia shall be the Issuing Lender on all
Letters of Credit issued on or after the Closing Date. The Borrower’s
reimbursement obligations in respect of each Existing Letter of Credit, and each
Lender’s participation obligations in connection therewith, shall be governed by
the terms of this Credit Agreement. The Issuing Lender shall be under no
obligation to issue any Letter of Credit if any Lender is at such time a
Defaulting Lender or a Impacted Lender hereunder,

37



--------------------------------------------------------------------------------



 



unless the Issuing Lender has entered into arrangements satisfactory to the
Issuing Lender with the Borrower or such Lender to eliminate the Issuing
Lender’s risk with respect to such Lender.
     (b) Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.
     (c) Participations. Each Revolving Lender, (i) on the Closing Date with
respect to each Existing Letter of Credit and (ii) upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Revolving Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any LOC Document, each such Revolving Lender shall pay to the Issuing
Lender its Revolving Commitment Percentage of such unreimbursed drawing pursuant
to and in accordance with the provisions of subsection (d) hereof. The
obligation of each Revolving Lender to so reimburse the Issuing Lender shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.
     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit (either with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a per annum rate equal to the ABR Default Rate. Unless the Borrower shall
immediately notify the Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the Issuing Lender, the Borrower shall be deemed to have
requested a Mandatory LOC Borrowing in the amount of the drawing as provided in

38



--------------------------------------------------------------------------------



 



subsection (e) hereof, the proceeds of which will be used to satisfy the
Reimbursement Obligations. Without waiving the Borrower’s right to later assert
(by separate and independent action and not by way of setoff) any claims that it
may have, the Borrower’s Reimbursement Obligations hereunder shall be absolute
and unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
Issuing Lender will promptly notify the other Revolving Lenders of the amount of
any unreimbursed drawing and each Revolving Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender, in Dollars and in
immediately available funds, the amount of such Revolving Lender’s Revolving
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Revolving Lender from the Issuing
Lender if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before 12:00 Noon on the Business Day next succeeding the
day such notice is received. If such Revolving Lender does not pay such amount
to the Issuing Lender in full upon such request, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Revolving Lender pays such amount to the Issuing Lender in full at a
rate per annum equal to, if paid within two (2) Business Days of the date of
drawing, the Federal Funds Effective Rate and thereafter at a rate equal to the
Alternate Base Rate. Each Revolving Lender’s obligation to make such payment to
the Issuing Lender, and the right of the Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations hereunder and shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing consisting of an Alternate Base Rate Loan (each such
borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving effect to
any termination of the Commitments pursuant to Section 7.2) pro rata based on
each Revolving Lender’s respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective LOC Obligations. Each Revolving Lender
hereby irrevocably agrees to make such Revolving Loans on the day such notice is
received by the Revolving Lenders from the Administrative Agent if such notice
is received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received, in each case notwithstanding (i) the amount of the Mandatory LOC
Borrowing

39



--------------------------------------------------------------------------------



 



may not comply with the minimum amount (or integral amount in excess thereof)
for borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) failure for any such request or deemed
request for Revolving Loan to be made by the time otherwise required in
Section 2.1(b), (v) the date of such Mandatory LOC Borrowing, or (vi) any
reduction in the Revolving Committed Amount after any such Letter of Credit may
have been drawn upon. In the event that any Mandatory LOC Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the occurrence of a Bankruptcy Event), then each such
Revolving Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory LOC Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) its Participation Interests in the outstanding LOC Obligations;
provided, further, that in the event any Revolving Lender shall fail to fund its
Participation Interest on the day the Mandatory LOC Borrowing would otherwise
have occurred, then the amount of such Revolving Lender’s unfunded Participation
Interest therein shall bear interest payable by such Revolving Lender to the
Issuing Lender upon demand, at the rate equal to, if paid within two
(2) Business Days of such date, the Federal Funds Effective Rate, and thereafter
at a rate equal to the Alternate Base Rate.
     (f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
     (g) ISP98 and UCP. Unless otherwise expressly agreed by the Issuing Lender
and the Borrower, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998,” as most recently published by the
Institute of International Banking Law & Practice at the time of issuance shall
apply to each standby Letter of Credit, and (ii) the rules of The Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.
     (h) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application and any LOC Documents relating to the Existing Letters of Credit),
this Credit Agreement shall control.
     (i) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Credit Agreement, including without
limitation Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Subsidiary of the Borrower; provided that, notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s Reimbursement Obligations hereunder with respect to such Letter of
Credit.

40



--------------------------------------------------------------------------------



 



     Section 2.4 Swingline Loan Subfacility.
     (a) Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
agrees to make certain revolving credit loans to the Borrower (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed FIFTEEN MILLION DOLLARS ($15,000,000)
(the “Swingline Committed Amount”), and (ii) the sum of the aggregate principal
amount of outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall not exceed the Revolving Committed Amount.
Swingline Loans hereunder may be repaid and reborrowed in accordance with the
provisions hereof.
     (b) Swingline Loan Borrowings.
     (i) Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing from the Borrower not later than 11:00 A.M. on any Business Day
requesting that a Swingline Loan be made, the Swingline Lender will make
Swingline Loans available to the Borrower on the same Business Day. Swingline
Loan borrowings hereunder shall be made in minimum amounts of $500,000 and in
integral amounts of $100,000 in excess thereof. Notwithstanding anything to the
contrary contained herein, the Swingline Lender shall not at any time be
obligated to make any Swingline Loan hereunder if any Lender is at such time a
Defaulting Lender or an Impacted Lender hereunder, unless the Swingline Lender
has entered into arrangements satisfactory to the Swingline Lender with the
Borrower or such Lender to eliminate the Swingline Lender’s risk with respect to
such Lender.
     (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Extended Maturity Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing consisting of an Alternate Base Rate Loan
in the amount of such Swingline Loans; provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (A) the Extended Maturity Date, (B) the occurrence
of any Bankruptcy Event, (C) upon acceleration of the Credit Party Obligations
hereunder, whether on account of a Bankruptcy Event or any other Event of
Default, and (D) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof (each such Revolving Loan borrowing made on account of any
such deemed request therefor as provided herein being hereinafter referred to as
a “Mandatory Swingline Borrowing”). Each Revolving Lender hereby irrevocably
agrees to make such Revolving Loans promptly upon any such request or deemed
request on account of each Mandatory Swingline Borrowing in the amount and in
the manner specified in the preceding sentence on the date such notice is
received by the Revolving Lenders from the Administrative Agent if such notice
is

41



--------------------------------------------------------------------------------



 



received at or before 2:00 P.M., otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the date such notice is
received notwithstanding (1) the amount of Mandatory Swingline Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, (3) whether a Default or an Event of Default then exists, (4) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required in Section 2.1(b)(i), (5) the date of such Mandatory
Swingline Borrowing, or (6) any reduction in the Revolving Committed Amount or
termination of the Revolving Commitments immediately prior to such Mandatory
Swingline Borrowing or contemporaneously therewith. In the event that any
Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2); provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (y) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the day upon which the Mandatory Swingline Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.
     (c) Interest on Swingline Loans. Subject to the provisions of
Section 2.9(b), Swingline Loans shall bear interest at a per annum rate equal to
the Alternate Base Rate plus the Applicable Percentage for Revolving Loans that
are Alternate Base Rate Loans. Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.
     (d) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.4(d).
     Section 2.5 Incremental Facility.
     Subject to the terms and conditions set forth herein, the Borrower shall
have the right, at any time from time to time during the Commitment Period and
after the Second Amendment Effective Date, to incur additional Indebtedness
under this Credit Agreement

42



--------------------------------------------------------------------------------



 



in the form of term loans (each, an “Incremental Term Loan”) and/or increases to
the Revolving Committed Amount (each, an “Incremental Revolver”; each
Incremental Term Loan and Incremental Revolver, an “Incremental Facility”) by an
aggregate amount of up to $100,000,000. The following terms and conditions shall
apply to each Incremental Facility: (a) the loans made under any such
Incremental Facility (each an “Additional Loan”) shall constitute Credit Party
Obligations and will be secured and guaranteed with the other Credit Party
Obligations on a pari passu basis, (b) (1) any such Additional Loans (A) made
pursuant to an Incremental Revolver shall (I) have the same terms (including
interest rate, voting rights and rights to receive the proceeds of prepayments)
as the existing Revolving Loans, (II) shall be considered Revolving Loans
hereunder and (III) shall mature on the Extended Maturity Date and (B) made
pursuant to an Incremental Term Loan shall have terms (including interest rate,
maturity date, voting rights, rights to receive the proceeds of prepayments and
amortization) to be agreed upon by the Administrative Agent and the Borrower at
the time of such Incremental Term Loan and (2) the additional Revolving
Commitments comprising the Incremental Revolver shall be Extended Revolving
Commitments, (c) each Incremental Facility shall be in a minimum principal
amount of $50,000,000 and integral multiples of $10,000,000 in excess thereof,
(d) the proceeds of any Additional Loan will be used for the purposes set forth
in Section 3.11, (e) the Borrower shall execute such promissory notes as are
necessary to reflect the Additional Loans under any such Incremental Facility,
(f) before any Additional Loans are made, the conditions to Extensions of Credit
in Section 4.2 shall have been satisfied, (g) no Default or Event of Default
shall then exist or would exist after giving effect to any such Incremental
Facility, (h) the Administrative Agent shall have received from the Borrower a
satisfactory legal opinion of counsel to the Borrower and such other
documentation as it deems reasonably necessary to effectuate each such
Incremental Facility and (i) the Administrative Agent shall have received from
the Borrower updated financial projections and an officer’s certificate, in each
case in form and substance satisfactory to the Administrative Agent,
demonstrating that, (A) after giving effect to any such Incremental Facility on
a pro forma basis, the Credit Parties will be in compliance with the financial
covenants set forth in Section 5.9 and (B) if the full amount of the Revolving
Committed Amount (after giving effect to such Incremental Facility) were drawn
by the Borrower, the Credit Parties would be in compliance with all financial
and other covenants (including covenants restricting indebtedness and liens)
under the Subordinated Note Documents and the documents for all other publicly
held or privately placed Indebtedness incurred in accordance with
Section 6.1(p). Each Incremental Facility shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds
reasonably acceptable to the Administrative Agent and the Borrower; provided
that such other banks, financial institutions and investment funds shall enter
into such joinder or other agreements to give effect thereto as the
Administrative Agent and the Borrower may reasonably request. The Administrative
Agent is authorized to enter into, on behalf of the Lenders, any amendment to
this Credit Agreement or any other Credit Document as may be necessary to
incorporate the terms of any Incremental Facility therein.

43



--------------------------------------------------------------------------------



 



     Section 2.6 Fees.
     (a) Commitment Fee. In consideration of the Revolving Commitments, the
Borrower agrees to pay to the Administrative Agent, for the ratable benefit of
the Revolving Lenders, a commitment fee (the “Commitment Fee”) in an amount
equal to the Applicable Percentage per annum on the average daily unused amount
of the Revolving Committed Amount. For purposes of computation of the Commitment
Fee, LOC Obligations shall be considered usage of the Revolving Committed Amount
but Swingline Loans shall not be considered usage of the Revolving Committed
Amount. The Commitment Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter.
     (b) Letter of Credit Fee. In consideration of the LOC Commitments, the
Borrower agrees to pay to the Administrative Agent, for the ratable benefit of
the Revolving Lenders, a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage for Revolving Loans that are LIBOR Rate Loans per annum on
the average daily maximum amount available to be drawn under each Letter of
Credit from the date of issuance to the date of expiration. The Letter of Credit
Fee shall be payable quarterly in arrears on the last Business Day of each
calendar quarter.
     (c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of one-eighth of one percent (0.125%) per annum on the average
daily maximum amount available to be drawn under each such Letter of Credit
issued by it. The Issuing Lender Fees and the Letter of Credit Facing Fee shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter.
     (d) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Engagement Letter.
     (e) Extended Commitment Utilization Fee. The Borrower shall pay to the
Administrative Agent for the ratable benefit of each Lender that holds an
Extended Revolving Commitment, an extended commitment utilization fee (the
“Extended Commitment Utilization Fee”) at the per annum rate equal to (i) 0.75%
on (A) all outstanding LIBOR Rate Loans funded by such Lender and (B) all
outstanding LOC Obligations and (ii) 1.00% on all outstanding Alternate Base
Rate Loans funded by such Lender, in each case to the extent such Revolving
Loans and LOC Obligations are attributable to such Lender’s Extended Revolving
Commitment. The Extended Commitment Utilization Fee shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter, and on
the Extended Maturity Date.

44



--------------------------------------------------------------------------------



 



     (f) Extension Unused Fee. The Borrower shall pay to the Administrative
Agent for the ratable benefit of each Lender that holds an Extended Revolving
Commitment, an extension unused fee (the “Extension Unused Fee”) in an amount
equal to 0.125% per annum on the average daily unused amount of the Revolving
Committed Amount held by such Lender attributable to such Lender’s Extended
Revolving Commitment. For purposes of calculating the Extension Unused Fee, LOC
Obligations shall be considered usage of the Revolving Committed Amount but
Swingline Loans shall not be considered usage of the Revolving Committed Amount.
The Extension Unused Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Extended Maturity Date.
     (g) Swingline Utilization Fee. The Borrower shall pay to the Swingline
Lender, a swingline utilization fee (the “Swingline Utilization Fee”) at the per
annum rate equal to 1.00% on all outstanding Swingline Loans funded by the
Swingline Lender which shall be payable in arrears on each Interest Payment
Date.
     (h) Fee Calculations Relating to Lenders with Extended Revolving
Commitments. For purposes of calculating the Extended Commitment Utilization Fee
and the Extension Unused Fee, Revolving Loans and LOC Obligations made by each
Lender with an Extended Revolving Commitment shall be attributed ratably to the
Extended Revolving Commitments and Non-Extending Revolving Commitments of such
Lender.
     Section 2.7 Commitment Reductions.
     (a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $10,000,000 or a whole multiple
of $5,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that (i) no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations would exceed the
Revolving Committed Amount then in effect and (ii) such voluntary reductions or
terminations shall be applied pro rata to each of the Revolving Lenders;
provided that if a Lender is a Lender with a Non-Extending Revolving Commitment
and an Extended Revolving Commitment, such voluntary reductions or terminations
shall be applied first to such Lender’s Non-Extending Revolving Commitment and
second to such Lender’s Extended Revolving Commitment.
     (b) Swingline Committed Amount and LOC Committed Amount. If the Revolving
Committed Amount is reduced at any time below either the then current Swingline
Committed Amount or the then current LOC Committed Amount, the

45



--------------------------------------------------------------------------------



 



Swingline Committed Amount and/or the LOC Committed Amount, as applicable, shall
automatically be reduced by an amount such that the Swingline Committed Amount
and/or the LOC Committed Amount, as applicable, equals the Revolving Committed
Amount.
     (c) Maturity Date. (i) The Non-Extending Revolving Commitments shall
automatically terminate on the Existing Maturity Date and (ii) the Extended
Revolving Commitments, the Swingline Commitment and the LOC Commitment shall
automatically terminate on the Extended Maturity Date.
     Section 2.8 Prepayments.
     (a) Optional Prepayments. The Borrower shall have the right to repay Loans
in whole or in part from time to time; provided, however, that each partial
repayment of a Revolving Loan shall be in a minimum principal amount of
$2,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining outstanding principal amount), and each partial repayment of a
Swingline Loan shall be in a minimum principal amount of $250,000 and integral
multiples of $50,000 in excess thereof (or the remaining outstanding principal
amount). In the event of such optional repayment, the Borrower shall give five
(5) Business Days’ irrevocable notice in the case of LIBOR Rate Loans and five
(5) Business Days’ irrevocable notice in the case of Alternate Base Rate Loans,
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). All prepayments under this Section 2.8(a) shall be subject to
Section 2.17, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such loan not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment. Amounts prepaid on the Revolving Loans and the Swingline Loans may
be reborrowed in accordance with the terms hereof.
     (b) Mandatory Prepayments.
     (i) Revolving Commitments.
     (A) Revolving Committed Amount. (y) If at any time the sum of the
outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall exceed Revolving Committed Amount, the Borrower shall
immediately prepay the Loans and/or cash collateralize the LOC Obligations in an
amount sufficient to eliminate such excess and (z) if, on any Revaluation Date,
the outstanding Revolving Loans denominated in a Foreign Currency shall exceed
105% of the Foreign Currency Sublimit, the Borrower shall immediately prepay
such Loans in an amount sufficient to eliminate such excess, in each case, such
prepayment to be applied as set forth in clause (v) below.
     (B) Maturity Date. (y) Immediately upon the Existing Maturity Date, the
Borrower shall repay all outstanding Revolving Loans to the

46



--------------------------------------------------------------------------------



 



extent made pursuant to the Non-Extending Revolving Commitment (such prepayment
to be applied to all outstanding Revolving Loans to the extent made pursuant to
the Non-Extending Revolving Commitment in accordance with the terms of this
Agreement) and (z) immediately upon the Extended Maturity Date, the Borrower
shall pay all outstanding Revolving Loans.
     (ii) Asset Dispositions. To the extent of Net Cash Proceeds in excess of
$250,000 received in connection with an Asset Disposition which are not used to
purchase or otherwise reinvest in similar assets (or, in the case of real
estate, reinvested in assets useful in the operation of the business of the
Borrower and its Subsidiaries in the aggregate) within 365 days of such Net Cash
Proceeds, immediately following the expiration of such period, the Borrower
shall prepay the Loans (to the extent there are Loans outstanding) without a
corresponding permanent reduction in the Revolving Committed Amount in an
aggregate amount equal to one hundred percent (100%) of such Net Cash Proceeds
(such prepayment to be applied as set forth in clause (v) below).
     (iii) Issuances. Immediately upon receipt by any Credit Party or any
Subsidiary of a Credit Party of Net Cash Proceeds from any Debt Issuance, the
Borrower shall prepay the Loans (to the extent there are Loans outstanding)
without a corresponding reduction in the Revolving Committed Amount in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds of
such Debt Issuance (such prepayment to be applied as set forth in clause
(v) below). Notwithstanding the foregoing, the Borrower shall not be required to
prepay the Loans with the proceeds of any Debt Issuance approved by the
Administrative Agent in writing that is consummated for the sole purpose of
raising funds to finance Permitted Acquisitions or certain capital expenditures
or to refinance certain existing Indebtedness (to the extent permitted
hereunder), to the extent that the proceeds are actually used for such Permitted
Acquisition, capital expenditures or refinancing.
     (iv) Recovery Event. To the extent of Net Cash Proceeds in excess of
$500,000 received in connection with any Recovery Event which are not used to
repair or replace the assets subject to such Recovery Event within 365 days of
the receipt of such Net Cash Proceeds, immediately following the expiration of
such period, the Borrower shall prepay the Loans (to the extent there are Loans
outstanding) without a corresponding permanent reduction in the Revolving
Committed Amount in an aggregate amount equal to one hundred percent (100%) of
such Net Cash Proceeds not so used (such prepayment to be applied as set forth
in clause (v) below).
     (v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.8(b) shall be applied first to the outstanding
Swingline Loans and second to the outstanding Revolving Loans. Within the
parameters of the foregoing application, prepayments shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of

47



--------------------------------------------------------------------------------



 



Interest Period maturities. All prepayments under this Section 2.8(b) shall be
subject to Section 2.17 and be accompanied by interest on the principal amount
prepaid through the date of prepayment.
     (c) Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section 2.8 shall not affect the Borrower’s obligation to
continue to make payments under any Secured Hedging Agreement, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such Secured Hedging Agreement.
     Section 2.9 Default Rate and Payment Dates.
     Upon the occurrence, and during the continuance, of an Event of Default, at
the discretion of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate 2% greater than the rate which would otherwise be applicable (or
if no rate is applicable, whether in respect of interest, fees or other amounts,
then the Alternate Base Rate plus the Applicable Percentage for Alternate Base
Rate Revolving Loans plus 2% plus the Extended Commitment Utilization Fee for
Alternate Base Rate Loans (the “ABR Default Rate”)).
     Section 2.10 Conversion Options.
     (a) The Borrower may, in the case of Revolving Loans, elect from time to
time to convert all or any portion of any Alternate Base Rate Loan to a LIBOR
Rate Loan, by delivering a Notice of Conversion/Extension to the Administrative
Agent at least three (3) Business Days prior to the proposed date of conversion.
In addition, the Borrower may elect from time to time to convert all or any
portion of a LIBOR Rate Loan denominated in Dollars to an Alternate Base Rate
Loan by giving the Administrative Agent irrevocable written notice thereof by
11:00 A.M. one  (1) Business Day prior to the proposed date of conversion. If
the date upon which an Alternate Base Rate Loan is to be converted to a LIBOR
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. LIBOR Rate Loans may only be converted to
Alternate Base Rate Loans on the last day of the applicable Interest Period. If
the date upon which a LIBOR Rate Loan is to be converted to an Alternate Base
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
All or any part of outstanding LIBOR Rate Loans may be

48



--------------------------------------------------------------------------------



 



converted as provided herein; provided that partial conversions shall be in an
aggregate principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.
     (b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.10(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to,
and denominated as, an Alternate Base Rate Loan denominated in Dollars at the
end of the applicable Interest Period with respect thereto. If the Borrower
shall fail to give timely notice of an election to continue a LIBOR Rate Loan,
or the continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR
Rate Loans shall be automatically converted to Alternate Base Rate Loans
denominated in Dollars at the end of the applicable Interest Period with respect
thereto.
     Section 2.11 Computation of Interest and Fees; Usury.
     (a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other interest,
fees and all other amounts payable hereunder shall be calculated on the basis of
a 360 day year for the actual days elapsed. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of each determination of
a LIBOR Rate on the Business Day of the determination thereof. Any change in the
interest rate on a Loan resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate shall become effective. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each such change.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be presumed correct and
binding on the Borrower and the Lenders in the absence of demonstrable error.
The Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.
     (c) It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such

49



--------------------------------------------------------------------------------



 



construction shall be subject to the provisions of this paragraph and such
interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans. The right
to demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
     Section 2.12 Pro Rata Treatment and Payments.
     (a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Credit
Agreement, each payment and prepayment under this Credit Agreement or any Note
shall be applied as the Borrower may elect, or if the Borrower shall make no
election, first, to any fees then due and owing by the Borrower pursuant to
Section 2.6, second, to interest then due and owing hereunder and under the
Notes of the Borrower and, third, to principal then due and owing hereunder and
under the Notes of the Borrower. Each payment on account of any fees pursuant to
Section 2.6 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Letter of Credit Facing Fees, the Issuing Lender
Fees and the administrative agent fee referenced in Section 2.6(d)). Each
payment (other than mandatory prepayments) and optional prepayment by the
Borrower on account of principal of and interest on the Revolving Loans shall be
applied to such Loans, as applicable, on a pro rata basis. Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.8(b). All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified in Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of

50



--------------------------------------------------------------------------------



 



principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a LIBOR Rate Loan becomes due and payable on a
day other than a Business Day, such payment date shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.
     (b) Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Credit Agreement to the contrary, upon the occurrence
and during the continuance of an Event of Default and after the exercise of
remedies (other than the invocation of default interest pursuant to
Section 2.9(b)) by the Administrative Agent or the Lenders pursuant to
Section 7.2 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents shall automatically become due and payable in accordance with the
terms of such Section), all amounts collected or received by the Administrative
Agent or any Lender on account of the Credit Party Obligations or any other
amounts outstanding under any of the Credit Documents or in respect of the
Collateral shall be paid over or delivered as follows (irrespective of whether
the following costs, expenses, fees, interest, premiums, scheduled periodic
payments or Credit Party Obligations are allowed, permitted or recognized as a
claim in any proceeding resulting from the occurrence of a Bankruptcy Event):
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral pursuant to the terms of the Security Documents;
     SECOND, to the payment of any unpaid annual administrative fees owed to the
Administrative Agent pursuant to the Engagement Letter;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
     FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;
     FIFTH, to the payment of the outstanding principal amount of the Credit
Party Obligations and the payment or cash collateralization of the outstanding
LOC Obligations, and including with respect to any Secured Hedging Agreement,
any breakage, termination or other payments due under such Secured Hedging
Agreement and any interest accrued thereon;

51



--------------------------------------------------------------------------------



 



     SIXTH, to all other Credit Party Obligations and other obligations which
shall have become due and payable under the Credit Documents or otherwise and
not repaid pursuant to clauses “FIRST” through “FIFTH” above; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
     In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and Hedging Agreement Providers
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender bears to
the aggregate then outstanding Loans and LOC Obligations) of amounts available
to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above;
and (iii) to the extent that any amounts available for distribution pursuant to
clause “FIFTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by the Administrative
Agent in a cash collateral account and applied (A) first, to reimburse the
Issuing Lender from time to time for any drawings under such Letters of Credit
and (B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “FIFTH” and “SIXTH” above in the
manner provided in this Section 2.12. Notwithstanding the foregoing terms of
this Section 2.12, only Collateral proceeds and payments under the Guaranty (as
opposed to ordinary course principal, interest and fee payments hereunder) shall
be applied to obligations under any Secured Hedging Agreement.
     Section 2.13 Non-Receipt of Funds by the Administrative Agent.
     (a) Unless the Administrative Agent shall have been notified in writing by
a Lender prior to the date a Loan is to be made by such Lender (which notice
shall be effective upon receipt) that such Lender does not intend to make the
proceeds of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrower at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Funds Effective Rate.

52



--------------------------------------------------------------------------------



 



     (b) Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date on which any payment is due from the Borrower
hereunder (which notice shall be effective upon receipt) that the Borrower does
not intend to make such payment, the Administrative Agent may assume that the
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender. If such amount is repaid to the Administrative Agent on a date after the
date such amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.
     (c) A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 2.13 shall be
presumed correct in the absence of demonstrable error.
     Section 2.14 Inability to Determine Interest Rate.
     Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
presumed correct and binding absent demonstrable error) that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining LIBOR for any Interest Period, or (b) the Required
Lenders shall reasonably determine (which determination shall be presumed
correct and binding absent demonstrable error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Borrower has requested be outstanding as a LIBOR Tranche during
any Interest Period, the Administrative Agent shall forthwith give telephone
notice of such determination, confirmed in writing, to the Borrower and to the
Lenders at least two (2) Business Days prior to the first day of such Interest
Period. Unless the Borrower shall have notified the Administrative Agent upon
receipt of such telephone notice that it wishes to rescind or modify its request
regarding such LIBOR Rate Loans, any Loans that were requested to be made as
LIBOR Rate Loans shall be made as Alternate Base Rate Loans denominated in
Dollars and any Loans that were requested to be converted into or continued as
LIBOR Rate Loans shall remain as or be converted into Alternate Base Rate Loans
denominated in Dollars. Until any such notice has been withdrawn by the
Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected.
     Section 2.15 Illegality.
     Notwithstanding any other provision of this Credit Agreement, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority with respect to any
Lender made subsequent to the Closing Date shall make it unlawful for such
Lender or its LIBOR Lending Office to make or maintain LIBOR Rate

53



--------------------------------------------------------------------------------



 



Loans as contemplated by this Credit Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Borrower thereof, (b) the commitment of such Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until the Administrative Agent shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist, and (c) such Lender’s
Loans then outstanding as LIBOR Rate Loans, if any, shall be (i) in the case of
Dollar denominated Loans, converted on the last day of the Interest Period for
such Loans or within such earlier period as required by law into Alternate Base
Rate Loans denominated in Dollars and (ii) in the case of Loans denominated in a
Foreign Currency, be converted to, and denominated as, Alternate Base Rate Loans
denominated in Dollars on the last day of the Interest Period for such Loans or
within such earlier period as required by law. The Borrower hereby agrees
promptly to pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits) reasonably incurred by such Lender in making any repayment
in accordance with this Section including, but not limited to, any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrower shall be presumed correct in the absence
of demonstrable error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens as determined by such Lender to
be material in its sole discretion.
     Section 2.16 Requirements of Law.
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit or any application relating thereto, any LIBOR
Rate Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except for changes in the rate of tax on the overall net
income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
     (iii) shall impose on such Lender any other condition;

54



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or the Letters of Credit or the
Participation Interests therein or to reduce any amount receivable hereunder or
under any Note, then, in any such case, the Credit Parties shall promptly pay
such Lender, within thirty (30) days after its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable (but not including anticipated profits) which such Lender reasonably
deems to be material as determined by such Lender with respect to its LIBOR Rate
Loans or Letters of Credit. A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall be presumed correct in the absence of demonstrable
error. Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this paragraph of this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens as determined by such Lender to be material.
     (b) If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within thirty
(30) days after demand by such Lender, the Credit Parties shall pay to such
Lender such additional amount as shall be certified by such Lender as being
required to compensate it for such reduction. Such a certificate as to any
additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Borrower shall be presumed correct in
the absence of demonstrable error.
     (c) The agreements in this Section 2.16 shall survive the termination of
this Credit Agreement and payment of all Credit Party Obligations.
     (d) Each Lender will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge which will entitle such Lender to
compensation pursuant to this Section 2.16. Any claim by a Lender for
indemnification under this Section 2.16 shall be made no later than ninety
(90) days after such Lender becomes aware of any amount payable to such Lender
under this Section 2.16.

55



--------------------------------------------------------------------------------



 



     Section 2.17 Indemnity.
     The Credit Parties hereby agree to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in payment of the
principal amount of any LIBOR Rate Loan by such Lender in accordance with the
terms hereof, (b) default by the Borrower in accepting a LIBOR Rate borrowing
after the Borrower has given such a borrowing notice in accordance with the
terms hereof, (c) default by the Borrower in making any prepayment of a LIBOR
Rate Loan after the Borrower has given such a notice of prepayment in accordance
with the terms hereof, and/or (d) the making by the Borrower of a prepayment of
a LIBOR Rate Loan, or the conversion thereof, on a day which is not the last day
of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its LIBOR
Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender, through the Administrative
Agent, to the Borrower (which certificate must be delivered to the
Administrative Agent within thirty days following such default, prepayment or
conversion) shall be presumed correct in the absence of demonstrable error. The
agreements in this Section shall survive termination of this Credit Agreement
and payment of the Credit Party Obligations; provided, that any claim by a
Lender for indemnification under this Section 2.17 shall be made no later than
ninety (90) days after such Lender becomes aware of such loss or expense.
     Section 2.18 Taxes.
     (a) All payments made by the Credit Parties hereunder or under any Note
shall be, except as provided in Section 2.18(b), made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the net income or profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed, the
Credit Parties agree to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due by the
Credit Parties under this Credit Agreement or under any Note, after withholding
or deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. The Credit Parties will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
such Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Credit Parties. The Credit Parties agree to indemnify and hold
harmless each Lender, and reimburse such Lender upon its written request, for
the amount of any Taxes so levied or imposed and paid by such Lender.

56



--------------------------------------------------------------------------------



 



     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 9.6(d) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN or W-8ECI (or successor forms)
certifying such Lender’s entitlement to a complete exemption from United States
withholding tax with respect to payments to be made under this Credit Agreement
and under any Note. In addition, each Lender agrees that it will deliver upon
the Borrower’s request updated versions of the foregoing, as applicable,
whenever the previous certification has become obsolete or inaccurate in any
material respect, together with such other forms as may be required in order to
confirm or establish the entitlement of such Lender to a continued exemption
from or reduction in United States withholding tax with respect to payments
under this Credit Agreement and any Note. Notwithstanding anything to the
contrary contained in Section 2.18(a), but subject to the immediately succeeding
sentence, (i) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (ii) the
Borrower shall not be obligated pursuant to Section 2.18(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (A) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.18(b)
or (B) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.18,
the Credit Parties agree to pay additional amounts and to indemnify each Lender
in the manner set forth in Section 2.18(a) (without regard to the identity of
the jurisdiction requiring the deduction or withholding) in respect of any
amounts deducted or withheld by it as described in the immediately preceding
sentence as a result of any changes after the Closing Date in any applicable
law, treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of Taxes.
     (c) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.
     (d) If the Credit Parties pay any additional amount pursuant to this
Section 2.18 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a

57



--------------------------------------------------------------------------------



 



refund of tax or credit against its tax liabilities on account of such payment;
provided that such Lender shall have no obligation to use such reasonable
efforts if either (i) it is in an excess foreign tax credit position or (ii) it
believes in good faith, in its sole discretion, that claiming a refund or credit
would cause adverse tax consequences to it. In the event that such Lender
receives such a refund or credit, such Lender shall pay to the Credit Parties an
amount that such Lender reasonably determines is equal to the net tax benefit
obtained by such Lender as a result of such payment by the Credit Parties. In
the event that no refund or credit is obtained with respect to the Credit
Parties’ payments to such Lender pursuant to this Section 2.18(d), then such
Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments. Nothing contained in this
Section 2.18(d) shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.18(d) to the Credit Parties or any other party.
     (e) The agreements in this Section 2.18 shall survive the termination of
this Credit Agreement and the payment of the Credit Party Obligations.
     Section 2.19 Indemnification; Nature of Issuing Lender’s Duties.
     (a) In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit or (ii) the failure of the
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority (all such acts or omissions,
herein called “Government Acts”).
     (b) As between the Credit Parties and the Issuing Lender, the Credit
Parties shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. The Issuing Lender shall not be responsible:
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, that may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender, including, without limitation, any Government
Acts. None

58



--------------------------------------------------------------------------------



 



of the above shall affect, impair, or prevent the vesting of the Issuing
Lender’s rights or powers hereunder. The Credit Parties do not waive their right
to assert (by separate and independent action and not by way of setoff) any
claim to recover amounts paid in accordance with this Section or in satisfaction
of Reimbursement Obligations based on the Issuing Lender’s gross negligence or
willful misconduct.
     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not put the Issuing Lender under any resulting liability to
the Credit Parties. It is the intention of the parties that this Credit
Agreement shall be construed and applied to protect and indemnify the Issuing
Lender against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Credit Parties, including,
without limitation, any and all risks of the acts or omissions, whether rightful
or wrongful, of any Government Authority. The Issuing Lender shall not, in any
way, be liable for any failure by the Issuing Lender or anyone else to pay any
drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lender.
     (d) Nothing in this Section 2.19 is intended to limit the Reimbursement
Obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Credit Parties under this Section 2.19 shall survive the termination of
this Credit Agreement. No act or omissions of any current or prior beneficiary
of a Letter of Credit shall in any way affect or impair the rights of the
Issuing Lender to enforce any right, power or benefit under this Credit
Agreement.
     (e) Notwithstanding anything to the contrary contained in this Section 2.19
or elsewhere, the Credit Parties shall have no obligation to indemnify the
Issuing Lender in respect of any liability incurred by the Issuing Lender
arising out of the gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender), as determined by a court of
competent jurisdiction.
     Section 2.20 Replacement of Lenders.
     The Borrower shall be permitted to replace, with a financial institution,
any Lender (other than Wachovia) that (a) requests reimbursement for amounts
owing pursuant to Section 2.15, 2.16 or 2.18(a), or (b) is then in default of
its obligation to make Loans hereunder; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.15,
2.16 or 2.18(a), as applicable, so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.15, 2.16 or 2.18(a), as
applicable, (iv) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender and assume all
Commitments of the replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such Lender under Section 2.17 if any LIBOR
Rate Loan owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating

59



--------------------------------------------------------------------------------



 



thereto, (vi) the replacement financial institution, if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 9.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15, 2.16 or 2.18(a), as the case
may be (and thereafter, shall pay all amounts incurred under such Sections prior
to such replacement), and (ix) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender. In the event the replaced Lender
fails to execute the agreements required under Section 9.6 in connection with
any assignment pursuant to this Section 2.20, the Administrative Agent may, upon
two (2) Business Days prior notice to such replaced Lender, execute such
agreements on behalf of such replaced Lender. A Lender shall not be required to
be replaced if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such replacement
cease to apply.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:
     Section 3.1 Financial Condition.
     The Borrower has delivered to the Administrative Agent and the Lenders
(a) balance sheets and the related statements of income and of cash flows of
Belden Inc. (as the accounting acquirer with respect to the July 15, 2004 merger
involving the Borrower and Belden Inc.) and its Subsidiaries on a consolidated
basis for the fiscal years ended December 31, 2002, December 31, 2003 and
December 31, 2004 audited by a nationally recognized independent accounting
firm, (b) a company-prepared unaudited balance sheet and related statements of
income and cash flows for the Borrower and its Subsidiaries on a consolidated
basis for the three (3) consecutive fiscal quarters ending September 30, 2005,
(c) a company-prepared pro forma balance sheet and related statements of income
and cash flows for the Borrower and its Subsidiaries on a consolidated basis
giving effect to the initial Loans and other Extension of Credit under this
Agreement and the other transactions contemplated herein as of September 30,
2005, in form and substance reasonably satisfactory to the Arranger and the
Administrative Agent and (d) five-year projections of the Borrower and its
Subsidiaries on a consolidated basis, all in form and substance reasonably
satisfactory to the Administrative Agent and certified by the chief financial
officer of the Borrower that they fairly present the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and that (i) with
respect to the audited and unaudited financial statements, they fairly present
the results of their operations and their cash flows for the periods indicated,
subject (in the case of the unaudited financial statements) to changes resulting
from audit and normal year-end adjustments, and (ii) with respect to the pro
forma balance sheet and the projections, were prepared in good faith based upon
reasonable assumptions.

60



--------------------------------------------------------------------------------



 



     Section 3.2 No Change.
     Since December 31, 2004 (and, after delivery of annual audited financial
statements in accordance with Section 5.1(a) for the fiscal years ending
December 31, 2005 and December 31, 2006, from the date of such most recently
delivered annual audited financial statements) there has been no development or
event which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.
     Section 3.3 Corporate Existence; Compliance with Law.
     Each of the Borrower and the other Credit Parties (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite power and authority to own and operate all
its material property, to lease the material property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify or be in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. The jurisdictions in which the Credit Parties as of the Closing Date are
organized and qualified to do business are described on Schedule 3.3.
     Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
     Each of the Borrower and the other Credit Parties has full power and
authority and the legal right to make, deliver and perform the Credit Documents
to which it is party and has taken all necessary corporate action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is party. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority (except for filings under the
Securities Exchange Act of 1934) or any other Person is required in connection
with the borrowings hereunder or with the execution, delivery or performance of
any Credit Document by the Borrower or the other Credit Parties (other than
those which have been obtained) or with the validity or enforceability of any
Credit Document against the Borrower or the other Credit Parties (except such
filings as are necessary in connection with the perfection of the Liens created
by such Credit Documents). Each Credit Document to which it is a party has been
duly executed and delivered on behalf of the Borrower or the other Credit
Parties, as the case may be. Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of the Borrower or the other
Credit Parties, as the case may be, enforceable against the Borrower or such
other Credit Party, as the case may be, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

61



--------------------------------------------------------------------------------



 



     Section 3.5 No Legal Bar; No Default.
     The execution, delivery and performance of the Credit Documents, the
borrowings thereunder and the use of the proceeds of the Loans will not violate
any material Requirement of Law or any material Contractual Obligation of the
Borrower or any other Credit Party (except those as to which waivers or consents
have been obtained), and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any material Requirement of Law or material Contractual Obligation
other than the Liens arising under or contemplated in connection with the Credit
Documents. Neither the Borrower nor any other Credit Party is in default under
or with respect to any of its Contractual Obligations in any respect which could
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
     Section 3.6 No Material Litigation.
     No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against any Credit Party or any Subsidiaries of the
Credit Parties or against any of its or their respective properties or revenues
(a) with respect to the Credit Documents or any Loan or any of the transactions
contemplated hereby, or (b) which could reasonably be expected to have a
Material Adverse Effect.
     Section 3.7 Investment Company Act; PUHCA, Etc.
     Neither the Borrower nor any other Credit Party is an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. Neither the Borrower nor any other
Credit Party is subject to regulation under any federal or state statute or
regulation limiting its ability to incur the Credit Party Obligations,
including, without limitation, to the extent limiting such ability, the Public
Utility Holding Company Act of 1935, as amended, the Federal Power Act and the
Interstate Commerce Act.
     Section 3.8 Margin Regulations.
     No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose which violates the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect. The Credit Parties and their
Subsidiaries (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”
except as identified in the financial statements referred to in Section 3.1 and
the aggregate value of all “margin stock” owned by the Credit Parties and their
Subsidiaries taken as a group does not exceed 25% of the value of their assets.

62



--------------------------------------------------------------------------------



 



     Section 3.9 ERISA.
     Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and during such period each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period which could reasonably be expected to have
a Material Adverse Effect. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount which, as determined in
accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.
     Section 3.10 Environmental Matters.
     Except as to matters which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:
     (a) To the best of the Credit Parties’ actual knowledge, the facilities and
properties owned, leased or operated by the Borrower and the other Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability under, any
Environmental Law.
     (b) To the best of the Credit Parties’ actual knowledge, the Properties and
all operations of the Borrower and the other Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and since the date three years
prior to the Closing Date have been in compliance, in all material respects with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Borrower and the other Credit Parties
or any of their Subsidiaries (the “Business”).
     (c) Since the date three years prior to the Closing Date, neither the
Borrower nor any of the other Credit Parties has received any written or actual
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower or
any of the other Credit Parties nor any of their Subsidiaries have knowledge or
reason to believe that any such notice will be received or is being threatened.

63



--------------------------------------------------------------------------------



 



     (d) To the best of the Credit Parties’ actual knowledge, since the date
three years prior to the Closing Date, Materials of Environmental Concern have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location which could give rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the best of the Credit Parties’ actual knowledge, threatened,
under any Environmental Law to which the Borrower or any other Credit Party or
any Subsidiary is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
     (f) To the best of the Credit Parties’ actual knowledge, since the date
three years prior to the Closing Date, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of the Borrower or any other Credit
Party or any Subsidiary in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.
     Section 3.11 Use of Proceeds.
     The proceeds of the Extensions of Credit shall be used by the Borrower
solely (a) to refinance certain existing Indebtedness of the Borrower and its
Subsidiaries, (b) to pay any costs, fees and expenses associated with this
Agreement on the Closing Date and (c)  for working capital and other general
corporate purposes of the Borrower and its Subsidiaries (including, without
limitation, capital expenditures and Permitted Acquisitions).
     Section 3.12 Subsidiaries.
     Set forth on Schedule 3.12 is a complete and accurate list of all
Subsidiaries of the Credit Parties. Information on the attached Schedule
includes the following: (a) jurisdiction of incorporation; (b) the number of
shares of each class of Capital Stock or other equity interests outstanding;
(c) the number of authorized shares of each class of stock; and (d) the number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and similar rights. The outstanding Capital Stock and
other equity interests of all such Subsidiaries is validly issued, fully paid
and non-assessable and is owned, free and clear of all Liens (other than the
Permitted Liens and those Liens arising under or contemplated in connection with
the Credit Documents). The Borrower may update Schedule 3.12 from time to time
by providing a replacement Schedule 3.12 to the Administrative Agent.

64



--------------------------------------------------------------------------------



 



     Section 3.13 Ownership.
     Each Credit Party and its Subsidiaries has good and transferrable title,
subject only to Permitted Liens, to its respective material assets sufficient
for the conduct of its business, or if any material asset is leased by a Credit
Party or a Subsidiary, it has a valid leasehold interest enforceable against the
lessor of such Property substantially in accordance with the terms of such
lease, and none of such material assets is subject to any Lien other than
Permitted Liens.
     Section 3.14 Indebtedness.
     Except as otherwise permitted under Section 6.1, the Credit Parties and
their Subsidiaries have no Indebtedness.
     Section 3.15 Taxes.
     Other than any return or payment with respect to which any applicable
statute of limitations has expired, each of the Credit Parties and their
Subsidiaries has filed, or caused to be filed, all tax returns (federal, state,
local and foreign) required to be filed and paid (a) all amounts of taxes shown
thereon to be due (including interest and penalties) and (b) all other taxes,
fees, assessments and other governmental charges (including mortgage recording
taxes, documentary stamp taxes and intangibles taxes) owing by it, except for
such taxes, fees, assessments and governmental charges (i) which are not yet
delinquent, (ii) that are being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained in
accordance with GAAP or (iii) are immaterial or de minimus in amount. No Credit
Party is aware as of the Closing Date of any proposed tax assessments against
them or any of their Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.
     Section 3.16 Intellectual Property Rights.
     Each of the Credit Parties and their Subsidiaries owns, or has the legal
right to use, all trademarks, tradenames, copyrights, technology, know-how and
processes necessary for each of them to conduct its business as currently
conducted in all material respects. Set forth on Schedule 3.16 is a list, as of
the later of the Closing Date or the date Schedule 3.16 was most recently
updated pursuant to Section 5.2(c)(ii), of all Intellectual Property (excluding
software and software-related licenses) that is material to the conduct of the
business of the Borrower and its Subsidiaries taken as a whole (i) that is
registered (or for which an application for registration has been submitted)
with the U.S. Patent and Trademark Office or the U.S. Copyright Office, as
applicable and (ii) that is either owned by any of the Credit Parties and their
Subsidiaries or that the Credit Parties or any of their Subsidiaries has the
right to use. Except as provided on Schedule 3.16, no claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor do the Credit Parties or any of their Subsidiaries know of any
such claim, and, to the actual knowledge of the Responsible Officers of the
Credit Parties, the use of such Intellectual Property by the Credit Parties or
any of their Subsidiaries does not infringe on the rights of any Person, except
for such claims and infringements that in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Schedule 3.16 shall be updated

65



--------------------------------------------------------------------------------



 



quarterly by the Borrower to include new Intellectual Property by giving written
notice thereof to the Administrative Agent as required by Section 5.2(c)(ii).
     Section 3.17 Solvency.
     The fair saleable value of the Credit Parties’ collective assets, measured
on a going concern basis, exceeds all probable liabilities including those to be
incurred pursuant to this Credit Agreement. None of the Credit Parties (a) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (b) has incurred, or believes that it will incur after
giving effect to the transactions contemplated by this Credit Agreement, debts
beyond its ability to pay such debts as they become due.
     Section 3.18 Investments.
     All Investments of each of the Credit Parties and their Subsidiaries are
Permitted Investments.
     Section 3.19 Collateral Representations.
     (a) Set forth on Schedule 3.19(a) is a list of all leased or owned real
properties of the Credit Parties and any other locations where any tangible
personal property of the Credit Parties is located as of the Closing Date,
including street address, county and state where located, except in any event
for (a) locations where inventory on consignment or subject to bailment
agreements is being held, provided that the aggregate value of such inventory at
all locations does not exceed $500,000, and provided that the Credit Parties
have filed a financing statement with respect to such goods, (b) goods in
transit and (c) locations where other goods are located, provided that the
aggregate value of such goods does not exceed $100,000.
     (b) Set forth on Schedule 3.19(b) is the state of incorporation or
organization, the chief executive office and the principal place of business of
each of the Credit Parties as of the Closing Date.
     (c) Set forth on Schedule 3.19(c), as of the Fourth Amendment Effective
Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all intercompany Indebtedness having
an outstanding principal balance in excess of $1,000,000 and to the extent
required by Section 5.12, all such intercompany Indebtedness owing to a Credit
Party is subject to a promissory note which has been pledged and delivered to
the Administrative Agent as Collateral under the Security Documents.
     Section 3.20 No Burdensome Restrictions.
     None of the Credit Parties or any of their Subsidiaries is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
affecting their business which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

66



--------------------------------------------------------------------------------



 



     Section 3.21 Brokers’ Fees.
     None of the Credit Parties or their Subsidiaries has any obligation as of
the Closing Date to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents other than the closing and other fees
payable pursuant to this Credit Agreement and the fees set forth in the
Engagement Letter.
     Section 3.22 Labor Matters.
     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Credit Parties or any of their Subsidiaries as of
the Closing Date, other than as set forth in Schedule 3.22 hereto, and none of
the Credit Parties and their Subsidiaries (a) has suffered any strikes,
walkouts, work stoppages or other labor difficulty since the date three years
prior to the Closing Date, other than as set forth in Schedule 3.22 hereto, or
(b) has knowledge of any potential or pending strike, walkout or work stoppage,
which, in the case of (a) or (b), could reasonably be expected to have a
Material Adverse Effect. Other than as set forth on Schedule 3.22, no unfair
labor practice complaint is pending against any Credit Party or any of its
Subsidiaries as of the Closing Date which could reasonably be expected to have a
Material Adverse Effect.
     Section 3.23 Accuracy and Completeness of Information.
     All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arranger or any Lender for purposes of or in
connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, is or will be true and accurate in
all material respects and not incomplete by omitting to state any material fact
necessary to make such information not misleading. To the actual knowledge of
the Responsible Officers of the Credit Parties, the Credit Parties have
disclosed to the Administrative Agent in writing any and all facts which could
reasonably be expected to cause a Material Adverse Effect.
     Section 3.24 Material Contracts.
     Schedule 3.24 sets forth a complete and accurate list of all Material
Contracts of the Credit Parties and their Subsidiaries in effect as of the
Closing Date. Other than as set forth in Schedule 3.24, each such Material
Contract is, and after giving effect to the Transactions will be, in full force
and effect in all material respects. The Credit Parties and their Subsidiaries
have made available to the Administrative Agent a true and complete copy of each
Material Contract. Schedule 3.24 may be updated from time to time by the
Borrower to include new Material Contracts or to delete contracts that are no
longer Material Contracts by giving written notice thereof to the Administrative
Agent.

67



--------------------------------------------------------------------------------



 



     Section 3.25 Insurance.
     The insurance coverage of the Credit Parties and their Subsidiaries as of
the Closing Date is outlined as to carrier, policy number, expiration date, type
and amount on Schedule 3.25 and such insurance coverage complies with the
requirements set forth in Section 5.5(b).
     Section 3.26 Security Documents.
     The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby. Except as set forth in the
Security Documents, such security interests and Liens in the Perfection
Collateral are currently (or will be, upon the filing of appropriate financing
statements in favor of the Administrative Agent, on behalf of the Secured
Parties, and upon the Administrative Agent taking possession or obtaining
Control (as defined in the Security Agreement) over those items of Collateral in
which a security interest is perfected through possession or Control) perfected
security interests and Liens, prior to all other Liens other than Permitted
Liens.
     Section 3.27 Classification of Senior Indebtedness.
     The Credit Party Obligations constitute “Senior Debt” and/or “Designated
Senior Debt” under and as defined in the Subordinated Note Documents, the
subordination provisions therein are legally valid and enforceable against the
parties thereto and the Lenders are entitled to rely on such subordination
provisions.
     Section 3.28 Anti-Terrorism Laws.
     Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended. To the actual knowledge of the Responsible Officers of the Credit
Parties, neither any Credit Party nor any or its Subsidiaries is in material
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act (as defined in Section 9.18). None
of the Credit Parties (i) is a blocked person described in section 1 of the
Anti-Terrorism Order or (ii) to the actual knowledge of the Responsible Officers
of the Credit Parties, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.
     Section 3.29 Compliance with OFAC Rules and Regulations.
     None of the Credit Parties or their Subsidiaries or their respective
Affiliates (a) is a Sanctioned Person, (b) has more than 15% of its assets in
Sanctioned Countries, or (c) derives more than 15% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will knowingly be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

68



--------------------------------------------------------------------------------



 



     Section 3.30 Directors; Capitalization.
     Set forth on Schedule 3.30 is a list of the directors of the Borrower’s
board of directors as of the Closing Date. As of the Closing Date, the
capitalization of the Borrower is as set forth on Schedule 3.30.
     Section 3.31 Compliance with FCPA.
     To the actual knowledge of the Responsible Officers of the Credit Parties,
each of the Credit Parties and their Subsidiaries is in material compliance with
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. To the actual knowledge of the Responsible Officers of the
Credit Parties, none of the Credit Parties and their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.1 Conditions to Closing Date.
     This Credit Agreement shall become effective upon, and the obligation of
each Lender to make the initial Revolving Loans on the Closing Date is subject
to, the satisfaction or waiver by the applicable Person(s) of the following
conditions precedent:
     (a) Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Credit Agreement, executed by
a duly authorized officer of each party hereto, (ii) for the account of each
Lender with a Revolving Commitment requesting a promissory note, a Revolving
Note, (iii) for the account of the Swingline Lender, the Swingline Note,
(iv) counterparts of the Security Agreement and the Pledge Agreement, executed
by duly authorized officers of the Credit Parties thereto, and (v) counterparts
of any other Credit Document, executed by the duly authorized officers of the
parties thereto.
     (b) Authority Documents. The Administrative Agent shall have received the
following:
     (i) Articles of Incorporation. A copy of the articles of incorporation of
each Credit Party certified (A) by a secretary or assistant secretary of such
Credit Party (pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Closing Date to be true and correct
and

69



--------------------------------------------------------------------------------



 



in force and effect as of such date, and (B) to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
incorporation.
     (ii) Resolutions. A copy of resolutions of the board of directors of each
Credit Party approving and adopting the Credit Documents to which it is a party,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party
(pursuant to a secretary’s certificate in substantially the form of Schedule
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.
     (iii) Bylaws. A copy of the bylaws of each Credit Party certified by a
secretary or assistant secretary of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.
     (iv) Good Standing. A copy of certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of its incorporation
and each other jurisdiction where its ownership, lease or operation of property
or the conduct of its business requires such qualification, except to the extent
that the failure to so qualify and be in good standing could not reasonably be
expected to have a Material Adverse Effect.
     (v) Incumbency. An incumbency certificate of each Credit Party certified by
a secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) to be true and
correct as of the Closing Date.
     (c) Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion or opinions of counsel for the Credit Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each Credit
Party, opinions as to perfection of the Liens granted to the Administrative
Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents and Material
Contracts).
     (d) Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:
     (i) (A) searches of Uniform Commercial Code filings in the jurisdiction of
the chief executive office of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lenders’ security interest in the Perfection Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist

70



--------------------------------------------------------------------------------



 



other than Permitted Liens and (B) tax lien, judgment and pending litigation
searches;
     (ii) searches of ownership of Intellectual Property of the Credit Parties
in the appropriate governmental offices in the U.S. and such
patent/trademark/copyright filings as requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in the U.S.
Intellectual Property of the Credit Parties;
     (iii) completed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s reasonable discretion, to perfect
the Lenders’ security interest in the Perfection Collateral;
     (iv) with respect to the stock or membership certificates, if any,
evidencing the Capital Stock pledged to the Administrative Agent pursuant to the
Pledge Agreement, duly executed in blank undated stock or transfer powers;
     (v) duly executed consents as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Lenders’ security interest in the
Perfection Collateral;
     (vi) in the case of any personal property Collateral located at premises
leased by a Credit Party, such estoppel letters, consents and waivers from the
landlords on such real property as may be reasonably required by the
Administrative Agent;
     (vii) copies of the Material Contracts, certified by an officer of the
Borrower to be true and correct copies of such documents as of the Closing Date;
and
     (viii) to the extent required hereunder, all instruments and chattel paper
in the possession of any of the Credit Parties, together with allonges or
assignments as may be necessary or appropriate to perfect the Administrative
Agent’s security interest in the Perfection Collateral.
     (e) [Reserved]
     (f) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named as loss payee,
mortgagee and/or additional insured, as appropriate, with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and each provider of any such insurance shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled.

71



--------------------------------------------------------------------------------



 



     (g) Litigation. There shall not exist any pending litigation or
investigation affecting or relating to any Credit Party or any of its
Subsidiaries that in the reasonable judgment of the Administrative Agent and
Lenders could be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Closing Date.
     (h) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Credit Parties
after giving effect to the initial borrowings under the Credit Documents, in
substantially the form of Schedule 4.1(h) hereto.
     (i) Account Designation Letter. The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
hereto.
     (j) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Revolving Loans to be made on the
Closing Date.
     (k) Corporate Structure. The number of shares of each class of Capital
Stock issued and outstanding and the ownership thereof of the Credit Parties and
their Subsidiaries as of the Closing Date shall be as described in Schedule 3.12
and Schedule 3.30.
     (l) Consents. The Administrative Agent shall have received evidence that
all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such Transactions or that could seek or threaten any of
the foregoing.
     (m) Compliance with Laws. The financings and other Transactions
contemplated hereby shall be in material compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).
     (n) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to any Credit Party or any of the Credit Parties’ Subsidiaries.
     (o) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 6.1) shall be repaid in full
and all security interests related thereto shall be terminated on the Closing
Date.
     (p) Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 3.1
hereof, each in form and substance reasonably satisfactory to it.

72



--------------------------------------------------------------------------------



 



     (q) No Material Adverse Change. Since December 31, 2004, there shall have
been no change which could reasonably be expected to result in a Material
Adverse Effect and there shall not have occurred any material disruption or
material adverse change in the financial, banking or capital markets (including
the loan syndication market) that has impaired the Arranger’s ability to
syndicate the facilities.
     (r) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date stating that (i) no action, suit, investigation
or proceeding is pending, ongoing or, to the knowledge of any Credit Party,
threatened in any court or before any other Governmental Authority that purports
to affect any Credit Party or any transaction contemplated by the Credit
Documents, which action, suit, investigation or proceeding could reasonably be
expected to have a Material Adverse Effect and (ii) immediately after giving
effect to this Credit Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Credit Documents are true and correct in all material respects, and
(C) the Credit Parties are in pro forma compliance with each of the initial
financial covenants set forth in Section 5.9 (as evidenced through detailed
calculations of such financial covenants on a schedule to such certificate) as
of the last day of the fiscal quarter ended September 30, 2005.
     (s) Total Leverage Ratio. The Administrative Agent shall have received
evidence that the Total Leverage Ratio of the Borrower and its Subsidiaries is
not greater than 2.0 to 1.00, calculated on a Pro Forma Basis immediately after
giving effect to the Transactions.
     (t) Consolidated EBITDA. The Administrative Agent shall have received
evidence reasonably satisfactory thereto provided by the Credit Parties that
Consolidated EBITDA is not less than $125,000,000 for the four consecutive
quarter period ended as of September 30, 2005.
     (u) Material Contracts. The Administrative Agent shall have received true
and complete copies, certified by an officer of the Borrower as true and
complete, of all Material Contracts, together with all exhibits and schedules
and all amendments thereto.
     (v) Patriot Act Certificate. The Administrative Agent shall have received a
certificate reasonably satisfactory thereto, for benefit of itself and the
Lenders, provided by the Borrower that sets forth information required by the
Patriot Act (as defined in Section 9.18) including, without limitation, the
identity of the Borrower, the name and address of the Borrower and other
information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Borrower in accordance with the Patriot Act.
     (w) Fees. The Administrative Agent and the Lenders shall have received all
fees, if any, owing pursuant to the Engagement Letter and Section 2.6.
     (x) [Reserved]

73



--------------------------------------------------------------------------------



 



     (y) [Reserved]
     (z) Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
     Section 4.2 Conditions to All Extensions of Credit.
     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
     (a) Representations and Warranties. The representations and warranties made
by the Credit Parties herein, in the Security Documents or which are contained
in any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date (except for those which expressly
relate to an earlier date).
     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement.
     (c) Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations shall
not exceed the Revolving Committed Amount then in effect, (ii) the LOC
Obligations shall not exceed the LOC Committed Amount and (iii) the Swingline
Loans shall not exceed the Swingline Committed Amount.
     (d) Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.
     (e) Additional Conditions to Letters of Credit. If the issuance of a Letter
of Credit is requested, all conditions set forth in Section 2.3 shall have been
satisfied.
     (f) Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, all conditions set forth in Section 2.4 shall have been satisfied.
     (g) Pro Forma Compliance. The Credit Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that, after giving effect to
any such Extension of Credit on a Pro Forma Basis, as of the date of such
Extension of Credit:

74



--------------------------------------------------------------------------------



 



     (i) the Total Leverage Ratio is less than or equal to the level set forth
in Section 5.9(a) for the most recently ended fiscal quarter preceding such
Extension of Credit; provided that for purposes of calculating the Total
Leverage Ratio pursuant to this clause (g), Consolidated EBITDA shall be
calculated as of the most recently ended period with respect to which financial
statements were delivered pursuant to Section 5.1(a) or 5.1(b), as applicable;
and
     (ii) to the extent the Total Leverage Ratio is greater than or equal to
3.25 to 1.0 as of the end of the most recently ended fiscal quarter preceding
such Extension of Credit, the Asset Coverage Ratio shall be greater than 1.00 to
1.0; provided that, for purposes of calculating the Asset Coverage Ratio
pursuant to this clause (g), clauses (a)(i), (ii) and (iii) of the definition of
Asset Coverage Ratio shall be calculated as of the most recently ended period
with respect to which financial statements were delivered pursuant to
Section 5.1(a) or 5.1(b), as applicable.
     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute representations
and warranties by the Credit Parties as of the date of such Extension of Credit
that the conditions set forth above in paragraphs (a) through (g), as
applicable, have been satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter until the Termination Date, the Credit Parties shall, and shall cause
each of their Subsidiaries (other than in the case of Sections 5.1 or 5.2
hereof), to:
     Section 5.1 Financial Statements.
     Furnish to the Administrative Agent and each of the Lenders:
     (a) Annual Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Borrower is
required by the SEC to deliver its Form 10-K for any fiscal year of the Borrower
and (ii) ninety (90) days after the end of each fiscal year of the Borrower, a
copy of the consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows of the Borrower and
its consolidated Subsidiaries for such year, which shall be audited by a firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Required Lenders, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to

75



--------------------------------------------------------------------------------



 



certify such financial statements without such qualification; provided, that the
delivery within the time period specified above of the Borrower’s Annual Report
on Form 10-K for such fiscal year (together with the Borrower’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Securities
Exchange Act of 1934) prepared in accordance with the requirements therefor and
filed with the Securities and Exchange Commission, together with such certified
public accountants’ opinion, shall be deemed to satisfy the requirements of this
Section 5.1(a);
     (b) Quarterly Financial Statements. As soon as available and in any event
no later than the earlier of (i) to the extent applicable, the date the Borrower
is required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Borrower and (ii) forty-five (45) days after the end of the first three
(3) fiscal quarters of each fiscal year of the Borrower, a copy of the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such period and related consolidated statements of income and
retained earnings and of cash flows for the Borrower and its consolidated
Subsidiaries for such quarterly period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form
consolidated figures for the corresponding period or periods of the preceding
fiscal year (subject to normal recurring year-end audit adjustments); provided,
that the delivery within the time period specified above of the Borrower’s Form
10-Q for such fiscal quarter filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 5.1(b); and
     (c) Annual Operating Budget and Cash Flow. As soon as available, but in any
event not later than December 31 of each fiscal year, a copy of the detailed
annual operating budget or plan including cash flow projections of the Borrower
and its Subsidiaries for the next four fiscal quarter period prepared on a
quarterly basis, in form and detail reasonably acceptable to the Administrative
Agent and the Lenders, together with a summary of the material assumptions made
in the preparation of such annual budget or plan;
all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3. Reports and documents required to be delivered to the
Lenders pursuant to Sections 5.1 and 5.2 shall be deemed delivered upon the
delivery of such reports and documents electronically to the Administrative
Agent in a format that will allow such reports and documents to be posted to
Intralinks, Syndtrak or other electronic medium accessible to the Lenders and
reasonably acceptable to the Administrative Agent; provided, that if any Lender
shall request a printed copy of any such report or document, the Borrower shall
promptly provide such printed copies to such Lender.

76



--------------------------------------------------------------------------------



 



     Section 5.2 Certificates; Other Information.
     Furnish to the Administrative Agent and each of the Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor nothing has come to their attention to cause them
to believe that any Default or Event of Default existed on the date of such
financial statements under Sections 5.9, 6.1, 6.2, or 6.5, insofar as they
relate to accounting matters (which statement may be limited to the extent
required by accounting rules or guidelines and it being acknowledged by the
Administrative Agent and the Lenders that the audit of the certified public
accountants was not directed primarily toward obtaining knowledge of such
compliance or noncompliance), except as specified in such certificate;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
stating that such Responsible Officer has reviewed the performance by the Credit
Parties of, and the compliance by the Credit Parties with, the covenants and
other agreements set forth herein and in the other Credit Documents, and that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and such certificate shall
include the calculations in reasonable detail required to indicate compliance
with Section 5.9 as of the last day of such period;
     (c) (i) concurrently with or prior to the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, an updated copy of
Schedule 3.12 if the Borrower or any of its Subsidiaries has formed or acquired
a new Subsidiary since the Closing Date or since Schedule 3.12 was last updated,
as applicable, (ii) concurrently with or prior to the delivery of the financial
statements referred to in Sections 5.1(a) or (b) above, an updated copy of
Schedule 3.16 if the Borrower or any of its Subsidiaries has registered, applied
for registration of, acquired or otherwise obtained ownership of any new
Intellectual Property required to be listed on Schedule 3.16 since the Closing
Date or since Schedule 3.16 was last updated, as applicable, (iii) concurrently
with or prior to the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, an updated copy of Schedule 3.19(c) if the
Credit Parties have issued any intercompany Indebtedness required to be pledged
pursuant to Section 5.12, (iv) concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.1(a) or (b) above, an updated
copy of Schedule 3.24 if any new Material Contract has been entered into since
the Closing Date or since Schedule 3.24 was last updated, as applicable,
together with a copy of each new Material Contract and (v) concurrently with or
prior to the delivery of the financial statements referred to in Sections 5.1(a)
or (b) above, an updated copy of Schedule 2(a) to the Pledge Agreement, to the
extent necessary to make such Schedule true and correct.
     (d) within ten (10) days after the same are sent, filed or made, (i) copies
of all reports (other than those otherwise provided pursuant to Section 5.1 and
those which are of a promotional nature) and other financial information which
the Borrower sends to its

77



--------------------------------------------------------------------------------



 



shareholders, (ii) copies of all reports and all registration statements and
prospectuses, if any, which the Borrower may make to, or file with, the
Securities and Exchange Commission (or any successor or analogous Governmental
Authority) or any securities exchange or other private regulatory authority and
(iii) all press releases and other statements made available by any of the
Credit Parties to the public concerning material developments in the business of
any of the Credit Parties;
     (e) within five (5) Business Days after the receipt thereof, a copy or
summary of any other report, or “management letter” or similar report submitted
by independent accountants to the Borrower or any of its Subsidiaries in
connection with any annual, interim or special audit of the books of such Person
(to the extent the Borrower is authorized to deliver such management letter);
and
     (f) within five (5) Business Days after a request, such additional
financial and other information as the Administrative Agent, on behalf of any
Lender, may from time to time reasonably request.
     Section 5.3 Payment of Taxes.
     Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, subject, where applicable, to specified
grace periods, (a) its (i) Federal and state taxes and (ii) all other taxes
that, if unpaid, would result in Liens on the Collateral ranking prior to or
pari passu with the Liens granted to the Administrative Agent for the benefit of
the Secured Parties and (b) any additional costs that are imposed as a result of
any failure to so pay, discharge or otherwise satisfy such taxes, except, in
each case, when the amount or validity of any such taxes is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Credit Parties and except where the failure to so pay could not reasonably
be expected to have a Material Adverse Effect.
     Section 5.4 Conduct of Business and Maintenance of Existence.
     (a) Subject to the proviso in Section 6.3, continue to engage in business
of the same general type as now conducted by it on the Closing Date and, except
as permitted by Section 6.4, preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business in all
material respects;
     (b) comply in all material respects with all Contractual Obligations
applicable to it, except to the extent that failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and
     (c) comply with all Requirements of Law applicable to it except to the
extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

78



--------------------------------------------------------------------------------



 



     Section 5.5 Maintenance of Property; Insurance.
     (a) Keep all material property useful and necessary in its business in
reasonably good working order and condition (ordinary wear and tear and
obsolescence excepted).
     (b) Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption insurance (including,
without limitation, insurance with respect to its tangible Collateral) in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to the Administrative Agent, upon the request of the
Administrative Agent, full information as to the insurance carried; it being
understood that such insurance will be subject to customary deductibles, and
that self-insurance may be utilized where appropriate. The Administrative Agent
shall be named as loss payee, as its interest may appear, and/or additional
insured with respect to any such casualty, property and liability insurance, as
applicable, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent at least
ten (10) days prior written notice before any such policy or policies shall be
altered or canceled.
     (c) In case of any loss, damage to or destruction of the Collateral of any
Credit Party or any part thereof with a value greater than $2,500,000, such
Credit Party shall promptly give written notice thereof to the Administrative
Agent generally describing the nature and extent of such damage or destruction.
In case of any such material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, if required by the Administrative Agent or
the Required Lenders, such Credit Party (whether or not the insurance proceeds,
if any, received on account of such damage or destruction shall be sufficient
for that purpose), at such Credit Party’s cost and expense, will either (i)
promptly repair or replace the Collateral of such Credit Party so lost, damaged
or destroyed or (ii) prepay the Credit Party Obligations with the insurance
proceeds so received.
     Section 5.6 Inspection of Property; Books and Records; Discussions.
     Keep proper books of records and account in which full, true and correct
entries in conformity, in all material respects, with GAAP and all Requirements
of Law shall be made of all dealings and transactions in relation to its
businesses and activities; and permit, during regular business hours and upon at
least two (2) Business Days advance notice by the Administrative Agent or any
Lender, the Administrative Agent or any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records
(other than materials protected by attorney-client privilege and materials that
a Credit Party or any of its Subsidiaries may not disclose without violation of
a confidentiality obligation binding upon it) at any reasonable time and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants; provided, that so long as
no Event of Default has occurred and is continuing,

79



--------------------------------------------------------------------------------



 



the Credit Parties shall only be required to pay the fees and expenses of the
Administrative Agent for one such inspection by the Administrative Agent in any
fiscal year.
     Section 5.7 Notices.
     Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:
     (a) promptly, but in any event within two (2) Business Days after a
Responsible Officer of any Credit Party obtains actual knowledge thereof, the
occurrence of any Default or Event of Default;
     (b) promptly after a Responsible Officer of any Credit Party obtains actual
knowledge thereof, any default or event of default under any Contractual
Obligation of any Credit Party which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or involve a monetary
claim in excess of $3,000,000;
     (c) promptly after a Responsible Officer of any Credit Party obtains actual
knowledge thereof, any litigation, or any investigation or proceeding
(i) affecting any Credit Party or any of their Subsidiaries which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect or involve a monetary judgment or settlement payment in excess of
$3,000,000, (ii) affecting or with respect to this Credit Agreement, any other
Credit Document or any security interest or Lien created thereunder or (iii)
involving an environmental claim or potential liability under Environmental Laws
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
     (d) promptly after a Responsible Officer of any Credit Party obtains actual
knowledge thereof, any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;
     (e) promptly after the rendition thereof, any attachment, judgment, lien,
levy or order exceeding $2,000,000 rendered against any Credit Party other than
Permitted Liens;
     (f) within thirty (30) days after a Responsible Officer of any Credit Party
obtains actual knowledge thereof: (i) the occurrence or expected occurrence of
any Reportable Event with respect to any Plan in excess of $2,000,000, a failure
to make any material required contribution to a Plan, the creation of any Lien
in favor of the PBGC (other than a Permitted Lien) on a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or any Credit Party, any Commonly Controlled Entity or any
Multiemployer Plan, with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan;

80



--------------------------------------------------------------------------------



 



     (g) promptly after a Responsible Officer of any Credit Party obtains actual
knowledge thereof, any notice of a violation of any Requirement of Law received
by any Credit Party from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which could
reasonably be expected to have a Material Adverse Effect;
     (h) promptly after a Responsible Officer of any Credit Party obtains actual
knowledge thereof, any other development or event which could reasonably be
expected to have a Material Adverse Effect; and
     (i) concurrently with the delivery thereof, copies of all written notices
as the Borrower shall send to the holders of the Existing Senior Subordinated
Notes or the holders of any other Subordinated Debt of the Credit Parties;
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.
     Section 5.8 Environmental Laws.
     (a) Except for matters and failures that could not reasonably be expected
to have a Material Adverse Effect:
     (i) Comply with, and ensure compliance by all tenants and subtenants, if
any, with, all applicable Environmental Laws and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and
     (ii) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws except to the extent
that the same are being contested in good faith by appropriate proceedings.
     (b) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Credit Parties or any of their Subsidiaries
or the Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification

81



--------------------------------------------------------------------------------



 



therefor. The agreements in this subsection shall survive repayment of the
Credit Party Obligations and the Termination Date.
     Section 5.9 Financial Covenants.
     Comply with the following financial covenants:
     (a) Total Leverage Ratio. The Total Leverage Ratio, as of the last day of
each fiscal quarter of the Borrower set forth below, shall be less than or equal
to the applicable ratio set forth below:

      Fiscal Quarter   Total Leverage Ratio
December 31, 2005
  4.00 to 1.0
March 31, 2006
  4.00 to 1.0
June 30, 2006
  4.00 to 1.0
September 30, 2006
  4.00 to 1.0
December 31, 2006
  4.00 to 1.0
March 31, 2007
  3.75 to 1.0
June 30, 2007
  3.75 to 1.0
September 30, 2007
  3.75 to 1.0
December 31, 2007
  3.75 to 1.0
March 31, 2008
  3.50 to 1.0
June 30, 2008
  3.50 to 1.0
September 30, 2008
  3.50 to 1.0
December 31, 2008
  3.50 to 1.0
March 31, 2009
  3.50 to 1.0
June 30, 2009
  4.00 to 1.0
September 30, 2009
  4.00 to 1.0
December 31, 2009
  4.00 to 1.0
March 31, 2010
  4.00 to 1.0
June 30, 2010
  3.75 to 1.0
September 30, 2010
  3.75 to 1.0
December 31, 2010
  3.50 to 1.0
March 31, 2011
  3.50 to 1.0
June 30, 2011 and thereafter
  3.25 to 1.0

     (b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Borrower set forth below, shall be
greater than or equal to the applicable ratio set forth below:

      Fiscal Quarter   Fixed Charge Coverage Ratio
December 31, 2005
  1.10 to 1.0
March 31, 2006
  1.10 to 1.0

82



--------------------------------------------------------------------------------



 



      Fiscal Quarter   Fixed Charge Coverage Ratio
June 30, 2006
  1.10 to 1.0
September 30, 2006
  1.10 to 1.0
December 31, 2006
  1.10 to 1.0
March 31, 2007
  1.20 to 1.0
June 30, 2007
  1.20 to 1.0
September 30, 2007
  1.20 to 1.0
December 31, 2007
  1.20 to 1.0
March 31, 2008 and each fiscal quarter thereafter
  1.25 to 1.0

     (c) Asset Coverage Ratio. If, as of the end of any fiscal quarter following
the Fourth Amendment Effective Date (i) the Total Leverage Ratio is greater than
or equal to 3.25 to 1.0 and (ii) any Extension of Credit is outstanding, the
Asset Coverage Ratio, as of the last day of each such fiscal quarter of the
Borrower set forth below, shall be greater than 1.0 to 1.0.
     Section 5.10 Additional Guarantors.
     The Credit Parties will cause each of their Material Domestic Subsidiaries,
whether newly formed, hereafter acquired or otherwise existing to promptly (and
in any event within thirty (30) days after such Material Domestic Subsidiary is
formed or acquired or otherwise becomes a Material Domestic Subsidiary (or such
longer period of time as agreed to by the Administrative Agent in its reasonable
discretion)) become a Guarantor hereunder by way of execution of a Joinder
Agreement. At any time that the Release Conditions are not satisfied, the Credit
Party Obligations shall be secured by, among other things, a perfected security
interest in substantially all the personal property of such new Guarantor
(excluding any type of property which is not Perfection Collateral pursuant
hereto or pursuant to the Security Documents entered into by the other Credit
Parties) and a pledge of 100% of the Capital Stock of such new Guarantor and its
Domestic Subsidiaries and 65% (or such higher percentage that would not result
in material adverse tax consequences for the Credit Parties) of the voting
Capital Stock and 100% of the non-voting Capital Stock of each Foreign
Subsidiary directly owned by a Credit Party. In connection with the foregoing,
the Credit Parties shall deliver to the Administrative Agent, with respect to
each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.1(b)-(f) and 5.12 and such other
documents or agreements as the Administrative Agent may reasonably request.
     Section 5.11 Compliance with Law.
     Comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
Property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     Section 5.12 Pledged Assets.
     At any time that the Release Conditions are not satisfied:

83



--------------------------------------------------------------------------------



 



     (a) Capital Stock. Cause 100% of the Capital Stock in each Domestic
Subsidiary directly owned by a Credit Party and 65% of the Capital Stock in each
Foreign Subsidiary directly owned by a Credit Party to be subject at all times
to a perfected Lien (with respect to the Capital Stock of such Foreign
Subsidiaries, to the extent perfection may be achieved under U.S. law) in favor
of the Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.
     (b) Security, Instruments, Chattel Paper, Etc. If, subsequent to the
Closing Date, a Credit Party shall acquire any security, instrument, chattel
paper or other personal property in excess of $500,000 required for perfection
to be delivered to the Administrative Agent as Collateral hereunder or under any
of the Security Documents, but excluding any security or instrument issued by
one Credit Party in favor of another Credit Party (each such security or
instrument, and each other intercompany security or instrument of a principal
amount of $500,000 or less, collectively being the “Excluded Intercompany
Instruments”), promptly (and in any event within three (3) Business Days) after
any Responsible Officer of a Credit Party acquires knowledge of same notify the
Administrative Agent of same.
     (c) Intercompany Notes. Each Credit Party, to the extent feasible without
incurring adverse tax consequences, (i) will cause each loan made by a Credit
Party to a Subsidiary that is not a Credit Party that has an outstanding
principal balance in excess of $1,000,000 to be evidenced by a promissory note,
(ii) shall deliver such promissory note to the Administrative Agent, together
with an appropriate allonge or other endorsement reasonably satisfactory to the
Administrative Agent and (iii) shall execute such Security Documents in
connection with the pledge of such promissory notes as the Administrative Agent
may reasonably require.
     (d) Further Assurances. Take such action at its own expense as reasonably
requested by the Administrative Agent (including, without limitation, any of the
actions described in Section 4.1(d) or (e) hereof) to ensure that the
Administrative Agent has a perfected Lien to secure the Credit Party Obligations
in (i) all personal property (other than the Excluded Equipment, Excluded
Intercompany Instruments and Capital Stock of Foreign Subsidiaries) of the
Credit Parties located in the United States, and (ii) to the extent the value
thereof is deemed to be material by the Administrative Agent or the Required
Lenders in its or their reasonable discretion, all other personal property
(other than the Excluded Equipment, Intellectual Property, Excluded Intercompany
Instruments and Capital Stock of Foreign Subsidiaries) of the Credit Parties
(including, without limitation, deposit accounts), subject in each case only to
Permitted Liens.
     Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights.
     (a) Notify the Administrative Agent promptly after a Responsible Officer of
the Credit Parties obtains actual knowledge thereof, that any application,
letters patent or registration relating to any Patent, Patent License, Trademark
or Trademark License of the Credit Parties or any of their Subsidiaries may
become abandoned, or of any adverse determination or development (including,
without limitation, the institution of, or any

84



--------------------------------------------------------------------------------



 



such determination or development in, any proceeding in the United States Patent
and Trademark Office or any court) regarding any Credit Party’s or any of its
Subsidiary’s ownership of any Patent or Trademark, its right to patent or
register the same, or to enforce, keep and maintain the same, or its rights
under any Patent License or Trademark License material to its business, if such
abandonment, determination or development could reasonably be expected to have a
Material Adverse Effect.
     (b) Notify the Administrative Agent promptly after it knows of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in any court)
regarding any Copyright or Copyright License of the Credit Parties or any of
their Subsidiaries, whether (i) such Copyright or Copyright License may become
invalid or unenforceable prior to its expiration or termination, or (ii) any
Credit Party’s or any of its Subsidiary’s ownership of such Copyright, its right
to register the same or to enforce, keep and maintain the same, or its rights
under such Copyright License, may become affected, if such determination or
development could reasonably be expected to have a Material Adverse Effect.
     (c) At any time that the Release Conditions are not satisfied, upon request
of the Administrative Agent, execute and deliver any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s security interest in the US
Intellectual Property of the Credit Parties, including, without limitation, the
goodwill of the Credit Parties relating thereto or represented thereby.
     (d) Take all necessary actions, including, without limitation, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain each item of Intellectual Property of the
Credit Parties, including, without limitation, payment of maintenance fees,
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings, if
the failure to take such actions could reasonably be expected to have a Material
Adverse Effect.
     (e) In the event that any Credit Party becomes aware that any Intellectual
Property material to its business is infringed, misappropriated or diluted by a
third party in any material respect, promptly sue for infringement,
misappropriation or dilution and take other similar actions unless, in their
reasonable business judgment, the Credit Parties determine that it is in the
best interests of the Credit Parties not to do so, and notify the Administrative
Agent in the event it so elects to sue.
     Section 5.14 Further Assurances.
     At any time that the Release Conditions are not satisfied, upon the
reasonable request of the Administrative Agent, promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the Uniform Commercial Code or any
other Requirement of Law which are necessary or advisable to maintain in favor
of the Administrative Agent, for the benefit of the Secured Parties, Liens on

85



--------------------------------------------------------------------------------



 



the Collateral which, with respect to Perfection Collateral, are duly perfected
in accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.
ARTICLE VI
NEGATIVE COVENANTS
     The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter until the Termination Date, that:
     Section 6.1 Indebtedness.
     The Credit Parties will not, nor will they permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Indebtedness, except:
     (a) Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents;
     (b) Indebtedness of the Credit Parties and their Subsidiaries existing as
of the Closing Date set forth on Schedule 6.1(b) hereto and renewals,
refinancings or extensions thereof in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension;
     (c) Indebtedness of the Credit Parties and their Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price (or finance such purchase price
within ninety (90) days of acquisition) or cost of improvement or construction
of an asset and renewals, refinancings or extensions thereof; provided that
(i) the principal amount of such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing; and (iii) the total
principal amount of all such Indebtedness shall not exceed $5,000,000 at any
time outstanding;
     (d) Intercompany Indebtedness (in addition to such intercompany
Indebtedness existing as of the Second Amendment Effective Date and disclosed to
the Administrative Agent on Schedule 6.1(b)) (i) among the Credit Parties,
(ii) among Subsidiaries of the Borrower that are not Credit Parties, (iii) owing
from a Credit Party to a Subsidiary of the Borrower that is not a Credit Party
or (iv) owing from a Subsidiary of the Borrower that is not a Credit Party to a
Credit Party; provided, that if, at the time any Indebtedness is incurred
pursuant to this clause (d)(iv), the Total Leverage Ratio is greater than or
equal to 3.0 to 1.0 (to be tested on a pro forma basis (as of the last day of
the most recently completed fiscal quarter of the Borrower for which financial
statements have been delivered in accordance with the terms of Section 5.1)),
the aggregate outstanding amount of all such Indebtedness incurred pursuant to
this clause (d)(iv),

86



--------------------------------------------------------------------------------



 



when combined (without duplication) with any outstanding Investments made
pursuant to clause (k)(ii) of the definition of Permitted Investments, shall not
exceed 15% of Consolidated Foreign and Domestic Assets determined as of the date
such Indebtedness is incurred; provided that, (1) upon the request of the
Administrative Agent at any time, any such Indebtedness in the preceding clause
(iii) shall be fully subordinated to the Credit Party Obligations hereunder on
terms reasonably satisfactory to the Administrative Agent and (2) any such
Indebtedness in the preceding clause (iv) shall, to the extent feasible without
causing adverse tax consequences, be evidenced by “floating balance” promissory
notes not requiring notations having terms reasonably satisfactory to the
Administrative Agent, the sole originally executed counterparts of which shall
be pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, as security for the Credit Party Obligations;
     (e) Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;
     (f) Reserved;
     (g) Guaranty Obligations in respect of Indebtedness of a Credit Party to
the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section 6.1;
     (h) Guaranty Obligations in respect of Indebtedness of the Subsidiaries of
the Borrower that are not Credit Parties in an aggregate principal amount not to
exceed $50,000,000 at any time outstanding, to the extent such Indebtedness is
permitted to exist or be incurred pursuant to this Section 6.1;
     (i) Indebtedness and obligations of the Borrower or any of its Subsidiaries
owing under trade letters of credit, performance letters of credit, documentary
letters of credit or similar instruments for the purchase or sale of goods or
other merchandise (but not under standby, direct pay or other letters of credit
except for the Letters of Credit hereunder) generally, in an amount not to
exceed $5,000,000 at any time outstanding;
     (j) Indebtedness of the Borrower or any of its Subsidiaries, and renewals,
refinancings or extensions thereof, which entity (or the assets thereof) was
acquired after the Closing Date as a Permitted Acquisition and which
Indebtedness was in existence at the time of acquisition of such entity (or the
assets thereof), and not incurred in contemplation of such acquisition, so long
as such Indebtedness is (i) non-recourse (except with respect to such entity (or
the assets thereof)), (ii) included in the total consideration for such
Permitted Acquisition, (iii) not secured by a blanket Lien on the assets of such
Person (except to the extent it is a Permitted Lien) and (iv) not refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such acquisition;
     (k) Indebtedness arising or existing under the Subordinated Note Documents
in an aggregate principal amount not to exceed $600,000,000 at any time
outstanding and renewals, refinancings or extensions thereof in a principal
amount not in excess of that

87



--------------------------------------------------------------------------------



 



outstanding as of the date of such renewal, refinancing or extension (plus the
amount of reasonable fees and expenses relating thereto) on terms substantially
similar to the Subordinated Note Documents, substantially no less favorable to
the Borrower and no less favorable to the Lenders;
     (l) Indebtedness resulting from endorsements of negotiable instruments
received in the ordinary course of business;
     (m) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $50,000,000 at any time outstanding (not counting for the purposes
of such limit intercompany Indebtedness of such Foreign Subsidiaries permitted
under Section 6.1(d) hereof);
     (n) other Indebtedness which does not exceed a principal amount of
$1,000,000 in the aggregate at any time outstanding;
     (o) Reserved; and
     (p) The Credit Parties may incur additional unsecured Indebtedness on terms
and conditions reasonably satisfactory to the Administrative Agent in and/or
Subordinated Debt so long as (i) the Total Leverage Ratio, recalculated on a pro
forma basis for the most recently ended quarter for which information is
available, shall be (A) during the period from the Closing Date through and
including December 31, 2006, less than 3.50 to 1.0 and (B) on and after
January 1, 2007, less than 3.25 to 1.0 and (ii) no Default or Event of Default
shall have occurred or be continuing at the time of incurrence thereof and after
giving effect thereto.
     Section 6.2 Liens.
     The Credit Parties will not, nor will they permit any Subsidiary to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of their respective property or assets of any kind (whether real or personal,
tangible or intangible), whether now owned or hereafter acquired, except for
Permitted Liens. Notwithstanding the foregoing, if a Credit Party shall grant a
Lien on any of its assets in violation of this Section 6.2, then it shall be
deemed to have simultaneously granted an equal and ratable Lien on any such
assets in favor of the Administrative Agent for the benefit of the Lenders.
     Section 6.3 Nature of Business.
     The Credit Parties will not, nor will they permit any Subsidiary to, alter
the general character of their business in any material respect on an aggregate
basis from that conducted as of the Closing Date; provided, however, that the
foregoing restriction shall not prohibit the Credit Parties from entering into
lines of business vertically integrated with, and reasonably related to, their
existing lines of business as of the Closing Date.

88



--------------------------------------------------------------------------------



 



     Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
     The Credit Parties will not, nor will they permit any Subsidiary to,
     (a) dissolve, liquidate or wind up its affairs, or sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time
prior to the Extended Maturity Date, except the following, without duplication,
shall be expressly permitted (as well as agreements to do the following at a
future time):
     (i) (A) the sale, transfer, lease or other disposition of inventory and
materials in the ordinary course of business, (B) the expenditure of cash and
Cash Equivalents in the ordinary course of business or in transactions permitted
hereby and (C) the conversion of cash into Cash Equivalents and Cash Equivalents
into cash;
     (ii) the sale, transfer, lease or other disposition of property or assets
to an unrelated party not in the ordinary course of business where and to the
extent they are the result of theft, loss, physical destruction or damage,
taking or similar event;
     (iii) the sale, lease, transfer or other disposition of machinery, parts
and equipment no longer used or useful in the conduct of the business of the
Credit Parties or any of their Subsidiaries;
     (iv) the sale, lease or transfer of property or assets among (A) the Credit
Parties or (B) among Subsidiaries that are not Credit Parties;
     (v) (A) the dissolution, liquidation or winding up of any Subsidiary of the
Borrower that is not a Credit Party, or (B) the sale of all, substantially all
or a material portion of the assets of any Subsidiary of the Borrower that is
not a Credit Party pursuant to an asset sale or a series of related asset sales;
     (vi) the sale of all or substantially all of the Capital Stock of any
Subsidiary of the Borrower that is not a Credit Party;
     (vii) upon ten (10) Business Days notice to the Administrative Agent (or
such lesser time as the Administrative Agent may approve in its reasonable
discretion), the dissolution, liquidation or winding up of any Credit Party
(other than the Borrower); provided, that the assets of any such Credit Party
shall be transferred to another Credit Party;
     (viii) upon ten (10) Business Days notice to the Administrative Agent (or
such lesser time as the Administrative Agent may approve in its reasonable
discretion), the merger or consolidation of a Subsidiary of the Borrower with or
into another Subsidiary of the Borrower; provided that if either Subsidiary is a
Credit Party, the continuing or surviving Person shall be a Credit Party;

89



--------------------------------------------------------------------------------



 



     (ix) upon ten (10) Business Days notice to the Administrative Agent (or
such lesser time as the Administrative Agent may approve in its reasonable
discretion), the merger or consolidation of any Subsidiary of the Borrower into
the Borrower; provided that the Borrower shall be the continuing or surviving
entity;
     (x) transactions permitted pursuant to Sections 6.1, 6.2 and 6.5 to the
extent not otherwise permitted pursuant to this Section 6.4(a);
     (xi) sale and leaseback transactions entered into on or after the Fourth
Amendment Effective Date with respect to real estate having a net book value not
to exceed $40,000,000 in the aggregate during the term of this Agreement;
     (xii) sales of Designated Real Estate, consummated on or after the Fourth
Amendment Effective Date, for fair market value in an aggregate amount not to
exceed $40,000,000 during the term of this Agreement (excluding sales of real
property occurring pursuant to asset sales otherwise permitted under this
Section 6.4); and
     (xiii) other sales, leases, transfers or other dispositions of property or
assets not to exceed $10,000,000 in the aggregate during the term of this
Agreement;
provided that (A) with respect to clauses (ii), (iii), (vi), (v)(B), (xi),
(xii) and (xiii) above, at least 75% of any consideration received therefor by
the Credit Parties or any such Subsidiary shall be in the form of cash or Cash
Equivalents, (B) after giving effect to any sale, lease or transfer of property
or assets pursuant to clauses (v)(B), (xi), (xii) and (xiii) above, the Credit
Parties shall be in compliance on a Pro Forma Basis with the financial covenants
set forth in Section 5.9 hereof, recalculated for the most recently ended
quarter for which information is available, (C) with respect to clause
(iv) above, no Event of Default shall exist or shall result therefrom and
(D) with respect to clauses (v) and (vi) above, no Default or Event of Default
shall exist or shall result therefrom; provided, further, that with respect to
sales, transfers or other dispositions of assets permitted hereunder only, the
Administrative Agent shall be entitled, without the consent of the Required
Lenders, to release its Liens relating to the particular assets sold; or
     (b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) the property or assets of any Person, other than
(A) Permitted Acquisitions and other Investments or acquisitions permitted
pursuant to Section 6.5 and (B) except to the extent limited or prohibited
herein, purchases, leases and other acquisitions of inventory, materials,
tangible and intangible property, leases, licenses and equipment useful in the
operation of the business of the Borrower and its Subsidiaries in the aggregate,
or (ii) enter into any transaction of merger or consolidation, except for (A)
Permitted Acquisitions, (B) Investments or acquisitions permitted pursuant to
Section 6.5 and (C) mergers or consolidations permitted pursuant to
Sections 6.4(a)(vi), 6.4(a)(vii), 6.4(a)(viii) and 6.4(a)(ix); provided that if
the Borrower is a party thereto, the Borrower will be the surviving corporation.

90



--------------------------------------------------------------------------------



 



     Section 6.5 Advances, Investments and Loans.
     The Credit Parties will not, nor will they permit any Subsidiary to, make
any Investment except for Permitted Investments.
     Section 6.6 Transactions with Affiliates.
     The Credit Parties will not, nor will they permit any Subsidiary to, enter
into any transaction or series of transactions involving $1,000,000 or more in
the aggregate, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate of any such Person other than (i) on
terms and conditions substantially as favorable to the Credit Parties and their
Subsidiaries as would be obtainable in a comparable arm’s-length transaction
with a Person other than an officer, director, shareholder or Affiliate,
(ii) transactions among the Credit Parties, (iii) transactions among the Credit
Parties and their Subsidiaries contemplated by, or provided for by, the terms of
this Agreement either generally or specifically or (iv) the transactions listed
on Schedule 6.6.
     Section 6.7 Ownership of Subsidiaries; Restrictions.
     The Credit Parties will not sell, transfer, pledge or otherwise dispose of
any Capital Stock or other equity interests in any of their Subsidiaries, nor
will they permit any of their Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Capital Stock or other equity interests,
except in a transaction permitted by Section 6.4.
     Section 6.8 Corporate Changes; Material Contracts.
     No Credit Party will, nor will it permit any of its Subsidiaries to,
(a) change its fiscal year, (b) amend, modify or change its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document) or bylaws (or other similar document) in any respect
materially adverse to the interests of the Lenders without the prior written
consent of the Required Lenders, (c) amend, modify, cancel or terminate or fail
to renew or extend or permit the amendment, modification, cancellation or
termination of any of its Material Contracts (other than the Subordinated Note
Documents) in any respect materially adverse to the interests of the Lenders
without the prior written consent of the Required Lenders, (d) change its state
of incorporation, organization or formation or have more than one state of
incorporation, organization or formation or (e) materially change its accounting
method (except in accordance with GAAP) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders.
     Section 6.9 Limitation on Restricted Actions.
     The Credit Parties will not, nor will they permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party,

91



--------------------------------------------------------------------------------



 



(c) make loans or advances to any Credit Party, (d) sell, lease or transfer any
material portion of its properties or assets to any Credit Party, or (e) if a
Domestic Subsidiary, act as a Guarantor pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a) — (d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents, (ii) applicable law, (iii) the
Subordinated Note Documents and the documents for all other publicly held or
privately placed Indebtedness incurred in accordance with Section 6.1(p),
(iv) any document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c) or 6.1(m); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (v) any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (vi) customary
nonassignment provisions in any lease governing a leasehold interest or in any
contract which is not a Material Contract, (vii) agreements with respect to
Foreign Subsidiaries so long as any liability thereunder is non-recourse to the
Credit Parties, (viii) agreements with respect to joint ventures so long as any
liability thereunder is non-recourse to the Credit Parties except to the extent
of such Person’s ownership interest in the joint venture, (ix) customary
restrictions contained in agreements relating to the sale of a Subsidiary of the
Borrower (or all or substantially all of the assets thereof) pending such sale,
so long as such restrictions and conditions apply only to such Subsidiary and
such sale is permitted hereunder or (x) restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Credit Agreement if such
restrictions apply only to the property or assets securing such Indebtedness.
     Section 6.10 Restricted Payments.
     The Credit Parties will not, nor will they permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to any Credit Party or any wholly-owned Subsidiary of any
Credit Party (directly or indirectly through their Subsidiaries), (c) to pay
regularly scheduled principal and interest payments in respect of the Existing
Senior Subordinated Notes, other Subordinated Debt and other publicly held or
privately placed Indebtedness incurred in accordance with Section 6.1(p), (d) to
acquire shares upon the conversion of such shares into shares of another class
of its Capital Stock, (e) to pay dividends in accordance with the Borrower’s
historical dividend policy which shall be in an annual amount not to exceed
$12,000,000; provided, that (i) at the time such dividend is declared, (i) no
Event of Default shall have occurred and be continuing under Section 7.1(a),
(ii) no default shall exist under any Material Contract (including, without
limitation, the Subordinated Note Documents) as a result of the failure to make
any payment required thereunder, and (iii) the Borrower shall have demonstrated
to the reasonable satisfaction of the Administrative Agent that it will be in
compliance with Section 5.9 after giving effect to the payment of such dividend
on a pro forma basis and (f) provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
effect thereto on a Pro Forma Basis there is at least $75,000,000 in Minimum
Liquidity, to pay dividends (other than those paid in accordance with the
Borrower’s historical dividend policy which are permitted as provided in
(e) above) and repurchase Capital Stock in an aggregate amount not to exceed (A)
$150,000,000 during any fiscal year and (B) $200,000,000 in the aggregate during
the term of this Agreement.

92



--------------------------------------------------------------------------------



 



     Section 6.11 Amendment of Subordinated Debt.
     The Credit Parties will not, nor will it permit any Subsidiary to, without
the prior written consent of the Required Lenders, (a) amend, modify, waive or
extend or permit the amendment, modification, waiver or extension of any term of
any document governing or relating to any Subordinated Debt if such amendment or
modification would add or change any terms in a manner materially adverse to the
Borrower or the Lenders, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto or if such amendment or
modification is otherwise materially adverse to the interests of the Borrower or
the Lenders, or (b) effect or permit any change in or amendment to any document
or instrument pertaining to (i) the subordination, terms of payment or required
prepayments of any Subordinated Debt or (ii) to the covenants or events of
default of any Subordinated Debt if the effect of any such change or amendment
is to make such covenants or events of default materially more restrictive.
     Section 6.12 No Further Negative Pledges.
     The Credit Parties will not, nor will they permit any Domestic Subsidiary
to, enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien (including the
requirement for an equal and ratable Lien) upon any of their properties or
assets, whether now owned or hereafter acquired, except (a) pursuant to this
Credit Agreement and the other Credit Documents (b) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (c) so long as the Liens
granted pursuant to the Security Documents are not prohibited thereby,
(i) customary anti-assignment provisions contained in leases and licensing
agreements entered into in the ordinary course of business or contained in any
contract not a Material Contract, (ii) restrictions imposed by law,
(iii) customary restrictions contained in agreements relating to the sale of a
Subsidiary of the Borrower (or all or substantially all of the assets thereof)
pending such sale, so long as such restrictions and conditions apply only to
such Subsidiary and such sale is permitted hereunder, (iv) restrictions imposed
by any agreement relating to secured Indebtedness permitted by this Credit
Agreement if such restrictions apply only to the property or assets securing
such Indebtedness, (v) agreements with respect to Foreign Subsidiaries so long
as any liability thereunder is non-recourse to any Credit Party, (vi) agreements
with respect to joint ventures so long as any liability thereunder is
non-recourse to the Credit Parties except to the extent of such Person’s
ownership interest in the joint venture, and (vii) pursuant to the Subordinated
Note Documents and the documents for all other publicly held or privately placed
Indebtedness incurred in accordance with Section 6.1(p).
     Section 6.13 Consolidated Capital Expenditures.
     Each of the Credit Parties will not, nor will it permit any of its
Subsidiaries to, incur Consolidated Capital Expenditures during any fiscal year
of the Borrower unless at the time of the incurrence thereof and after giving
effect thereto no Event of Default shall have occurred or be continuing.

93



--------------------------------------------------------------------------------



 



     Section 6.14 Operating Leases.
     Each of the Credit Parties will not, nor will it permit any of its
Subsidiaries to, enter into, assume or permit to exist any obligations for the
payment of rent under Operating Leases which in the aggregate for all such
Persons would exceed $30,000,000 in any fiscal year of the Borrower.
ARTICLE VII
EVENTS OF DEFAULT
     Section 7.1 Events of Default.
     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
     (a) Payment. (i) The Borrower shall fail to pay any principal on any Loan
when due in accordance with the terms hereof; or (ii) the Borrower shall fail to
reimburse the Issuing Lender for any Reimbursement Obligations when due in
accordance with the terms hereof; or (iii) the Borrower shall fail to pay any
interest on any Loan or any fee or other amount payable hereunder when due in
accordance with the terms hereof and such failure shall continue unremedied for
three (3) Business Days; or (iv) or any Guarantor shall fail to pay on the
Guaranty in respect of any of the foregoing; or
     (b) Misrepresentation. Any representation or warranty made or deemed made
by or on behalf of a Credit Party herein, in the Security Documents or in any of
the other Credit Documents shall (i) with respect to representations and
warranties that contain a materiality qualification, prove to have been
incorrect, false or misleading and (ii) with respect to representations and
warranties that do not contain a materiality qualification, prove to have been
incorrect, false or misleading in any material respect, in each case on or as of
the date made or deemed made; or
     (c) Covenant Default. (i) Any Credit Party shall fail to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Sections 5.1, 5.2, 5.4, 5.7(a), 5.9, 5.11, or Article VI hereof; or (ii) any
Credit Party shall fail to comply with any other covenant contained in this
Credit Agreement or the other Credit Documents (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not
cured within thirty (30) days after the earlier of the date (1) the
Administrative Agent has delivered written notice of such failure to the
Borrower (in the case of the failure to deliver any item required to be
delivered hereunder), or (2) any Responsible Officer of the Borrower obtains
actual knowledge of such breach or failure to comply; or
     (d) Debt Cross-Default. (i) Any Credit Party shall default in any payment
of principal of or interest on any Indebtedness (other than the Credit Party
Obligations) in a principal amount outstanding of at least $3,000,000 for the
Borrower and any of its Subsidiaries in the aggregate, and said default
continues beyond any applicable grace

94



--------------------------------------------------------------------------------



 



period (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness was created; (ii) any Credit Party shall default
in the observance or performance of any other agreement or condition relating to
any Indebtedness (other than the Credit Party Obligations) in a principal amount
outstanding of at least $3,000,000 in the aggregate for the Credit Parties and
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating to such Indebtedness, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
become due prior to its stated maturity; or (iii) any Credit Party shall breach
or default any Secured Hedging Agreement; or
     (e) Other Cross-Defaults. The Credit Parties or any of their Subsidiaries
shall default in (i) the payment of any material amount when due under any
Material Contract (other than the Subordinated Note Documents) or (ii) in the
performance or observance, of any obligation or condition of any Material
Contract (other than the Subordinated Note Documents) and such failure to
perform or observe such other obligation or condition continues unremedied for a
period of thirty (30) days after notice of the occurrence of such default
unless, but only as long as, the existence of any such default is being
contested by the Credit Parties in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of the
Credit Parties to the extent required by GAAP; or
     (f) Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty (60)
days; or (iii) there shall be commenced against a Credit Party or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) a Credit
Party or any of its Subsidiaries shall take any action indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) a Credit Party or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing their inability
to, pay its debts as they become due; or

95



--------------------------------------------------------------------------------



 



     (g) Judgment Default. One or more judgments or decrees of any court or
other judicial body for the payment of money shall be entered against a Credit
Party or any of its Subsidiaries involving in the aggregate a liability (to the
extent not covered by insurance) of $3,000,000 or more and all such judgments or
decrees shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof or any
injunction, temporary restraining order or similar decree shall be issued
against a Credit Party or any of its Subsidiaries that, individually or in the
aggregate, could result in a Material Adverse Effect; or
     (h) ERISA Default. (i) Any Person shall engage in any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan and the aggregate excise tax liability and
liability for the correction of such transaction would reasonably be expected to
exceed $3,000,000, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) a Credit Party, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan, provided, however, that an event described in
clauses (ii) through (vi) of this Section 6.01(g) shall only be an Event of
Default if it would reasonably be expected to result in an unfunded vested
liability under a Plan that is $3,000,000 or more; or
     (i) Change of Control. There shall occur a Change of Control; or
     (j) Invalidity of Guaranty. The Guaranty, for any reason other than the
satisfaction in full of all Credit Party Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void, or any Credit Party shall contest the validity or
enforceability of the Guaranty or any Credit Document or deny that it has any
further liability, including with respect to future advances by the Lenders,
under any Credit Document to which it is a party; or
     (k) Invalidity of Credit Documents. Any other Credit Document shall fail to
be in full force and effect in any material respect or to give the
Administrative Agent and/or the Lenders the Liens and other material rights,
powers and privileges purported to be created thereby (except as such documents
may be terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or any Lien shall fail to be a perfected Lien

96



--------------------------------------------------------------------------------



 



(subject to Permitted Liens and subject to the effect of the laws of any foreign
jurisdiction in which any Collateral is located) on any material portion of the
Perfection Collateral or any Credit Party shall contest the enforceability of
any Credit Document or any Lien created thereby; or
     (l) Hedging Agreement. Any termination payment shall be due by a Credit
Party under any Hedging Agreement and such amount is not paid within the later
to occur of five (5) Business Days after the due date thereof or the expiration
of grace periods, if any, in such Hedging Agreement; or
     (m) Subordinated Debt. The subordination provisions contained in any
Subordinated Debt shall cease to be in full force and effect or to give the
Lenders the rights, powers and privileges purported to be created thereby; or
     (n) Uninsured Loss. Any uninsured damage to or loss, theft or destruction
of any assets of the Credit Parties or any of their Subsidiaries shall occur
that is in excess of $3,000,000.
     Section 7.2 Acceleration; Remedies.
     Upon the occurrence and during the continuance of an Event of Default,
then, and in any such event, (a) if such event is an Event of Default specified
in Section 7.1(e) above, automatically the Commitments shall immediately
terminate and the Loans (with accrued interest thereon), and all other amounts
under the Credit Documents (including without limitation the maximum amount of
all contingent liabilities under Letters of Credit) shall immediately become due
and payable, and (b) if such event is any other Event of Default, any or all of
the following actions may be taken: (i) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, declare the Loans (with accrued
interest thereon) and all other amounts owing under this Credit Agreement and
the Notes to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or
(iii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the
Credit Documents and under applicable law.

97



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.1 Appointment.
     Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. Each
Lender acknowledges that the Credit Parties may rely on each action taken by the
Administrative Agent on behalf of the Lenders hereunder. Notwithstanding any
provision to the contrary elsewhere in this Credit Agreement, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or otherwise exist against the Administrative
Agent.
     Section 8.2 Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.
     Section 8.3 Exculpatory Provisions.
     Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact, Subsidiaries or affiliates shall be
(a) liable to any Lender for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Credit Agreement (except for
its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in this Credit Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Credit Agreement
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of any Credit Party.

98



--------------------------------------------------------------------------------



 



     Section 8.4 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless an executed Commitment Transfer Supplement has
been filed with the Administrative Agent pursuant to Section 9.6(c) with respect
to the Loans evidenced by such Note. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under any of the Credit Documents in accordance with a request of the
Required Lenders or all of the Lenders, as may be required under this Credit
Agreement, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender.
     Section 8.5 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

99



--------------------------------------------------------------------------------



 



     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower or any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Credit
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any other Credit Party which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
     Section 8.7 Indemnification.
     The Lenders agree to indemnify the Administrative Agent, the Issuing Lender
and their Affiliates and their respective officers, directors, agents and
employees (to the extent not reimbursed by the Borrower and without limiting any
obligation of the Borrower to do so), ratably according to their respective
Revolving Commitment Percentages in effect on the date on which indemnification
is sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section 8.7 shall survive the termination
of this Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

100



--------------------------------------------------------------------------------



 



     Section 8.8 Administrative Agent in Its Individual Capacity.
     The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
     Section 8.9 Successor Administrative Agent.
     The Administrative Agent may resign as Administrative Agent upon 30 days’
prior notice to the Borrower and the Lenders. If the Administrative Agent shall
resign as Administrative Agent under this Credit Agreement and the Notes or if
the Administrative Agent enters or becomes subject to receivership, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be approved by the Borrower with such
approval not to be unreasonably withheld (provided, however if an Event of
Default shall exist at such time, no approval of the Borrower shall be required
hereunder), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.
     Section 8.10 Nature of Duties.
     Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or arranger listed from time to time on the cover page of
this Credit Agreement shall have no obligations, responsibilities or duties
under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and arranger shall be
entitled to the same rights, protections, exculpations and indemnifications
granted to the Administrative Agent under this Article VIII in their capacity as
an agent or arranger.
     Section 8.11 Releases.
     Each of the Lenders hereby authorizes the Administrative Agent to, and the
Administrative Agent will, upon written request of the Borrower, promptly
(a) release the Lien on any Collateral that is sold, transferred or otherwise
disposed of to any Person (other than a Credit Party) in a transaction permitted
under the terms of this Agreement or approved by the Required Lenders or (if
required under clauses (iv) or (v) of the proviso to Section 9.1) all the
Lenders, (b) release all Liens arising under the Security Documents on all of
the Collateral, if requested by the Borrower, upon the Borrower obtaining the
Release Rating, (c) release any

101



--------------------------------------------------------------------------------



 



Guarantor from the Guaranty if all of the Capital Stock of such Guarantor is
sold, transferred or otherwise disposed of, or such Guarantor is merged with or
consolidated into, any Person other than a Credit Party in a transaction
permitted under the terms of this Agreement or approved by the Required Lenders
or (if required under clauses (iv) or (v) of the proviso to Section 9.1) all the
Lenders, and (d) execute, deliver or file any UCC termination statements or
other release documents as may be reasonably requested by any Credit Party to
evidence or give effect to any of the foregoing releases, all such releases and
filings to be in form and substance reasonably satisfactory to the
Administrative Agent.
     Section 8.12 Syndication Agent and Documentation Agent.
     The terms “Syndication Agent” and “Documentation Agent” shall not confer
any rights, powers, duties, liabilities, fiduciary relationships or obligations
under this Credit Agreement or any of the other documents related hereto except
as specifically set forth herein.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Amendments, Waivers and Release of Collateral.
     Neither this Credit Agreement nor any of the other Credit Documents, nor
any terms hereof or thereof may be amended, supplemented, waived or modified (by
amendment, waiver, consent or otherwise) except in accordance with the
provisions of this Section nor may Collateral be released except as specifically
provided herein or in the Security Documents or in accordance with the
provisions of this Section 9.1. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower hereunder or
thereunder or (b) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:
     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note or any installment thereon or any reimbursement obligation under any
Letter of Credit, or reduce the stated rate of any interest or fee payable
hereunder (except in connection with a waiver of interest at the increased
post-default rate set forth in Section 2.9 which shall be determined by a vote
of the Required Lenders) or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
provided that, it is understood and agreed that any reduction in the stated rate
of

102



--------------------------------------------------------------------------------



 



interest on Revolving Loans shall only require the written consent of each
Lender holding a Revolving Commitment or any Revolving Loan; or
     (ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or
     (iii) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or
     (iv) release the Borrower or all or substantially all of the Guarantors
from their obligations under the Guaranty, without the written consent of all of
the Lenders and Hedging Agreement Providers; or
     (v) release all or substantially all of the Collateral without the written
consent of all of the Lenders and Hedging Agreement Providers (except upon the
Borrower obtaining the Release Rating); or
     (vi) subordinate the Loans or any Liens under the Security Documents to any
other Indebtedness or Liens without the written consent of all of the Lenders;
or
     (vii) permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or
     (viii) permit the Borrower to assign or transfer any of its rights or
obligations under this Credit Agreement or other Credit Documents without the
written consent of all of the Lenders; or
     (ix) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or
     (x) amend, modify or waive Section 2.12 without the written consent of each
Lender and each Hedging Agreement Provider directly affected thereby; or
     (xi) amend the definitions of “Hedging Agreement,” “Secured Hedging
Agreement,” or “Hedging Agreement Provider” without the consent of any Hedging
Agreement Provider that would be adversely affected thereby.
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the

103



--------------------------------------------------------------------------------



 



Issuing Lender and/or the Swingline Lender, as applicable, in addition to the
Lenders required hereinabove to take such action.
     Any such waiver, any amendment, supplement or modification referred to in
this Section 9.1 and any such release shall apply equally to each of the Lenders
and shall be binding upon the Borrower, the other Credit Parties, the Lenders,
the Administrative Agent and all future holders of the Notes. In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Sections 8.9 and 8.11) unless the rights or duties of the Borrower
or the other Credit Parties are directly affected thereby; provided, that the
Administrative Agent will provide written notice to the Borrower of any such
amendment, modification or waiver.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
     The Lenders hereby agree that the Administrative Agent is authorized to
release the Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, in all of the Collateral, if requested by the Borrower,
upon the Borrower obtaining the Release Rating, without further notice to or
consent by such Lenders.
     Section 9.2 Notices.
     (a) Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy or other electronic communications as provided
below), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made (i) when delivered by hand, (ii) when transmitted via
telecopy (or other facsimile device) to the number set out herein, (iii) the
Business Day following the day on which the same has been delivered prepaid (or
pursuant to an invoice arrangement) to a reputable national overnight air
courier service, or (iv) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case,
addressed as follows in the case of the Borrower, the other Credit Parties and
the Administrative Agent, and, in the case of each of the Lenders, as set forth
in such Lender’s Administrative Details Form, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes:

104



--------------------------------------------------------------------------------



 



         
 
  The Borrower and the other Credit Parties:   Belden Inc.
 
      7733 Forsyth, Suite 800
 
      St. Louis, Missouri 63105
 
      Attention: Stephen H. Johnson
 
      Telecopier: (314) 854-8001
 
      Telephone: (314) 854-8017
 
       
 
  The Administrative Agent:   Wachovia Bank, National Association,
 
      as Administrative Agent
 
      One Wachovia Center
 
      301 South College Street, NC-5562
 
      Charlotte, NC 28288-5562
 
      Attention: Jeff Seaton
 
      Telecopier: (704) 383-7611
 
      Telephone: (704) 383-1625
 
       
 
      with a copy to:
 
       
 
      Wachovia Bank, National Association
 
      One Wachovia Center, TW-15
 
      Charlotte, North Carolina 28288-0760
 
      Attention: Agency Management
 
      Telecopier: (704) 383-6647
 
      Telephone: (704) 383-3727

provided, that notices given by the Borrower pursuant to Section 2.1 or
Section 2.10 hereof shall be effective only upon receipt thereof by the
Administrative Agent.
     (b) Notices and other communications to the Lenders or the Administrative
Agent hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have

105



--------------------------------------------------------------------------------



 



been sent at the opening of business on the next business day for the recipient,
and (b)notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (a) of notification that
such notice or communication is available and identifying the website address
therefor.
     Section 9.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 9.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the Termination Date.
     Section 9.5 Payment of Expenses and Taxes.
     The Credit Parties agree (a) to pay or reimburse the Administrative Agent
and the Arranger for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, printing
and execution of, and any amendment, supplement or modification to, this Credit
Agreement and the other Credit Documents, and the consummation and
administration of the transactions contemplated hereby and thereby, together
with the reasonable fees and disbursements of Moore & Van Allen PLLC (counsel to
the Administrative Agent and the Arranger) in connection therewith and no other
counsel therefor, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Credit Agreement and the other Credit
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent and to the Lenders in connection
therewith, and (c) on demand, to pay, indemnify, and hold each Lender, the
Administrative Agent and the Arranger harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Credit Documents and any such other
documents, (d) to pay, indemnify, and hold each Lender, the Administrative
Agent, the Arranger and their Affiliates and their respective officers,
directors, employees, partners, members, counsel, agents, representatives,
advisors and affiliates (collectively called the “Indemnitees”) harmless from
and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever to the extent arising

106



--------------------------------------------------------------------------------



 



from third party claims with respect to the execution, delivery, enforcement,
performance and administration of the Credit Documents and the use, or proposed
use, of proceeds of the Loans and (e) to pay any civil penalty or fine assessed
by the U.S. Department of the Treasury’s Office of Foreign Assets Control
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of the funding of Loans, the
issuance of Letters of Credit, the acceptance of payments or of Collateral due
under the Credit Documents (all of the foregoing, collectively, the “Indemnified
Liabilities”); provided, however, that the Borrower shall not have any
obligation hereunder to an Indemnitee with respect to Indemnified Liabilities
arising from the gross negligence, bad faith or willful misconduct of any
Indemnitee, as determined by a court of competent jurisdiction. The agreements
in this Section 9.5 shall survive repayment of the Loans, Notes and all other
amounts hereunder.
     Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.
     (a) This Credit Agreement shall be binding upon and inure to the benefit of
the Credit Parties, the Lenders, the Administrative Agent, all future holders of
the Notes and their respective successors and assigns, except that the Credit
Parties may not assign or transfer any of their rights or obligations under this
Credit Agreement or the other Credit Documents without the prior written consent
of each Lender.
     (b) Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender, or any
other interest of such Lender hereunder. In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Credit Agreement to the other parties to this Credit Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Credit Agreement, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement. No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
or any installment thereon in which such Participant is participating, or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate set forth in Section 2.10 which shall be determined by a vote of the
Required Lenders) or reduce the principal amount thereof, or increase the amount
of the Participant’s participation over the amount thereof then in effect;
provided that, it is understood and agreed that (A) a waiver of any Default or
Event of Default shall not constitute a change in the terms of such
participation, and (B) an increase in any Commitment or Loan shall be permitted
without consent of any participant if the Participant’s participation is not
increased as a result thereof, (ii) release all or substantially all of the
Guarantors from their obligations under the Guaranty, (iii) release all or
substantially all of the Collateral, or (iv) consent to the assignment or
transfer by the

107



--------------------------------------------------------------------------------



 



Borrower of any of its rights and obligations under this Credit Agreement. In
the case of any such participation, the Participant shall not have any rights
under this Credit Agreement or any of the other Credit Documents (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation; provided
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
2.18 and 9.5 with respect to its participation (A) in the Commitments and the
Loans outstanding from time to time; provided further, that no Participant shall
be entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred and (B) such Participant shall be subject to the
limitations and obligations set forth in Sections 2.16, 2.17, 2.18 and 9.5 as if
such Participant was a Lender hereunder.
     (c) Any Lender may, in accordance with applicable law, at any time, sell or
assign to any Lender or any Affiliate or Approved Fund thereof and to one or
more additional banks, insurance companies, financial institutions, investment
funds or other entities (“Purchasing Lenders”), all or any part of its rights
and obligations under this Credit Agreement and the Notes in minimum amounts of
$2,500,000 with respect to its Revolving Commitment and its Revolving Loans (or,
if less, the entire amount of such Lender’s Revolving Commitment and Revolving
Loans), pursuant to a Commitment Transfer Supplement, executed by such
Purchasing Lender, such transferor Lender, the Administrative Agent, the Issuing
Lender and the Borrower (to the extent required), and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided,
however, that (i) any sale or assignment to an existing Lender, or Affiliate or
Approved Fund thereof, shall not require the consent of the Borrower nor shall
any such sale or assignment be subject to the minimum assignment amounts
specified herein, and (ii) so long as no Default or Event of Default shall have
occurred and be continuing, any other sale or assignment (except as referred to
in subclause (i) above) of a portion of the Revolving Loans and a Revolving Loan
Commitment shall require the consent of the Borrower. Upon such execution,
delivery, acceptance and recording, from and after the Transfer Effective Date
specified in such Commitment Transfer Supplement, (A) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
hereunder with a Commitment as set forth therein, and (B) the transferor Lender
thereunder shall, to the extent provided in such Commitment Transfer Supplement,
be released from its obligations under this Credit Agreement (and, in the case
of an Commitment Transfer Supplement covering all or the remaining portion of a
transferor Lender’s rights and obligations under this Credit Agreement, such
transferor Lender shall cease to be a party hereto; provided, however, that such
Lender shall continue to be entitled to any indemnification rights that
expressly survive hereunder). Such Commitment Transfer Supplement shall be
deemed to amend this Credit Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Lender and the resulting
adjustment of the Revolving Commitment Percentage arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Credit Agreement and the Notes. On or prior to the
Transfer Effective

108



--------------------------------------------------------------------------------



 



Date specified in such Commitment Transfer Supplement, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the Notes delivered to the Administrative Agent pursuant to such Commitment
Transfer Supplement new Notes to the order of such Purchasing Lender in an
amount equal to the Commitment assumed by it pursuant to such Commitment
Transfer Supplement and, unless the transferor Lender has not retained a
Commitment hereunder, new Notes to the order of the transferor Lender in an
amount equal to the Commitment retained by it hereunder. Such new Notes shall be
dated the Closing Date and shall otherwise be in the form of the Notes replaced
thereby. Notwithstanding anything to the contrary contained in this Section 9.6,
a Lender may assign any or all of its rights under this Credit Agreement to an
Affiliate or an Approved Fund of such Lender without delivering an Commitment
Transfer Supplement to the Administrative Agent; provided, however, that (x) the
Credit Parties and the Administrative Agent may continue to deal solely and
directly with such assigning Lender until an Commitment Transfer Supplement has
been delivered to the Administrative Agent for recordation on the Register,
(y) the failure of such assigning lender to deliver a Commitment Transfer
Supplement to the Administrative Agent shall not affect the legality, validity
or binding effect of such assignment and (z) an Commitment Transfer Supplement
between the assigning Lender an Affiliate or Approved Fund of such Lender shall
be effective as of the date specified in such Commitment Transfer Supplement.
Each Commitment Transfer Supplement shall detail whether such Lender is
assigning its Non-Extending Revolving Commitment and/or its Extended Revolving
Commitment and the amounts applicable to each of its Non-Extending Revolving
Commitment and/or its Extended Revolving Commitment, as applicable.
     (d) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time and whether such Commitment is an Extended Revolving
Commitment or a Non-Extending Revolving Commitment. A Loan (and the related
Note) recorded on the Register may be assigned or sold in whole or in part upon
registration of such assignment or sale on the Register. The entries in the
Register shall be presumed correct in the absence of demonstrable error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Loan recorded therein for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. In the case of an assignment pursuant to the
last sentence of Section 9.6(c) as to which an Commitment Transfer Supplement is
not delivered to the Administrative Agent, the assigning Lender shall, acting
solely for this purpose as a non-fiduciary agent of the Credit Parties, maintain
a comparable register on behalf of the Credit Parties. In the event that any
Lender sells participations in a Loan recorded on the Register, such Lender
shall maintain, as agent of the Borrower, a register on which it enters the name
of all participants in such Loans held by it (the “Participant Register”). A
Loan recorded on the Register (and the registered Note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered Note shall
expressly so

109



--------------------------------------------------------------------------------



 



provide). Any participation of such Loan recorded on the Register (and the
registered Note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.
     (e) Upon its receipt of a duly executed Commitment Transfer Supplement,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender, as agreed between them, of a registration and processing
fee of $3,500 for each Purchasing Lender listed in such Commitment Transfer
Supplement and the Notes subject to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement,
(ii) record the information contained therein in the Register and (iii) give
prompt notice of such acceptance and recordation to the Lenders and the
Borrower.
     (f) The Borrower authorizes each Lender to disclose to any Participant or
Purchasing Lender (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Subsidiaries which has been delivered to such Lender by or on behalf of
the Borrower pursuant to this Credit Agreement or which has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Credit Agreement, in each case subject to Section 9.15.
     (g) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Borrower and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Tax Exempt Certificate) described in Section 2.19.
     (h) Nothing herein shall prohibit any Lender from pledging or assigning any
of its rights under this Credit Agreement (including, without limitation, any
right to payment of principal and interest under any Note) to secure obligations
of such Lender, including without limitation, (i) any pledge or assignment to
secure obligations to a Federal Reserve Bank and (ii) in the case of any Lender
that is a fund or trust or entity that invests in commercial bank loans in the
ordinary course of business, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any other representative of, such holders; it being understood that the
requirements for assignments set forth in this Section 9.6 shall not apply to
any such pledge or assignment of a security interest, except with respect to any
foreclosure or similar action taken by such pledgee or assignee with respect to
such pledge or assignment; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto and
no such pledgee or assignee shall have any voting rights under this Credit
Agreement unless and until the requirements for assignments set forth in this
Section 9.6 are complied with in connection with any foreclosure or similar
action taken by such pledgee or assignee.

110



--------------------------------------------------------------------------------



 



     Section 9.7 Adjustments; Set-off.
     (a) Except as specifically provided for in this Agreement, each Lender
agrees that if any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to a Bankruptcy Event or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion. The
provisions of this paragraph shall not be construed to apply to (1) any amounts
applied by the Swingline Lender to outstanding Swingline Loans and (2) any
amounts received by the Issuing Lender and/or Swingline Lender to secure the
obligations of a Defaulting Lender or an Impacted Lender to fund risk
participations hereunder.
     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrower or the applicable Credit Party,
any such notice being expressly waived by the Credit Parties to the extent
permitted by applicable law, upon the occurrence and during the continuance of
any Event of Default, to setoff and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, and whether
the obligations owing to such Lender are fully secured, at any time held by or
owing to such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower or any other Credit Party, or any part thereof in such
amounts as such Lender may elect, against and on account of the Loans and other
Credit Party Obligations of the Borrower and the other Credit Parties to the
Administrative Agent and the Lenders and claims of every nature and description
of the Administrative Agent and the Lenders against the Borrower and the other
Credit Parties, in any currency, whether arising hereunder, under any other
Credit Document or any Secured Hedging Agreement pursuant to the terms of this
Credit Agreement, as such Lender may elect, whether or not the Administrative
Agent or the Lenders have made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
aforesaid right of set-off may be exercised by such Lender against the Borrower,
any other Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Borrower or any other Credit Party, or
against anyone else claiming through or against

111



--------------------------------------------------------------------------------



 



the Borrower, any other Credit Party or any such trustee in bankruptcy, debtor
in possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the occurrence of
any Event of Default. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
     Section 9.8 Table of Contents and Section Headings.
     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.
     Section 9.9 Counterparts.
     This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
     Section 9.10 Effectiveness.
     This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied, electronically mailed or telex notice
(actually received) at such office that the same has been signed and mailed to
it.
     Section 9.11 Severability.
     Any provision of this Credit Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 9.12 Integration.
     This Credit Agreement and the other Credit Documents represent the
agreement of the Borrower, the other Credit Parties, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, the Borrower, the other Credit Parties, or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or therein.

112



--------------------------------------------------------------------------------



 



     Section 9.13 Governing Law.
     This Credit Agreement and, unless otherwise specified therein, each other
Credit Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Document shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York without regard
to conflict of laws principles thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).
     Section 9.14 Consent to Jurisdiction and Service of Process.
     All judicial proceedings brought against the Borrower and/or any other
Credit Party with respect to this Credit Agreement, any Note or any of the other
Credit Documents may be brought in any state or federal court of competent
jurisdiction in the State of New York, and, by execution and delivery of this
Credit Agreement, the Borrower and each of the other Credit Parties accepts, for
itself and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Credit
Agreement from which no appeal has been taken or is available. The Borrower and
each of the other Credit Parties irrevocably agree that all service of process
in any such proceedings in any such court may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address set forth in Section 9.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrower and the
other Credit Parties to be effective and binding service in every respect. The
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
irrevocably waive any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens which it may
now or hereafter have to the bringing of any such action or proceeding in any
such jurisdiction. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against the Borrower or the other Credit Parties in the court of any
other jurisdiction.
     Section 9.15 Confidentiality.
     The Administrative Agent and each of the Lenders agrees that it will not
disclose without the prior consent of the Borrower any information (the
“Information”) with respect to the Credit Parties and their Subsidiaries which
is furnished pursuant to this Credit Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein, except that any
Lender may disclose any such Information (a) to its employees, affiliates,
auditors or counsel on a need-to-know basis or to another Lender, (b) as has
become generally available to the public other than by a breach of this
Section 9.15, (c) as may be required in any report, statement or testimony
submitted to any municipal, state or federal regulatory body having or claiming
to have jurisdiction over such Lender such as the Federal Reserve Board or the
Federal Deposit Insurance Corporation or the Office of the Comptroller of the
Currency or the National Association of Insurance Commissioners or similar
organizations (whether in the United States or elsewhere) or their successors,
(d) as may be required in response to any summons or subpoena or any law, order,
regulation or ruling applicable to such Lender, (e) to (i) any prospective
Participant or assignee in connection with any contemplated transfer pursuant to

113



--------------------------------------------------------------------------------



 



Section 9.6 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower, provided that such
prospective transferee or counterparty shall have been made aware of this
Section 9.15 and shall have agreed to be bound by its provisions as if it were a
party to this Credit Agreement, (f) to Gold Sheets and other similar bank trade
publications; such disclosed information to consist only of deal terms and other
information regarding the credit facilities evidenced by this Credit Agreement
customarily found in such publications, (g) to the extent reasonably required,
in connection with any suit, action or proceeding for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies or interests under or in connection with the Credit Documents
or any Secured Hedging Agreement, (h) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.15 as if it were a party to this Credit Agreement), (i) any nationally
recognized rating agency that requires access to customary information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (j) to a Person that is an investor or prospective investor in a
Securitization (as defined below) that agrees that its access to information
regarding the Borrower and the Loans is solely for purposes of evaluating an
investment in such Securitization; provided that such Person shall have been
made aware of this Section 9.15 and shall have agreed to be bound by its
provisions as if it were a party to this Credit Agreement, (k) to a Person that
is a trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization; provided that such
Person shall have been made aware of this Section 9.15 and shall have agreed to
be bound by its provisions as if it were a party to this Credit Agreement, or
(l) to a nationally recognized rating agency that requires access to information
regarding the Borrower and the Loans in connection with ratings issued with
respect to a Securitization. For purposes of this Section “Securitization” shall
mean a public or private offering by a Lender or any of its affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized in whole or in part by, the Loans. Unless
specifically prohibited by applicable law or court order, each of the Lenders
and the Administrative Agent shall, prior to its disclosure of Information
pursuant to subsections (c) and (d) above, use reasonable efforts to notify the
Borrower of any request for disclosure of any such information.
     Section 9.16 Acknowledgments.
     The Borrower and the other Credit Parties each hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

114



--------------------------------------------------------------------------------



 



     (c) no joint venture exists among the Lenders or among the Borrower or the
other Credit Parties and the Lenders.
     Section 9.17 Waivers of Jury Trial; Waiver of Consequential Damages.
     THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Each of the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders agree not to assert any claim against any other party to this Credit
Agreement or any their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.
     Section 9.18 Patriot Act Notice.
     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.
     Section 9.19 Judgment Currency.
     If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Lender in the Agreement Currency, each Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law).

115



--------------------------------------------------------------------------------



 



     Section 9.20 No Agency or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby,
each of the Credit Parties acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Credit Parties and their Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, and the Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and each Lender each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Credit
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor any Lender has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of any
Credit Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or any Lender has advised or is currently
advising any Credit Party or any of its Affiliates on other matters) and neither
the Administrative Agent nor any Lender has any obligation to any Credit Party
or any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (d) the Administrative Agent and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
neither the Administrative Agent nor any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Credit Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate. Each of the Credit Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent or any Lender with respect to
any breach or alleged breach of agency or fiduciary duty.
ARTICLE X
GUARANTY
     Section 10.1 The Guaranty.
     In order to induce the Lenders to enter into this Credit Agreement and any
Hedging Agreement Provider to enter into any Secured Hedging Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each

116



--------------------------------------------------------------------------------



 



of the Guarantors hereby agrees with the Administrative Agent, the Lenders and
the Hedging Agreement Providers as follows: the Guarantor hereby unconditionally
and irrevocably jointly and severally guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the Credit Party Obligations become due and payable, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders, the Hedging Agreement Providers, or their respective order, or
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations. The Guaranty set forth in this Article X is a guaranty of timely
payment and not of collection.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
     Section 10.2 Bankruptcy.
     Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders and any Hedging Agreement Provider
whether or not then due or payable by the Borrower upon the occurrence of any of
the events specified in Section 7.1(f), and unconditionally upon such occurrence
promises to pay (to the extent unpaid) such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Hedging
Agreement Provider, or order, on demand, in lawful money of the United States.
Each of the Guarantors further agrees that to the extent that the Borrower or a
Guarantor shall make a payment or a transfer of an interest in any property to
the Administrative Agent, any Lender or any Hedging Agreement Provider, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.
     Section 10.3 Nature of Liability.
     The liability of each Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking (except to the extent the Credit Party Obligations
are reduced thereby), or (d) any dissolution, termination or

117



--------------------------------------------------------------------------------



 



increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Administrative Agent, the Lenders or any Hedging Agreement Provider
on the Credit Party Obligations which the Administrative Agent, such Lenders or
such Hedging Agreement Provider subsequently repay the Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of the Guarantors waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.
     Section 10.4 Independent Obligation.
     The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.
Subject to the provision of Section 10.2 regarding revival of Credit Party
Obligations, the Guarantors’ joint and several liability with respect to the
Credit Party Obligations shall not obligate them to pay any Credit Party
Obligations which have already been satisfied.
     Section 10.5 Authorization.
     Each of the Guarantors authorizes the Administrative Agent, each Lender and
each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Credit Agreement and any Secured Hedging Agreement, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.
     Section 10.6 Reliance.
     It is not necessary for the Administrative Agent, the Lenders or any
Hedging Agreement Provider to inquire into the capacity or powers of the
Borrower or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Credit Party Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
     Section 10.7 Waiver.
     (a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Hedging Agreement Provider to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the

118



--------------------------------------------------------------------------------



 



Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in the Administrative Agent’s, any Lender’s or any Hedging Agreement
Provider’s power whatsoever. Each of the Guarantors waives any defense based on
or arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnity obligations), including without limitation any defense
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the unenforceability of the Credit Party Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent by one or more judicial or nonjudicial
sales (to the extent such sale is permitted by applicable law), or exercise any
other right or remedy the Administrative Agent or any Lender may have against
the Borrower or any other party, or any security, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Credit Party Obligations have been paid in full and the Commitments have been
terminated. Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.
     (b) Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.
     (c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrower or any other guarantor of the Credit Party Obligations of
the Borrower owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations shall have been paid in full and the Commitments
have been terminated. Each of the Guarantors hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Hedging Agreement Provider now have or may hereafter have
against any Other Party, any endorser or any other guarantor of all or any part
of the Credit Party Obligations of the Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Hedging Agreement Providers to secure payment of the
Credit Party Obligations of the Borrower

119



--------------------------------------------------------------------------------



 



until such time as the Credit Party Obligations (other than contingent indemnity
obligations) shall have been paid in full and the Commitments have been
terminated.
     Section 10.8 Limitation on Enforcement.
     The Lenders and the Hedging Agreement Providers agree that this Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Secured Hedging Agreement) and
that no Lender or Hedging Agreement Provider shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Lenders under the terms of this Credit Agreement and for the
benefit of any Hedging Agreement Provider under any Secured Hedging Agreement.
The Lenders and the Hedging Agreement Providers further agree that this Guaranty
may not be enforced against any director, officer, member, partner, employee or
stockholder of the Guarantors.
     Section 10.9 Confirmation of Payment.
     The Administrative Agent and the Lenders will, at any time on or after the
Termination Date, upon the Borrower’s or any Guarantor’s written request, at the
sole cost and expense of the Credit Parties, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 10.2.

120



--------------------------------------------------------------------------------



 



[signature pages intentionally omitted]

 